[EXECUTION COPY]

2006 Second Amended And Restated Credit Agreement
(Revolving Loan)

by and between

CoBank, ACB
as Lead Arranger, Administrative Agent, Bookrunner and Bid Agent,

SunTrust Bank; Bank of America, National Association; Bank of Montreal; and
Wells Fargo Bank,
National Association,
as Co-Syndication Agents,

BNP Paribas; Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank
Nederland”, New York
Branch; The Bank of Tokyo-Mitsubishi UFJ, Ltd.; Deere Credit, Inc.; U.S. Bank,
National
Association; Natixis, New York Branch; The Bank of Nova Scotia; and Credit
Agricole Corporate and
Investment Bank,
as Senior-Managing Agents,

the Syndication Parties party hereto from time to time,

and

CHS INC.

dated as of June 2, 2010
2006 SECOND AMENDED AND RESTATED CREDIT AGREEMENT
(Revolving Loan)

Recitals

A. COBANK, ACB as the Lead Arranger, Administrative Agent, and Bid Agent for the
benefit of the present and future Syndication Parties, and as a Syndication
Party, the Syndication Parties identified on Schedule 1 thereto, and CENEX
HARVEST STATES COOPERATIVES (n/k/a CHS Inc.), a cooperative corporation formed
under the laws of the State of Minnesota, entered into that certain 2006 Amended
and Restated Credit Agreement (Revolving Loans), as amended, supplemented or
otherwise modified from time to time (the “Amended and Restated 2006 Credit
Agreement”), dated as of May 18, 2006 (the “Prior Effective Date”), which
amended and restated that certain 2005 Amended and Restated Credit Agreement
(Revolving Loan), dated as of May 19, 2005, as amended.

B. The parties to the Amended and Restated 2006 Credit Agreement desire to make
certain amendments to, but not to discharge any indebtedness or other
obligations owing under, the Amended and Restated 2006 Credit Agreement, as
incorporated in this 2006 Second Amended and Restated Credit Agreement
(Revolving Loan).

Agreement

THIS 2006 SECOND AMENDED AND RESTATED CREDIT AGREEMENT (“Credit Agreement”) is
entered into as of the 2nd day of June, 2010, by and between COBANK, ACB
(“CoBank”) for its own benefit as a Syndication Party, and as the Administrative
Agent for the benefit of the present and future Syndication Parties (in that
capacity “Administrative Agent”), the Syndication Parties identified on
Schedule 1 hereto, and CHS INC., a cooperative corporation formed under the laws
of the State of Minnesota, whose address is 5500 Cenex Drive, Inver Grove
Heights, Minnesota 55077 (“Borrower”), and amends, restates, and replaces in its
entirety the Amended and Restated 2006 Credit Agreement, effective as of the
Closing Date.



    ARTICLE 1. DEFINED TERMS

As used in this Credit Agreement, the following terms shall have the meanings
set forth below (and such meaning shall be equally applicable to both the
singular and plural form of the terms defined, as the context may require):

1.1 Additional Costs: shall have the meaning set forth in Section 16.12.

1.2 Adjusted Consolidated Equity: the amount of equity accounts plus (or minus
in the case of a deficit) the amount of surplus and retained earnings accounts
of Borrower and its Consolidated Subsidiaries and non-controlling interests,
provided that the total amount of intangible assets of Borrower and its
Consolidated Subsidiaries (including, without limitation, unamortized debt
discount and expense, deferred charges and goodwill) included therein shall not
exceed $30,000,000 (and to the extent such intangible assets exceed $30,000,000,
they will not be included in the calculation of Adjusted Consolidated Equity);
all as determined in accordance with GAAP.1.3 Adjusted Consolidated Funded Debt:
All Consolidated Funded Debt of Borrower and its Consolidated Subsidiaries, plus
the net present value of Operating Leases of Borrower and its Consolidated
Subsidiaries as discounted by a rate of 8.0% per annum.

1.4 Administrative Agent: shall have the meaning set forth in the preamble.

1.5 Administrative Agent Office: shall mean the address set forth at Subsection
16.4.2, as it may change from time to time by notice to all parties to this
Credit Agreement.

1.6 Advance: shall mean a 5-Year Advance, a Bid Advance, and/or an Overnight
Advance, as the context requires.

            1.7    
Advance Date: a day (which shall be a Banking Day) on which an Advance is made.
       
 
  1.8    
Advance Payment: shall have the meaning set forth in Section 15.1.
       
 
  1.9    
Affected Loans: shall have the meaning set forth in Subsection 5.2.3.
       
 

1.10 Affiliate: with respect to any Person means (a) a Subsidiary of such
Person, (b) any Person in which such Person, directly or indirectly, owns more
than five percent (5.0%) of the outstanding equity thereof, and (c) any Person
which, directly or indirectly, (i) owns more than five percent (5.0%) of the
outstanding equity of such Person, or (ii) has the power under ordinary
circumstances to control the management of such Person.

1.11 Amended and Restated 2006 Credit Agreement: shall have the meaning set
forth in the Recitals.

1.12 Amortization: the total amortization of Borrower and its Consolidated
Subsidiaries as measured in accordance with GAAP.

1.13 Annual Operating Budget: means the annual operating budget for Borrower and
its Subsidiaries in substantially the form of, and containing substantially the
same or similar information as set forth in, the Annual Operating Budget
(Business Plan) for Borrower and its Subsidiaries included in the booklet
delivered to the Syndication Parties at the April 15, 2010 bank group meeting.

1.14 Anti-Terrorism Laws: shall have the meaning set forth in Subsection 9.24.1.

1.15 Applicable Lending Office: means, for each Syndication Party and for each
Advance, the lending office of such Syndication Party designated as such for
such Advance on its signature page hereof or in the applicable Syndication
Acquisition Agreement or such other office of such Syndication Party as such
Syndication Party may from time to time specify to the Administrative Agent and
Borrower as the office by which its Advances are to be made and maintained.

1.16 Authorized Officer: shall have the meaning set forth in Subsection 10.1.4.

1.17 Bank Debt: all amounts owing hereunder, including fees, Borrower’s
obligations to purchase Bank Equity Interests, Funding Losses and all principal,
interest, expenses, charges and other amounts payable by Borrower pursuant to
the Loan Documents (including interest, expenses, charges and other amounts
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding).

1.18 Banking Day: any day (a) other than a Saturday or Sunday and other than a
day on which banks in New York, New York are authorized or required by law to
close and (b) if such day relates to a borrowing of, a payment or prepayment of
principal of or interest on, a continuation of or conversion into, or a LIBO
Rate Period for, a LIBO Rate Loan, or a notice by Borrower with respect to any
such borrowing, payment, prepayment, continuation, conversion, or LIBO Rate
Period, on which dealings in U.S. Dollar deposits are carried out in the London
interbank market.

1.19 Bank Equity Interests: shall have the meaning set forth in Article 7
hereof.

1.20 Base Rate: means a rate per annum announced by the Administrative Agent on
the first Banking Day of each week, which shall be (a) the higher of (i) 150
basis points greater than the one month LIBO Rate or (ii) the Prime Rate plus
(b) the 5-Year Margin for Base Rate Loans.

            1.21    
Base Rate Loans: shall have the meaning set forth in Subsection 5.1.1.
       
 
  1.22    
Bid: shall have the meaning set forth in Section 3.3.
       
 
  1.23    
Bid Advance: shall have the meaning set forth in Section 3.1.
       
 
  1.24    
Bid Agent: shall mean CoBank.
       
 
  1.25    
Bid Maturity Date: shall have the meaning set forth in Section 3.2.
       
 
  1.26    
Bid Rate: shall have the meaning set forth in Section 3.3.
       
 
  1.27    
Bid Rate Loan: shall have the meaning set forth in Section 3.1.
       
 
  1.28    
Bid Request: shall have the meaning set forth in Section 3.2.
       
 
  1.29    
Bid Results Notice: shall have the meaning set forth in Section 3.3.
       
 
  1.30    
Bid Selection Notice: shall have the meaning set forth in Section 3.4.
       
 

1.31 Borrower’s Account: shall mean Borrower’s account as set forth on
Exhibit 15.29 hereto, or as otherwise specified to the Administrative Agent in
writing.

1.32 Borrower Benefit Plan: means (a) any “employee benefit plan”, as such term
is defined in Section 3(3) of ERISA (including any “multiemployer plan” as
defined in Section 3(37) of ERISA); (b) any “multiple employer plan” within the
meaning of Section 413 of the Code; (c) any “multiple employer welfare
arrangement” within the meaning of Section 3(40) of ERISA; (d) a “voluntary
employees’ beneficiary association” within the meaning of Section 501(a)(9) of
the Code; (e) a “welfare benefit fund” within the meaning of Section 419 of the
Code; or (f) any employee welfare benefit plan within the meaning of
Section 3(1) of ERISA for the benefit of retired or former employees, which is
maintained by Borrower or in which Borrower participates or to which Borrower is
obligated to contribute.

1.33 Borrower Pension Plan: means each Borrower Benefit Plan that is an
“employee pension benefit plan” as defined in Section 3(2) of ERISA that is
intended to satisfy the requirements of Section 401(a) of the Code.

1.34 Capital Leases: means any lease of property (whether real, personal or
mixed) by a Person which has been or should be, in accordance with GAAP,
reflected on the balance sheet of such Person as a capital lease.

1.35 Change in Law: shall have the meaning set forth in Subsection 5.2.2.

1.36 Closing Date: means June 2, 2010, provided that on or before such date
(a) the Administrative Agent, the Bid Agent, the Syndication Parties party
hereto on such date, and Borrower have executed all Loan Documents to which they
are parties; and (b) the conditions set forth in Section 10.1 of this Credit
Agreement have been met.

1.37 Code: means the Internal Revenue Code of 1986.

1.38 Cofina: means, collectively, Cofina Financial, LLC, and each of its
Subsidiaries.

1.39 Committed Bid Advances: shall mean the principal amount of all Bid Advances
which any Syndication Party is obligated to make as a result of such Syndication
Party having received a Bid Selection Notice pursuant to Section 3.4 hereof, but
which has not been funded as a Bid Rate Loan.

1.40 Committed 5-Year Advances: the principal amount of all 5-Year Advances
which any Syndication Party is obligated to make as a result of such Syndication
Party having received a 5-Year Funding Notice pursuant to Section 2.3 hereof,
but which has not been funded.

1.41 Committed Letter of Credit: shall mean a letter of credit issued by the
Letter of Credit Bank pursuant to the Amended and Restated 2006 Credit
Agreement. Effective as of the Closing Date, all Committed Letters of Credit
shall have become “Committed Letters of Credit” under the 2010 Credit Agreement,
subject to the terms thereof, and on and after the Closing Date there shall be
no Committed Letters of Credit outstanding or issued under this Credit
Agreement.

1.42 Communications: shall have the meaning set forth in Subsection 16.16.1.

1.43 Compliance Certificate: a certificate of the chief financial officer of
Borrower acceptable to the Administrative Agent and in the form attached hereto
as Exhibit 1.43.

1.44 Consolidated Cash Flow: for any period, the sum of (a) earnings before
income taxes of Borrower and its Consolidated Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP (excluding in the
case of any non-wholly owned Consolidated Subsidiary, the portion of earnings
attributable to holders of the equity interests of such Consolidated Subsidiary,
other than the Borrower or a Consolidated Subsidiary); plus (b) amounts that
have been deducted in the determination of such earnings before income taxes for
such period for (i) Consolidated Interest Expense for such period,
(ii) Depreciation for such period, (iii) Amortization for such period, and
(iv) extraordinary and/or one-time non-cash losses for such period; minus
(c) the amounts that have been included in the determination of such earnings
before income taxes for such period for (i) extraordinary gains,
(ii) extraordinary and/or one-time income, (iii) non-cash patronage income, and
(iv) non-cash equity earnings in joint ventures.

1.45 Consolidated Funded Debt: means, as to Borrower and its Consolidated
Subsidiaries: (a) Debt that is classified as long term debt in accordance with
GAAP, that is, without duplication (i) Debt for borrowed money, (ii) Debt upon
which such entity customarily pays interest, or (iii) Debt which is secured by a
lien on property, and (b) without duplication (i) long term rental payments
under Capital Leases, (ii) obligations with respect to letters of credit which
support long-term debt and with expiration dates in excess of one year from the
date of issuance thereof and (iii) guarantees which support long-term debt.

1.46 Consolidated Interest Expense: for any period, all interest expense of
Borrower and its Consolidated Subsidiaries, as determined in accordance with
GAAP.

1.47 Consolidated Net Worth: shall mean, for any period, the amount of equity
accounts plus (or minus in the case of a deficit) the amount of surplus and
retained earnings accounts of Borrower and its Consolidated Subsidiaries,
excluding (i) accumulated other comprehensive income (or loss) and
(ii) non-controlling interests, all as determined in accordance with GAAP.

1.48 Consolidated Subsidiary: any Subsidiary whose accounts are consolidated
with those of Borrower in accordance with GAAP.

1.49 Contributing Syndication Parties: shall have the meaning set forth in
Section 15.4.

1.50 Conversion or Continuation Notice: shall have the meaning set forth in
Subsection 5.1.2.

1.51 Debt: means as to any Person: (a) indebtedness or liability of such Person
for borrowed money, or for the deferred purchase price of property or services
(including trade obligations); (b) obligations of such Person as lessee under
Capital Leases; (c) obligations of such Person arising under bankers’, or trade
acceptance facilities, or reimbursement obligations for drawings made under
letters of credit; (d) all guarantees, endorsements (other than for collection
or deposit in the ordinary course of business), and other contingent obligations
of such Person (i) to purchase any of the items included in this definition,
(ii) to provide funds for payment, (iii) to supply funds to invest in any other
Person, (iv) otherwise to assure a creditor of another Person against loss or
(v) with respect to letters of credit (in each case, without duplication);
(e) all obligations secured by a lien on property owned by such Person, whether
or not the obligations have been assumed; and (f) all obligations of such Person
under any agreement providing for an interest rate swap, cap, cap and floor,
contingent participation or other hedging mechanisms with respect to interest
payable on any of the items described in this definition; provided that (i) Debt
of a Consolidated Subsidiary of the Borrower shall exclude such obligations and
guarantees, endorsements and other contingent obligations and guaranties of such
Consolidated Subsidiary if owed or guaranteed by such Consolidated Subsidiary to
the Borrower or a wholly owned Consolidated Subsidiary of the Borrower,
(ii) Debt of the Borrower shall exclude such obligations and guarantees,
endorsements and other contingent obligations if owed or guaranteed by the
Borrower to a wholly owned Consolidated Subsidiary of the Borrower and
(iii) Debt of the Borrower shall exclude any unfunded obligations which may
exist now and in the future in the Borrower’s pension plans.

1.52 Defaulting Syndication Party: shall have the meaning set forth in
Section 15.30.

1.53 Default Interest Rate: a rate of interest equal to (i) in the case of the
principal amount of any Loan, 200 basis points in excess of the rate or rates of
interest otherwise being charged on such Loan and (ii) in the case of all other
obligations, 200 basis points in excess of the Base Rate which would otherwise
be applicable at the time.

            1.54    
Delinquency Interest: shall have the meaning set forth in Section 15.4.
       
 
  1.55    
Delinquent Amount: shall have the meaning set forth in Section 15.4.
       
 
  1.56    
Delinquent Syndication Party: shall have the meaning set forth in Section 15.4.
       
 

1.57 Depreciation: the total depreciation of Borrower and its Consolidated
Subsidiaries as measured in accordance with GAAP.

1.58 Embargoed Person: shall have the meaning set forth in Section 11.15.

1.59 Environmental Laws: any federal, state, or local law, statute, ordinance,
rule, regulation, administration order, or permit now in effect or hereinafter
enacted, including any such law, statute, ordinance, rule, regulation, order or
permit enacted in any foreign country where Borrower or any of its Subsidiaries
has operations or owns property, pertaining to the public health, safety,
industrial hygiene, or the environmental conditions on, under or about any of
the real property interests of a Person, including, without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980,
the Resource Conservation and Recovery Act of 1976, the Clean Air Act, the
Federal Water Pollution Control Act, the Superfund Amendments and
Reauthorization Act of 1986, the Federal Toxic Substances Control Act and the
Occupational Safety and Health Act, as any of the same may be amended, modified
or supplemented from time to time.

1.60 Environmental Regulations: as defined in the definition of Hazardous
Substances.

1.61 ERISA: shall have the meaning set forth in Section 9.10.

1.62 ERISA Affiliate: means any corporation or trade or business which is a
member of the same controlled group of corporations (within the meaning of
Section 414(b) of the Code) as Borrower or is under common control (within the
meaning of Section 414(c) of the Code) with Borrower, provided, however, that
for purposes of provisions herein concerning minimum funding obligations
(imposed under Section 412 of the Code or Section 302 of ERISA), the term “ERISA
Affiliate” shall also include any entity required to be aggregated with Borrower
under Section 414(m) or 414(o) of the Code.

            1.63    
Event of Default: shall have the meaning set forth in Section 14.1.
       
 
  1.64    
Event of Syndication Default: shall have the meaning set forth in Subsection
15.30.1.
       
 
  1.65    
Executive Order: shall have the meaning set forth in Subsection 9.24.1.
       
 
  1.66    
Fair Market Value: shall have the meaning set forth in Section 12.3.
       
 

1.67 Farm Credit System Institution: shall mean any Farm Credit Bank, any
Federal land bank association, any production credit association, the banks for
cooperatives, and such other institutions as may be a part of the Farm Credit
System and chartered by and subject to regulation by the Farm Credit
Administration.

1.68 Fiscal Quarter: each three (3) month period beginning on the first day of
each of the following months: September, December, March and June.

1.69 Fiscal Year: a year commencing on September 1 and ending on August 31.

1.70 5-Year Advance: shall have the meaning set forth in Section 2.1.

1.71 5-Year Availability Period: shall mean the period from the Closing Date
until the 5-Year Maturity Date.

1.72 5-Year Borrowing Notice: shall have the meaning set forth in Section 2.3.

1.73 5-Year Commitment: shall be (i) prior to the effectiveness of the reduction
notice delivered by the Borrower in anticipation of the Closing Date pursuant to
Section 2.9 of the Amended and Restated 2006 Credit Agreement, $1,100,000,000
and (ii) thereafter, $700,000,000, subject to reduction as provided in
Section 2.9 hereof.

1.74 5-Year Facility: shall mean the loan facility made available to Borrower
under Article 2 of this Credit Agreement.

1.75 5-Year Facility Fee Factor: the 5-Year Facility Fee Factor determined as
set forth in Schedule 2 hereto and Section 5.6 hereof.

            1.76    
5-Year Facility Fee: shall have the meaning set forth in Subsection 5.5.1.
       
 
  1.77    
5-Year Facility Note: shall have the meaning set forth in Section 2.4.
       
 
  1.78    
5-Year Funding Notice: shall have the meaning set forth in Section 2.3.
       
 

1.79 5-Year Margin: the 5-Year Margin determined for Base Rate Loans or LIBO
Rate Loans, as applicable, in each case as set forth in Schedule 2 hereto and
Section 5.6 hereof.

            1.80    
5-Year Maturity Date: May 18, 2011.
       
 
  1.81    
Funding Losses: shall have the meaning set forth in Section 6.7.
       
 
  1.82    
Funding Loss Notice: shall have the meaning set forth in Section 6.7.
       
 

1.83 Funding Share: shall mean the amount of any Advance which each Syndication
Party is required to fund, which shall be determined as follows: (a) for a
5-Year Advance (excluding Overnight Advances), the amount of such 5-Year Advance
multiplied by such Syndication Party’s Individual 5-Year Pro Rata Share as of
the date of the 5-Year Funding Notice for, but without giving effect to, such
5-Year Advance; (b) for an Advance under a Bid won by such Syndication Party,
the amount of such Bid; and (c) for an Overnight Advance or a risk participation
therein, the amount determined as provided in Section 3.9 hereof.

1.84 GAAP: generally accepted accounting principles in the United States of
America, as in effect from time to time.

1.85 Good Faith Contest: means the contest of an item if (a) the item is
diligently contested in good faith by appropriate proceedings timely instituted,
(b) either the item is (i) bonded or (ii) adequate reserves are established with
respect to the contested item if and to the extent required in accordance with
GAAP, (c) during the period of such contest, the enforcement of any contested
item is effectively stayed, and (d) the failure to pay or comply with the
contested item could not reasonably be expected to result in a Material Adverse
Effect.

1.86 Governmental Authority: means any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

1.87 Hazardous Substances: means any dangerous, toxic or hazardous pollutants,
contaminants, chemicals, wastes, materials or substances, as defined in or
governed by the provisions of any Environmental Laws or any other federal, state
or local law, statute, code, ordinance, regulation, requirement or rule,
including any such law, statute, code, ordinance, rule, regulation enacted in
any foreign country where Borrower has operations or owns property, relating
thereto (“Environmental Regulations”), and also including urea formaldehyde,
polychlorinated biphenyls, asbestos, asbestos-containing materials, nuclear fuel
or waste, and petroleum products, or any other waste, material, substances,
pollutant or contaminant which would subject an owner of property to any
damages, penalties or liabilities under any applicable Environmental
Regulations.

            1.88    
Holdout Lender: shall have the meaning set forth in Section 15.32.
       
 
  1.89    
Indemnified Agency Parties: shall have the meaning set forth in Section 15.19.
       
 
  1.90    
Indemnified Parties: shall have the meaning set forth in Section 13.1.
       
 

1.91 Individual 5-Year Commitment: shall mean with respect to any Syndication
Party the amount shown as its Individual 5-Year Commitment on Schedule 1 hereto,
subject to adjustment in the event of the sale of all or a portion of a
Syndication Interest in accordance with Section 15.27 hereof, or a reduction in
the 5-Year Commitment in accordance with Section 2.9 hereof.

1.92 Individual 5-Year Lending Capacity: shall mean with respect to any
Syndication Party the amount at any time of its Individual 5-Year Commitment,
less its Individual Outstanding 5-Year Obligations.

1.93 Individual 5-Year Pro Rata Share: at any time, shall mean with respect to
any Syndication Party a fraction, expressed as a percentage (rounded to 9
decimal points), where the numerator is such Syndication Party’s Individual
5-Year Commitment at such time less such Syndication Party’s Individual
Outstanding 5-Year Obligations at such time; and the denominator is the 5-Year
Commitment less the sum of the Individual Outstanding 5-Year Obligations of all
of the Syndication Parties at such time.

1.94 Individual Outstanding 5-Year Obligations: shall mean with respect to any
Syndication Party the total at any time, without duplication, of (a) the
aggregate outstanding principal amount of all 5-Year Advances (excluding
Overnight Advances, in the case of the Overnight Lender, but including risk
participations in Overnight Advances pursuant to Section 3.9) made by such
Syndication Party, (b) the aggregate outstanding principal amount of all Bid
Advances made by such Syndication Party, (c) all of such Syndication Party’s
Committed 5-Year Advances; and (d) all of such Syndication Party’s Committed Bid
Advances.

1.95 Intellectual Property: shall have the meaning set forth in Section 9.18.

1.96 Investment: means, with respect to any Person, (a) any loan or advance by
such Person to any other Person, (b) the purchase or other acquisition by such
Person of any capital stock, obligations or securities of, or any capital
contribution to, or investment in, or the acquisition by such Person of all or
substantially all of the assets of, or any interest in, any other Person,
(c) any performance or standby letter of credit where (i) that Person has the
reimbursement obligation to the issuer, and (ii) the proceeds of such letter of
credit are to be used for the benefit of any other Person, (d) the agreement by
such Person to make funds available for the benefit of another Person to either
cover cost overruns incurred in connection with the construction of a project or
facility, or to fund a debt service reserve account, (e) the agreement by such
Person to assume, guarantee, endorse or otherwise be or become directly or
contingently responsible or liable for the obligations or debts of any other
Person (other than by endorsement for collection in the ordinary course of
business), (f) an agreement to purchase any obligations, stocks, assets, goods
or services but excluding an agreement to purchase any assets, goods or services
entered into in the ordinary course of business, (g) an agreement to supply or
advance any assets, goods or services not in the ordinary course of business, or
(h) an agreement to maintain or cause such Person to maintain a minimum working
capital or net worth or otherwise to assure the creditors of any Person against
loss.

1.97 Letters of Credit: collectively all Committed Letters of Credit, and all
Negotiated Letters of Credit, outstanding at any time.

1.98 Letter of Credit Bank: CoBank.

1.99 LIBO Rate: means (a) with respect to each day during each LIBO Rate Period
applicable to a LIBO Rate Loan, (i) the per annum rate for the LIBO Rate Period
selected by Borrower, as quoted by the British Bankers’ Association (or if such
quotation source is unavailable, such other quotation source as may be
reasonably selected by the Administrative Agent) for the purpose of displaying
London Interbank Offered Rates for U.S. Dollar deposits, determined effective as
of 11:00 A.M. (London time) on the day which is two (2) Banking Days prior to
the first day of each LIBO Rate Period, rounded up to the next 1/100th of 1% per
annum, plus (ii) the 5-Year Margin for LIBO Rate Loans or (b) with respect to
the determination of the Base Rate, the per annum rate as quoted by the British
Bankers’ Association (or if such quotation source is unavailable, such other
quotation source as may be reasonably selected by the Administrative Agent) for
the purpose of displaying London Interbank Offered Rates for U.S. Dollar
deposits, determined effective as of 11:00 A.M. (London time) for the
determination period relating thereto, on the date of determination, in each
case, with the LIBO rate divided by a percentage equal to 100% minus the stated
maximum rate of all reserve requirements (including, without limitation, any
marginal, emergency, supplemental, special or other reserves) applicable on such
date to any member bank of the Federal Reserve System in respect of
“Eurocurrency liabilities” as defined in Regulation D (or any successor category
of liabilities under Regulation D).

            1.100    
LIBO Rate Loan: shall have the meaning set forth in Subsection 5.1.2.
       
 
  1.101    
LIBO Rate Period: shall have the meaning set forth in Subsection 5.1.2.
       
 
  1.102    
Licensing Laws: shall have the meaning set forth in Section 9.4.
       
 

1.103 Lien: means with respect to any asset any mortgage, deed of trust, pledge,
security interest, hypothecation, assignment for security purposes, encumbrance,
lien (statutory or other), or other security agreement or charge, or encumbrance
of any kind or nature whatsoever (including, without limitation, any conditional
sale, Capital Lease or other title retention agreement related to such asset).

1.104 Loans: shall mean, collectively, all Bid Advances, all Base Rate Loans,
all LIBO Rate Loans, and all Overnight Advances outstanding at any time.

1.105 Loan Documents: this Credit Agreement and the Notes.

1.106 Material Adverse Effect: means a material adverse effect on (a) the
financial condition, results of operation, business or property of Borrower; or
(b) the ability of Borrower to perform its obligations under this Credit
Agreement and the other Loan Documents; or (c) the ability of the Administrative
Agent or the Syndication Parties to enforce their rights and remedies against
Borrower under the Loan Documents.

1.107 Material Agreements: means all agreements of Borrower, the termination or
breach of which, based upon Borrower’s knowledge as of the date of making any
representation with respect thereto, would have a Material Adverse Effect.

1.108 Multiemployer Plan: means a Plan meeting the definition of a
“multiemployer plan” in Section 3(37) of ERISA.

1.109 Negotiated Letter of Credit: shall mean a letter of credit issued by a
Syndication Party pursuant to the Amended and Restated 2006 Credit Agreement.
Effective as of the Closing Date, all Negotiated Letters of Credit shall have
become “Negotiated Letters of Credit” under the 2010 Credit Agreement, subject
to the terms thereof, and on and after the Closing Date there shall be no
Negotiated Letters of Credit outstanding or issued under this Credit Agreement.

1.110 Non-US Lender: shall have the meaning set forth in Section 15.31.

1.111 Note or Notes: means the 5-Year Facility Notes, and all amendments,
renewals, substitutions and extensions thereof.

1.112 OFAC: shall have the meaning set forth in Section 11.15.

1.113 Operating Lease: means any lease of property (whether real, personal or
mixed) by a Person under which such Person is lessee, other than a Capital
Lease.

            1.114    
Other List: shall have the meaning set forth in Section 11.15.
       
 
  1.115    
Overnight Advance: shall have the meaning set forth in Section 3.9.
       
 
  1.116    
Overnight Advance Request: shall have the meaning set forth in Section 3.9.
       
 
  1.117    
Overnight Funding Commitment: shall mean $20,000,000.00.
       
 
  1.118    
Overnight Lender: shall mean CoBank.
       
 
  1.119    
Overnight Maturity Date: shall have the meaning set forth in Section 3.9.
       
 
  1.120    
Overnight Rate: shall have the meaning set forth in Section 3.9.
       
 
  1.121    
Payment Account: shall have the meaning set forth in Section 15.11.
       
 
  1.122    
Payment Distribution: shall have the meaning set forth in Section 15.11.
       
 
  1.123    
PBGC: shall have the meaning set forth in Section 9.10.
       
 
  1.124    
Permitted Encumbrance: shall have the meaning set forth in Section 12.3.
       
 

1.125 Person(s): any individual, sole proprietorship, partnership, joint
venture, trust, unincorporated organization, association, corporation, limited
liability company, cooperative association, institution, government or
governmental agency (whether national, federal, state, provincial, country,
city, municipal or otherwise, including without limitation, any instrumentality,
division, agency, body or department thereof), or other entity.

1.126 Plan: means any plan, agreement, arrangement or commitment which is an
employee benefit plan, as defined in Section 3(3) of ERISA, maintained by
Borrower or any Subsidiary or any ERISA Affiliate or with respect to which
Borrower or any Subsidiary or any ERISA Affiliate at any relevant time has any
liability or obligation to contribute.

1.127 Platform: shall have the meaning set forth in Subsection 16.16.2.

1.128 Potential Default: any event, other than an event described in
Section 14.1(a) hereof, which with the giving of notice or lapse of time, or
both, would become an Event of Default.

1.129 Prime Rate: means a rate of interest per annum equal to the “prime rate”
as published from time to time in the Eastern Edition of the Wall Street Journal
as the average prime lending rate for seventy-five percent (75%) of the United
States’ thirty (30) largest commercial banks, or if the Wall Street Journal
shall cease publication or cease publishing the “prime rate” on a regular basis,
such other regularly published average prime rate applicable to such commercial
banks as is acceptable to the Administrative Agent in its reasonable discretion.

1.130 Prior Effective Date: shall have the meaning set forth in the Recitals.

1.131 Priority Debt: means, at any time, without duplication, the sum of (a) all
then outstanding Debt of Borrower or any Consolidated Subsidiary secured by any
Lien on any property of Borrower or any Consolidated Subsidiary (other than Debt
secured only by Liens permitted under Section 12.3(a) through (j)), plus (b) all
Debt of Consolidated Subsidiaries of Borrower in each case maturing by its terms
more than one year after the date of creation thereof, or which is renewable or
extendible at the option of such Consolidated Subsidiary for a period ending
more than one year after the date of creation thereof, and shall include Debt of
such maturity created or assumed by such Consolidated Subsidiary either directly
or indirectly, including obligations of such maturity secured by Liens upon
property of such Consolidated Subsidiary and upon which such Consolidated
Subsidiary customarily pays the interest, and all obligations of such
Consolidated Subsidiary under Capital Leases of such maturity, and all
obligations to reimburse any letter of credit issuer or other credit provider
with respect to all letters of credit which support long-term debt, with
expiration dates in excess of one year from the date of issuance thereof.

1.132 Prohibited Transaction: means any transaction prohibited under Section 406
of ERISA or Section 4975 of the Code.

            1.133    
Reallocation: shall have the meaning set forth in Section 16.17.
       
 
  1.134    
Reduction: shall have the meaning set forth in Section 16.17.
       
 
  1.135    
Regulatory Change: shall have the meaning set forth in Section 16.12.
       
 
  1.136    
Replacement Lender: shall have the meaning set forth in Section 15.32.
       
 

1.137 Reportable Event: means any of the events set forth in Section 4043(b) of
ERISA or in the regulations thereunder.

1.138 Requested 5-Year Advance: shall mean the amount of the 5-Year Advance
requested by Borrower in any 5-Year Borrowing Notice.

1.139 Required Lenders: shall mean Syndication Parties (including Voting
Participants) whose aggregate Individual 5-Year Commitments constitute fifty-one
percent (51.0%) of the 5-Year Commitment; provided that the number of
Syndication Parties (including Voting Participants) which constitute the
Required Lenders must be the lesser of (i) all, or (ii) no fewer than three (3),
if fewer than three (3) Syndication Parties (including Voting Participants)
would constitute fifty-one percent (51.0%) of the aggregate Individual 5-Year
Commitments. Pursuant to Section 15.28 hereof, Voting Participants shall, under
the circumstances set forth therein, be entitled to voting rights and to be
included in determining whether certain action is being taken by the Required
Lenders.

1.140 Required License: shall have the meaning set forth in Section 9.9.

1.141 SDN List: shall have the meaning set forth in Section 11.15.

1.142 Subsidiary: means with respect to any Person: (a) any corporation in which
such Person, directly or indirectly, (i) owns more than fifty percent (50%) of
the outstanding stock thereof, or (ii) has the power under ordinary
circumstances to elect at least a majority of the directors thereof, or (b) any
partnership, association, joint venture, limited liability company, or other
unincorporated organization or entity, with respect to which such Person,
(i) directly or indirectly owns more than fifty percent (50%) of the equity
interest thereof, or (ii) directly or indirectly owns an equity interest in an
amount sufficient to control the management thereof. All of Borrower’s
Subsidiaries owned as of the Closing Date are set forth on Exhibit 1.142 hereto.

1.143 Successor Agent: such Person as may be appointed as successor to the
rights and duties of the Administrative Agent as provided in Section 15.22 of
this Credit Agreement.

1.144 Syndication Acquisition Agreement: shall have the meaning set forth in
Section 15.27.

1.145 Syndication Interest: shall have the meaning set forth in Section 15.1.

1.146 Syndication Parties: shall mean those entities listed on Schedule 1 hereto
as having an Individual 5-Year Commitment, the Overnight Lender (in the case of
Overnight Advances), and such Persons as shall from time to time execute a
Syndication Acquisition Agreement substantially in the form of Exhibit 15.27
hereto signifying their election to purchase all or a portion of the Syndication
Interest of any Syndication Party, in accordance with Section 15.27 hereof, and
to become a Syndication Party hereunder.

1.147 Syndication Party Advance Date: shall have the meaning set forth in
Section 15.2.

1.148 Term Loan Credit Agreement: shall mean that certain Credit Agreement (10
Year Term Loan) dated as of December 12, 2007 by and between Borrower and
CoBank, as administrative agent for all syndication parties thereunder, and as a
syndication party thereunder, and the other syndication parties set forth on the
signature pages thereto, as amended from time to time.

1.149 Transfer: shall have the meaning set forth in Section 15.27.

1.150 2010 Credit Agreement: means that certain 2010 Credit Agreement (Revolving
Loan) dated as of June 2, 2010, by and between Borrower and CoBank, as
administrative agent for all syndication parties thereunder, and as a
syndication party thereunder, and the other syndication parties set forth on the
signature pages thereto, as amended, supplemented or otherwise modified from
time to time.

      1.151USA Patriot Act: shall have the meaning set forth in Subsection
9.24.1.
 
1.152Voting Participant: shall have the meaning set forth in Section 15.28.
 
1.153Wire Instructions: shall have the meaning set forth in Section 15.29.
 

ARTICLE 2.
  5-YEAR FACILITY

2.1 5-Year Facility Loan. On the terms and conditions set forth in this Credit
Agreement, and (except in the case of a 5-Year Advance requested by the
Overnight Lender pursuant to Section 3.9) so long as no Event of Default or
Potential Default has occurred (or if a Potential Default or an Event of Default
has occurred, it has been waived in writing by the Administrative Agent pursuant
to the provisions of Section 15.10 hereof), each of the Syndication Parties
severally agrees to advance funds under the 5-Year Facility (each a “5-Year
Advance”) upon receipt of a 5-Year Funding Notice from time to time during the
5-Year Availability Period, subject to the following limits:

2.1.1 Individual Syndication Party 5-Year Commitment. No Syndication Party
(other than the Overnight Lender, which shall be permitted but not required to
do so in the case of Overnight Advances made in accordance with Section 3.9)
shall be required or permitted to make a 5-Year Advance which would exceed its
Individual 5-Year Lending Capacity as in effect at the time of the
Administrative Agent’s receipt of the 5-Year Borrowing Notice requesting such
5-Year Advance.

2.1.2 Individual Syndication Party 5-Year Pro Rata Share. No Syndication Party
(other than the Overnight Lender, which shall be permitted but not required to
do so in the case of Overnight Advances made in accordance with Section 3.9)
shall be required or permitted to fund a 5-Year Advance in excess of an amount
equal to its Individual 5-Year Pro Rata Share multiplied by the amount of the
requested 5-Year Advance. Each Syndication Party agrees to fund its Individual
5-Year Pro Rata Share of each 5-Year Advance.

2.2 5-Year Commitment. Borrower shall not be entitled to request a 5-Year
Advance in an amount which, when added to the aggregate Individual Outstanding
5-Year Obligations of all Syndication Parties, would exceed the 5-Year
Commitment.

2.3 5-Year Borrowing Notice. Borrower shall give the Administrative Agent prior
written notice by facsimile or electronic mail(effective upon receipt) of each
request for a 5-Year Advance (other than an Overnight Advance, which shall be
subject to Section 3.9)(a) in the case of a Base Rate Loan, on or before
11:00 A.M. (Central time) on the requested Banking Day of making such Base Rate
Loan, and (b) in the case of a LIBO Rate Loan, on or before 11:00 A.M. (Central
time) at least three (3) Banking Days prior to the date of making such LIBO Rate
Loan. Each notice must be in substantially the form of Exhibit 2.3 hereto
(“5-Year Borrowing Notice”) and must specify (w) the amount of such 5-Year
Advance (which must be a minimum of $10,000,000.00 and in incremental multiples
of $1,000,000.00), (x) the proposed date of making such 5-Year Advance,
(y) whether Borrower requests that the 5-Year Advance will bear interest at
(i) the Base Rate or (ii) the LIBO Rate, and (z) in the case of a LIBO Rate
Loan, the initial LIBO Rate Period applicable thereto. The Administrative Agent
shall, on or before 12:00 noon (Central time) of the same Banking Day, notify
each Syndication Party (“5-Year Funding Notice”) of its receipt of each such
5-Year Borrowing Notice and the amount of such Syndication Party’s Funding Share
thereunder. Not later than 2:00 P.M. (Central time) on the date of a 5-Year
Advance, each Syndication Party will make available to the Administrative Agent
at the Administrative Agent’s Office, in immediately available funds, such
Syndication Party’s Funding Share of such 5-Year Advance. After the
Administrative Agent’s receipt of such funds, but (if so received) not later
than 3:00 P.M. (Central time) on such Banking Day (or if not so received by such
time, promptly following receipt thereof), and upon fulfillment of the
applicable conditions set forth in Article 10 hereof, the Administrative Agent
will make such 5-Year Advance available to Borrower, in immediately available
funds, and will transmit such funds by wire transfer to Borrower’s Account. A
5-Year Advance may be requested by the Overnight Lender as provided in
Section 3.9 hereof, by a written notice to the Administrative Agent generally
complying with the requirements set forth above for a 5-Year Borrowing Notice,
provided that such amount shall initially bear interest at the Base Rate, and
such notice may be provided on or before 11:00 A.M. (Central Time) on the day of
making such 5-Year Advance (and such notice shall be deemed automatically given
upon the occurrence of a Potential Default or Event of Default under Section
14.1(f) or upon the exercise of remedies provided in Section 14.3). Thereafter
on or before 1:00 P.M. (Central Time) on the date of such 5-Year Advance the
Administrative Agent shall send out a 5-Year Funding Notice, each Syndication
Party shall make available to the Administrative Agent such Syndication Party’s
Funding Share thereof as provided above on or before 3:00 P.M. (Central Time) on
such day, and the Administrative Agent shall transmit such funds by wire
transfer to the Overnight Lender promptly thereafter.

2.4 Promise to Pay; 5-Year Facility Promissory Notes. Borrower promises to pay
to the order of each Syndication Party, at the office of the Administrative
Agent at 5500 South Quebec Street, Greenwood Village, Colorado 80111, or such
other place as the Administrative Agent shall direct in writing, an amount equal
to (a) the outstanding amount of (i) 5-Year Advances (including Overnight
Advances, if any) and (ii) Bid Advances, in each case made by such Syndication
Party; plus (b) any Bank Debt owing hereunder to such Syndication Party; plus
(c) interest as set forth herein, payable to such Syndication Party for the
account of its Applicable Lending Office. All such amounts are to be payable in
the manner and at the time set forth in this Credit Agreement. At the request of
any Syndication Party, made to the Administrative Agent which shall then provide
notice to Borrower, Borrower, in order to further evidence its obligations to
such Syndication Party as set forth above in this Section, agrees to execute its
promissory note in substantially the form of Exhibit 2.4 hereto duly completed,
in the stated maximum principal amount equal to such Syndication Party’s
Individual 5-Year Commitment (and the Overnight Funding Commitment, in the case
of the Overnight Lender), dated the date of this Credit Agreement, payable to
such Syndication Party for the account of its Applicable Lending Office, and
maturing as to principal on the 5-Year Maturity Date (or the Overnight Maturity
Date, in the case of Overnight Advances) (each a “5-Year Facility Note” and
collectively, the “5-Year Facility Notes”).

2.5 Advances Under the Amended and Restated 2006 Credit Agreement. The aggregate
principal amount owing on the Closing Date under the Amended and Restated 2006
Credit Agreement on account of 5-Year Advances (as such term is defined in the
Amended and Restated 2006 Credit Agreement), after Borrower has made any
payments required under Section 16.17 hereof, shall be treated as 5-Year
Advances hereunder bearing interest at the Base Rate or the LIBO Rate and for
the LIBO Rate Period, in each case as was applicable thereto under the Amended
and Restated 2006 Credit Agreement (but for the avoidance of doubt as all such
terms are defined in this Credit Agreement).

2.6 Syndication Party Records. Each Syndication Party shall record on its books
and records the amount of each 5-Year Advance made by it hereunder, the rate and
interest period applicable thereto, all payments of principal and interest, and
the principal balance from time to time outstanding. The Syndication Party’s
record thereof shall be prima facie evidence as to all such amounts and shall be
binding on Borrower absent manifest error. Notwithstanding the foregoing,
Borrower will never be required to pay as principal more than the principal
amount of the 5-Year Advances and Bid Advances funded by such Syndication Party.

2.7 Use of Proceeds. The proceeds of the 5-Year Loans will be used by Borrower
(a) to fund working capital requirements, (b) for general corporate purposes,
(c) to payoff Overnight Advances (at the request of either Borrower or the
Overnight Lender), and (d) an aggregate amount not to exceed $200,000,000.00 to
make required payments of principal under any commercial paper facility issued
by Borrower, and Borrower agrees not to request or use such proceeds for any
other purpose. Borrower will not, directly or indirectly, use any part of such
proceeds for the purpose of purchasing or carrying any margin stock within the
meaning of Regulation U of the Board of Governors or to extend credit to any
Person for the purpose of purchasing or carrying any such margin stock.

2.8 Syndication Party Funding Failure. The failure of any Syndication Party to
fund its Funding Share of any requested 5-Year Advance or risk participation to
be made by it on the date specified for such Advance shall not relieve any other
Syndication Party of its obligation (if any) to fund its Funding Share of any
Advance or risk participation on such date, but no Syndication Party shall be
responsible for the failure of any other Syndication Party to make any Advance
or risk participation to be made by such other Syndication Party.

2.9 Reduction of 5-Year Commitment. Borrower may, by written facsimile or
electronic mail notice to the Administrative Agent on or before 10:00 A.M.
(Central time) on any Banking Day, irrevocably reduce the 5-Year Commitment;
provided that (a) such reduction must be in multiples of one-million dollars
($1,000,000.00), and (b) Borrower must simultaneously make any principal payment
necessary (along with any applicable Funding Losses on account of such principal
payment) so that (i) the aggregate amount of the Individual Outstanding 5-Year
Obligations of all Syndication Parties does not exceed the reduced 5-Year
Commitment on the date of such reduction, and (ii) the Individual Outstanding
5-Year Obligations owing to any Syndication Party do not exceed the Individual
5-Year Commitment of that Syndication Party (after reduction thereof in
accordance with the following sentence). In the event the 5-Year Commitment is
reduced as provided in the preceding sentence, then the Individual 5-Year
Commitment of each Syndication Party shall be reduced in the same proportion as
the Individual 5-Year Commitment of such Syndication Party bears to the 5-Year
Commitment before such reduction.

      2.10[Intentionally Omitted].
 

ARTICLE 3.
  BID RATE FACILITY; OVERNIGHT FACILITY

3.1 5-Year Facility Bid Rate Loans. Subject to the terms and conditions of this
Credit Agreement, including the procedures set forth in Article 3 hereof, each
Syndication Party may in its sole discretion make Advances (each Advance made by
a Syndication Party pursuant to this Section a “Bid Advance” and the total of
such Advances made by the Syndication Parties the “Bid Rate Loans”) to Borrower
from time to time during the 5-Year Availability Period, provided that:

3.1.1 Individual 5-Year Commitment. No Syndication Party shall be permitted to
make a Bid Advance under the 5-Year Facility which, when added to its aggregate
Individual Outstanding 5-Year Obligations, would exceed such Syndication Party’s
Individual 5-Year Commitment.

3.1.2 5-Year Commitment. Borrower may not make a 5-Year Bid Request in an amount
which, when added to the aggregate Individual Outstanding 5-Year Obligations of
all Syndication Parties, would exceed the 5-Year Commitment.

3.1.3 Amounts. Each 5-Year Bid Request shall be in an amount at least equal to
five million dollars ($5,000,000) and in integral multiples of one million
dollars ($1,000,000), and each 5-Year Bid shall be in an amount at least equal
to one million dollars ($1,000,000) or the amount remaining under the Individual
5-Year Commitment of the Syndication Party submitting such 5-Year Bid, if less.
Each Bid Advance made by a Syndication Party will be in the amount of its Bids,
or portions thereof, under the 5-Year Facility that are accepted by Borrower in
accordance with Section 3.4 hereof.

3.2 Bid Request. No more frequently than once each Banking Day, Borrower may
request offers from all Syndication Parties which have an Individual 5-Year
Commitment, acting severally and not jointly, to make Bid Advances by giving the
Bid Agent notice by facsimile or electronic mail (effective upon receipt),
substantially in the form of Exhibit 3.2 hereto (“Bid Request”) on or before
9:00 A.M. (Central time) on the Banking Day the proposed Bid Rate Loan is to be
made. By 9:30 A.M. (Central time) of the same Banking Day, the Bid Agent shall,
by facsimile or electronic mail transmission, send to all of the Syndication
Parties eligible to receive a Bid Request a copy of such Bid Request. Each Bid
Request must specify (a) the total amount of such requested Bid Advances,
(b) the individual amount of each requested Bid Advance with a different
proposed Bid Maturity Date, (c) the proposed Banking Day of making such Bid
Advance (which shall be the same Banking Day on which the Bid Request is
submitted), and (d) the proposed maturity dates for such Bid Advances (each a
“Bid Maturity Date”) which must be Banking Days and which must not extend more
than thirty (30) days beyond the 5-Year Maturity Date. Borrower may request
offers to make more than one Bid Rate Loan (up to a maximum of five (5) Bid Rate
Loans in a single Bid Request), each with a different Bid Maturity Date, in a
single Bid Request.

3.3 Bid Procedure. Each Syndication Party with an Individual 5-Year Commitment
may, in its sole discretion, submit to the Bid Agent a written quote,
substantially in the form of Exhibit 3.3 hereto and signed by an authorized
signatory of such Syndication Party as determined by the Bid Agent in its sole
discretion (“Bid”), containing an offer or offers to make one or more Bid
Advances in a specified amount or amounts in response to such Bid Request (and
may elect to bid with respect to any or all Bid Advances with different Bid
Maturity Dates specified in the Bid Request); provided, however, each
Syndication Party is limited to one Bid submission per Bid Request (which may
cover more than one Bid Maturity Date) and a Syndication Party may not submit a
Bid in an amount in excess of such Syndication Party’s Individual 5-Year Lending
Capacity. A Bid may set forth offers for up to five (5) separate Bid Rates for
each of the applicable Bid Advances, provided that each Bid shall specify the
aggregate principal amount of Bid Advances for all Bid Maturity Dates that the
Syndication Party submitting such Bid is willing to make at the interest rate or
rates specified in such Bid (each a “Bid Rate”) pursuant to such Bid. Each Bid
by a Syndication Party (other than by the Bid Agent acting in its capacity as a
Syndication Party) must be submitted to the Bid Agent by facsimile or electronic
mail not later than 10:15 A.M. (Central time) on the same Banking Day. The Bid
Agent, in its capacity as a Syndication Party, may submit Bids; provided such
Bids must be finalized not later than 10:00 A.M. (Central time) on the same
Banking Day. Each Bid shall be irrevocable. The Bid Agent shall disregard a Bid
if it (a) is not substantially in conformity with Exhibit 3.3 hereto,
(b) contains qualifying or conditional language, (c) proposes terms other than
or in addition to those set forth in the applicable Bid Request, or (d) arrives
after the applicable time set forth in this Section. By 10:30 A.M. (Central
time) on the same Banking Day, the Bid Agent shall send copies of all Bids to
Borrower by facsimile or electronic mail (“Bid Results Notice”).

3.4 Bid Acceptance Procedure. Not later than 11:00 A.M. (Central time) on the
same Banking Day, Borrower shall provide to the Bid Agent by facsimile or
electronic mail notice, in the form of Exhibit 3.4 hereto, of its acceptance or
rejection of each of the Bids submitted to Borrower by the Bid Results Notice
(“Bid Selection Notice”). In the case of each acceptance the Bid Selection
Notice shall specify the aggregate principal amount of Bid Advances for each of
the Bids that are accepted. Regardless of the amounts or interest rates bid by
any Syndication Party, Borrower may accept or decline any Bid in whole or in
part, provided that (a) the aggregate principal amount of Bid Advances accepted
may not exceed the applicable amount set forth in the related Bid Request, and
(b) Borrower may not accept any offer that fails to comply with this Article 3.
Bids not accepted by 11:00 A.M. (Central time) will be irrevocably deemed to
have been rejected by Borrower. No later than 12:00 noon (Central time) on the
same Banking Day, the Bid Agent shall send, by facsimile or electronic mail, a
copy of such Bid Selection Notice to the Administrative Agent and the
Administrative Agent shall inform each Syndication Party which submitted a Bid
of the acceptance or rejection of such Bid and if accepted the terms thereof.

3.5 Bid Rate Loan Funding. Not later than 1:00 P.M. (Central time) on the same
Banking Day, each Syndication Party that is to make one or more Bid Advances in
accordance with the Bid Selection Notice shall make available to the
Administrative Agent at the Administrative Agent’s Office, in immediately
available funds, an amount sufficient to fund such Bid Advances. After the
Administrative Agent’s receipt of such funds, but (if so received) not later
than 2:00 P.M. (Central time), and upon fulfillment of the applicable conditions
set forth in Article 10 hereof, the Administrative Agent will make the proceeds
of such Bid Advances available to Borrower, in immediately available funds, and
will transmit such funds by wire transfer to Borrower’s Account.

3.6 Syndication Party Funding Failure. In the event any Syndication Party fails
to make any requested Bid Advance to be made by it on the date specified for
such Advance, the Administrative Agent may, in its sole and absolute discretion
and in its role and capacity of the Administrative Agent, advance such funds to
Borrower on behalf of such Syndication Party, notwithstanding limitations, if
any, contained herein relating to the Administrative Agent in its role as a
Syndication Party, including its Individual 5-Year Commitment or Individual
5-Year Lending Capacity. In the event of the funding of any such Advance by the
Administrative Agent, the Syndication Party failing to fund such Advance will be
treated as a Delinquent Syndication Party under Section 15.4 hereof, and the
Administrative Agent will be treated as a Contributing Syndication Party under
such Section.

3.7 Bid Rate Loans — Bid Maturity Date Beyond Maturity Date. Notwithstanding any
other provision in this Credit Agreement that may be construed to the contrary,
in the event that a Syndication Party, at its sole discretion, makes a Bid
Advance to Borrower with a Bid Maturity Date later than the 5-Year Maturity
Date; and (a) (i) the 5-Year Maturity Date is subsequently extended by amendment
to this Credit Agreement; and (ii) such Syndication Party does not renew its
Individual 5-Year Commitment at a level at least equal to the outstanding amount
of such Bid Advance, then, in such case, such outstanding amount will be due and
payable by Borrower, and accepted by such Syndication Party, on the 5-Year
Maturity Date (as in effect prior to such extension thereof) without any
liability for Funding Losses on such amount; or (b) the 5-Year Maturity Date is
not subsequently extended by amendment to this Credit Agreement, then, in each
such case, such outstanding amount will be repaid by Borrower in accordance with
the terms of this Credit Agreement (including provision for Funding Losses) and
this Credit Agreement will be deemed to continue in force for the limited
purpose of facilitating such payments.

3.8 Failure to Implement Bid Process. In the event the Bid Agent fails to hold
an auction pursuant to a proper Bid Request, the Administrative Agent may, in
its sole and absolute discretion and in its role and capacity of the
Administrative Agent, make an Advance to Borrower on behalf of all Syndication
Parties in the amount of each Bid Advance requested in such Bid Request to bear
interest at the then current Base Rate to be repaid out of proceeds of Bid
Advances on the next Banking Day, and in such event the Administrative Agent
will cause the Bid Agent to hold the auction for such Bid Advances the following
Banking Day.

3.9 Overnight Advances. In addition to Borrower’s right to request a 5-Year
Advance under Article 2 hereof or a Bid Advance under Section 3.2 hereof,
Borrower may, subject to the terms and conditions of this Section and
Section 10.2 hereof, at any time before 2:00 P.M. (Central time) on a Banking
Day, request the Overnight Lender to make an Advance to Borrower under the
5-Year Facility on the same Banking Day (“Overnight Advance”) in accordance with
the provisions of this Section. Each Banking Day by 10:30 A.M. (Central time)
the Overnight Lender may notify Borrower of the interest rate (“Overnight Rate”)
that it will charge on all Overnight Advances made that Banking Day (provided
that if the Overnight Lender does not so notify the Borrower, the Overnight Rate
shall be equal to the Base Rate as in effect from time to time). Borrower’s
request for an Overnight Advance (“Overnight Advance Request”) shall be made in
writing by facsimile or electronic mail, must be directed to the Overnight
Lender, and must specify the amount of such Advance. If Borrower submits an
Overnight Advance Request, the Overnight Lender shall promptly, but not later
than 3:00 P.M. (Central time) on the same Banking Day, fund such Overnight
Advance and advise the Administrative Agent in writing of the amount and
Overnight Rate of such Overnight Advance. Each Overnight Advance shall bear
interest at the applicable Overnight Rate and shall be payable in full,
including interest, on the earliest of (a) the fifth day of the next succeeding
month following the date of the Advance, (b) one Banking Day following demand
for repayment by the Overnight Lender at its sole discretion or (c) the 5-Year
Maturity Date (the “Overnight Maturity Date”). Such payment may, at Borrower’s
discretion, and subject to the conditions of this Credit Agreement, be made by
an Advance under the 5-Year Facility. Overnight Advances shall be made only by
the Overnight Lender. Borrower’s entitlement to receive, and the Overnight
Lender’s obligation to fund, any Overnight Advance shall be subject to the
conditions and limitations set forth in Section 2.1 hereof and applicable to
5-Year Advances generally and, in addition, (x) the aggregate outstanding
principal amount of all such Overnight Advances shall not at any time exceed the
Overnight Funding Commitment, and (y) the aggregate Individual Outstanding
5-Year Obligations of all Syndication Parties (after giving effect to such
Overnight Advances and risk participations therein) shall not exceed the 5-Year
Commitment. Immediately upon the making of an Overnight Advance in accordance
with the terms hereof, each Syndication Party (other than the Overnight Lender)
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Overnight Lender a risk participation in such Syndication
Party’s Individual 5-Year Pro Rata Share of such Overnight Advance, which shall
be funded in accordance with this Section. Such obligation to risk participate
shall be absolute and unconditional irrespective of any setoff, counterclaim,
recoupment, defense or other right which such Syndication Party may have. At the
sole discretion of the Overnight Lender, any Overnight Advance may be paid off
at any time by a 5-Year Advance requested by the Overnight Lender pursuant to
Section 2.3. If for any reason such Overnight Advance cannot be so paid off,
each Syndication Party shall, at the request of the Overnight Lender, promptly
fund its risk participation in such Overnight Advance directly to the Overnight
Lender. The Overnight Lender may terminate or suspend its commitment to make
Overnight Advances at any time in its sole discretion upon notice to the
Borrower.

3.10 Overnight Advance Funding Failure. In the event the Overnight Lender fails
to make any requested Overnight Advance to be made by it on the date specified
for such Advance, the Administrative Agent (in that capacity) may, in its sole
and absolute discretion and in its role and capacity of the Administrative
Agent, advance such funds to Borrower on behalf of such Overnight Lender,
notwithstanding limitations, if any, contained herein relating to the
Administrative Agent in its role as a Syndication Party, including its
Individual 5-Year Commitment or Individual 5-Year Lending Capacity. In the event
of any such advance by the Administrative Agent, the Overnight Lender will be
treated as a Delinquent Syndication Party under Section 15.4 hereof, and the
Administrative Agent will be treated as a Contributing Syndication Party under
such Section. In the event of any failure by a Syndication Party to fund its
risk participation of an Overnight Advance in accordance with Section 3.9, such
Syndication Party will be treated as a Delinquent Syndication Party under
Section 15.4 hereof, and the Overnight Lender will be treated as a Contributing
Syndication Party under such Section.



    ARTICLE 4. TERMINATION OF 2006 LETTER OF CREDIT FACILITY

Effective as of the Closing Date, all Letters of Credit shall have become
“Committed Letters of Credit” under the 2010 Credit Agreement pursuant to and
subject to the terms thereof, and on and after the Closing Date there shall be
no Letters of Credit outstanding or issued under this Credit Agreement. The
Borrower hereby represents and warrants to the Letter of Credit Bank and each
Syndication Party that the Borrower has paid all Committed Letter of Credit Fees
(as defined in the Amended and Restated 2006 Credit Agreement) and other fees,
expenses or other amounts accrued and unpaid with respect to all Letters of
Credit outstanding under the Amended and Restated 2006 Credit Agreement
immediately prior to the Closing Date. For the avoidance of doubt, it is hereby
acknowledged and agreed that, effective as of the Closing Date: (i) there will
be no Letters of Credit outstanding under this Credit Agreement; (ii) the Letter
of Credit Bank will have no obligation hereunder to fund any requests for a
Letter of Credit; (iii) no Letters of Credit will be issued under this Credit
Agreement; and (iv) the security agreement entered into by Borrower on the Prior
Effective Date in connection with Letters of Credit issued under the Amended and
Restated 2006 Credit Agreement is hereby terminated.



    ARTICLE 5. INTEREST; FEES; AND MARGINS

5.1 Interest. Except as provided in Article 3 hereof, interest on all Loans
shall be calculated as follows:

5.1.1 Base Rate Option. Unless Borrower requests and receives a LIBO Rate Loan
pursuant to Subsection 5.1.2 hereof, the outstanding principal balance owing
hereunder for 5-Year Advances (unless otherwise specified pursuant to
Section 3.9, in the case of Overnight Advances) shall bear interest at the Base
Rate (each a “Base Rate Loan”).

5.1.2 LIBO Rate Option. From time to time, and so long as no Event of Default
has occurred and is continuing, at the request of Borrower included in a 5-Year
Borrowing Notice, all or any part of the outstanding principal balance owing
hereunder for 5-Year Advances may bear interest at the LIBO Rate (each a “LIBO
Rate Loan”); provided that Borrower may have no more than ten (10) LIBO Rate
Loans outstanding at any time. To effect this option, the 5-Year Borrowing
Notice must specify (a) the principal amount that is to bear interest at the
LIBO Rate, which must be a minimum of $10,000,000.00 and in incremental
multiples of $1,000,000.00 and (b) the period selected by Borrower during which
the LIBO Rate is to be applied (“LIBO Rate Period”), which may be any period of
one, two, three, or six months, but must expire no later than the 5-Year
Maturity Date. In addition, Borrower may convert any Base Rate Loan to a LIBO
Rate Loan, or continue a LIBO Rate Loan, by making a written request therefor,
substantially in the form of Exhibit 5.1 hereto (“Conversion or Continuation
Notice”), to the Administrative Agent by facsimile or electronic mail at least
three (3) Banking Days prior to the first date of the LIBO Rate Period therefor,
specifying (y) the principal amount that is to bear interest at the LIBO Rate,
which must be a minimum of $10,000,000.00 and in incremental multiples of
$1,000,000.00 and (z) the LIBO Rate Period selected by Borrower during which the
LIBO Rate is to be applied. The Administrative Agent shall incur no liability in
acting upon a request which it believed in good faith had been made by a
properly authorized employee of Borrower. Following the expiration of the LIBO
Rate Period for any LIBO Rate Loan, interest shall automatically accrue at the
Base Rate unless Borrower requests and receives another LIBO Rate Loan as
provided in this Subsection.

5.2 Additional Provisions for LIBO Rate Loans.

5.2.1 Limitation on LIBO Rate Loans. Anything herein to the contrary
notwithstanding, if, on or prior to the determination of the LIBO Rate for any
LIBO Rate Period:

(a) The Administrative Agent determines (which determination shall be
conclusive) that quotations of interest rates in accordance with the definition
of LIBO Rate are not being provided in the relevant amounts or for the relevant
maturities for purposes of determining rates of interest for LIBO Rate Loans as
provided in this Credit Agreement; or

(b) any Syndication Party determines (which determination shall be conclusive)
that the relevant rates of interest referred to in the definition of LIBO Rate
upon the basis of which the rate of interest for LIBO Rate Loans for such LIBO
Rate Period is to be determined do not adequately cover the cost to the
Syndication Parties of making or maintaining such LIBO Rate Loans for such LIBO
Rate Period;

then the Administrative Agent shall give Borrower prompt notice thereof, and so
long as such condition remains in effect, in the case of clause (a) above, the
Syndication Parties, and in the case of clause (b) above, the Syndication Party
that makes the determination, shall be under no obligation to make LIBO Rate
Loans, convert Base Rate Loans into LIBO Rate Loans, or continue LIBO Rate
Loans, and Borrower shall, on the last days of the then current applicable LIBO
Rate Periods for the outstanding LIBO Rate Loans, either prepay such LIBO Rate
Loans or such LIBO Rate Loans shall automatically be converted into a Base Rate
Loan in accordance with Section 5.1 hereof.

5.2.2 LIBO Rate Loan Unlawful. If any law, treaty, rule, regulation or
determination of a court or governmental authority or any change therein or in
the interpretation or application thereof subsequent to the Closing Date (each,
a “Change in Law”) shall make it unlawful for any of the Syndication Parties to
(a) advance its Funding Share of any LIBO Rate Loan or (b) maintain its share of
all or any portion of the LIBO Rate Loans, each such Syndication Party shall
promptly, by telephone (in which case it must be promptly followed by a writing)
or facsimile or electronic mail, notify the Administrative Agent thereof, and of
the reasons therefor and the Administrative Agent shall promptly notify Borrower
thereof and shall provide a copy of such written notice to Borrower. In the
former event, any obligation of any such Syndication Party to make available its
Funding Share of any future LIBO Rate Loan shall immediately be canceled (and,
in lieu thereof shall be made as a Base Rate Loan), and in the latter event, any
such unlawful LIBO Rate Loans or portions thereof then outstanding shall be
converted, at the option of such Syndication Party, to a Base Rate Loan;
provided, however, that if any such Change in Law shall permit the LIBO Rate to
remain in effect until the expiration of the LIBO Rate Period applicable to any
such unlawful LIBO Rate Loan, then such LIBO Rate Loan shall continue in effect
until the expiration of such LIBO Rate Period. Upon the occurrence of any of the
foregoing events on account of any Change in Law, Borrower shall pay to the
Administrative Agent immediately upon demand such amounts as may be necessary to
compensate any such Syndication Party for any fees, charges, or other costs
(including Funding Losses) incurred or payable by such Syndication Party as a
result thereof and which are attributable to any LIBO Rate Loan made available
to Borrower hereunder, and any reasonable allocation made by any such
Syndication Party among its operations shall be conclusive and binding upon
Borrower absent manifest error.

5.2.3 Treatment of Affected Loans. If the obligations of any Syndication Party
to make or continue LIBO Rate Loans, or to convert Base Rate Loans into LIBO
Rate Loans, are suspended pursuant to Subsection 5.2.1 or 5.2.2 hereof (all LIBO
Rate Loans so affected being herein called “Affected Loans”), such Syndication
Party’s Affected Loans shall, on the last day(s) of the then current LIBO Rate
Period(s) for the Affected Loans (or, in the case of a conversion required by
Subsection 5.2.1 or 5.2.2, on such earlier date as such Syndication Party may
specify to Borrower), be automatically converted into Base Rate Loans for the
account of such Syndication Party. To the extent that such Syndication Party’s
Affected Loans have been so converted, all payments and prepayments of principal
which would otherwise be applied to such Syndication Party’s Affected Loans
shall be applied instead to its Base Rate Loans. All Advances which would
otherwise be made or continued by such Syndication Party as LIBO Rate Loans
shall be made or continued instead as Base Rate Loans, and all Base Rate Loans
of such Syndication Party which would otherwise be converted into LIBO Rate
Loans shall remain as Base Rate Loans.

5.3 Default Interest Rate. All past due payments on 5-Year Advances (including
Overnight Advances), Bid Advances, or of any other Bank Debt (whether as a
result of nonpayment by Borrower when due, at maturity, or upon acceleration)
shall bear interest at the Default Interest Rate from and after the due date for
the payment, or on the date of maturity or acceleration, as the case may be.

5.4 Interest Calculation. Interest on all Loans shall be calculated on the
actual number of days the principal owing thereunder is outstanding with the
daily rate calculated on the basis of a year consisting of 360 days. In
calculating interest, the Advance Date shall be included and the date each
payment is received shall be excluded.

5.5 Fees. Borrower shall pay or cause to be paid the following fees:

5.5.1 5-Year Facility Fee. A non-refundable fee (“5-Year Facility Fee”)
calculated in arrears as of the end of each of Borrower’s Fiscal Quarters
following the Closing Date, until the Loans are paid in full, and the
Syndication Parties have no further obligation to make a 5-Year Advance. The
5-Year Facility Fee for each such period shall be equal to (a) the average daily
5-Year Commitment in effect during such period, (b) multiplied by the average
daily 5-Year Facility Fee Factor in effect during such period, as converted to a
daily rate using a year of 360 days, (c) with the product thereof being further
multiplied by the number of days in such period. The 5-Year Facility Fee shall
be payable to the Administrative Agent in arrears on the Banking Day coinciding
with, or immediately preceding the fifth (5th) day after the close of each such
Fiscal Quarter, for distribution to each Syndication Party in the ratio that its
Individual 5-Year Commitment bears to the 5-Year Commitment as calculated by the
Administrative Agent on the last day of each such period.

5.6 5-Year Margin; 5-Year Facility Fee Factor. If the Compliance Certificate
with respect to any Fiscal Quarter or Fiscal Year is not received by the
Administrative Agent by the date required as provided in Subsections 11.2.1 and
11.2.2 hereof, the 5-Year Margin and the 5-Year Facility Fee Factor for the
period commencing on the first day of the Fiscal Quarter or Fiscal Year
commencing immediately after the Fiscal Quarter or Fiscal Year for which such
Compliance Report was required, shall each be determined based on Tier 1 of
Schedule 2 for that entire Fiscal Quarter or Fiscal Year.

5.7 Special Interest Rates. Notwithstanding the provisions of Section 5.1
hereof, balances of each of the loans described on Exhibit 5.7 hereto as having
been made under the 5-Year Facility under the Amended and Restated 2006 Credit
Agreement, shall be treated as Bid Rate Loans made under the 5-Year Facility
hereunder, and, in either case, shall bear interest at the “Interest Rate” set
forth in such Exhibit to and including the “Bid Maturity Date” set forth in such
Exhibit, and they shall each be due and payable on their respective Bid Maturity
Date as set forth in such Exhibit.



    ARTICLE 6. PAYMENTS; FUNDING LOSSES

6.1 Principal Payments. Principal shall be payable on the 5-Year Maturity Date;
provided that (a) principal owing on all Bid Advances shall be payable (i) on
the Bid Maturity Date as provided in the Bid under which such Bid Advance was
made, if such date is earlier than the 5-Year Maturity Date, and (ii) as
provided in Section 3.7 hereof; (b) principal owing on all Overnight Advances
shall be payable on the applicable Overnight Maturity Date; and (c) prepayments
may be made only as provided in Section 6.5 hereof.

6.2 Interest Payments. Interest shall be payable as follows: (a) interest on
Base Rate Loans and Overnight Advances shall be payable monthly in arrears on
the fifth day of the next succeeding month, (b) interest on LIBO Rate Loans
shall be payable on the last day of the LIBO Rate Period therefor unless the
LIBO Rate Period is longer than three (3) months, in which case interest shall
also be payable on each three month anniversary of the first day of the
applicable LIBO Rate Period, (c) interest on each Bid Rate Loan shall be payable
on the Bid Maturity Date therefor unless the Bid Maturity Date is more than
three (3) months from the date of the Advance under such Bid Rate Loan, in which
case interest shall also be payable on each three month anniversary of the date
of the relevant Advance, (d) interest on Overnight Advances then accrued and
unpaid shall be payable on the Overnight Maturity Date, and (e) interest on all
Loans then accrued and unpaid shall be payable on the 5-Year Maturity Date.

6.3 Application of Principal Payments. Subject to Section 14.4, principal
payments and prepayments shall be applied (a) so long as no Event of Default or
Potential Default has occurred and is continuing, to principal amounts owing
under the 5-Year Facility, including to Overnight Advances, as Borrower directs
in writing (provided that Bid Rate Loans may not be prepaid); or (b) if an Event
of Default or Potential Default has occurred and is continuing, or if Borrower
provides no specific direction, then to principal amounts owing (i) under those
Overnight Advances with respect to which the Overnight Maturity Date has
occurred, then (ii) under those Bid Rate Loans with respect to which the Bid
Maturity Date has occurred, then (iii) under the 5-Year Facility (other than Bid
Rate Loans or Overnight Advances), then (iv) under those Overnight Advances with
respect to which the Overnight Maturity Date has not occurred. Subject to the
provisions of the foregoing sentence, payments shall be applied first to Base
Rate Loans and then to LIBO Rate Loans unless Borrower directs otherwise in
writing. However, upon the occurrence and during the continuance of an Event of
Default or Potential Default, all payments shall be applied, first to fees,
second to interest, third to principal pro-rata to all Loans, and last to any
other Bank Debt.

6.4 Manner of Payment. All payments, including prepayments, that Borrower is
required or permitted to make under the terms of this Credit Agreement and the
other Loan Documents shall be made to the Administrative Agent in immediately
available federal funds, to be received no later than 1:00 P.M. (Central time)
of the date on which such payment is due (or the following Banking Day if such
date is not a Banking Day) by wire transfer through Federal Reserve Bank, Kansas
City, as provided in the Wire Instructions (or to such other account as the
Administrative Agent may designate by notice).

6.4.1 Payments to Be Free and Clear. All sums payable by Borrower under this
Credit Agreement and the other Loan Documents shall be paid without setoff or
counterclaim and free and clear of, and without any deduction or withholding on
account of, any tax imposed, levied, collected, withheld or assessed by or
within the United States of America or any political subdivision in or of the
United States of America or any other jurisdiction from or to which a payment is
made by or on behalf of Borrower or by any federation or organization of which
the United States of America or any such jurisdiction is a member at the time of
payment (excluding taxes imposed on or measured by the net income or net profits
of the recipient of such payment, and franchise taxes imposed in lieu thereof).

6.4.2 Grossing-up of Payments. If Borrower or any other Person is required by
law to make any deduction or withholding on account of any such tax from any sum
paid or payable by Borrower to the Administrative Agent or any Syndication Party
under any of the Loan Documents:

(a) Borrower shall notify the Administrative Agent of any such requirement or
any change in any such requirement as soon as Borrower becomes aware of it;

(b) Borrower shall pay any such tax when such tax is due, such payment to be
made (if the liability to pay is imposed on Borrower) for its own account or (if
that liability is imposed on the Administrative Agent or such Syndication Party,
as the case may be) on behalf of and in the name of the Administrative Agent or
such Syndication Party;

(c) the sum payable by Borrower in respect of which the relevant deduction,
withholding or payment is required shall be increased to the extent necessary to
ensure that, after the making of that deduction, withholding or payment, the
Administrative Agent or such Syndication Party, as the case may be, receives on
the due date a net sum equal to what it would have received had no such
deduction, withholding or payment been required or made; and

(d) within thirty (30) days after paying any sum from which it is required by
law to make any deduction or withholding, and within thirty (30) days after the
due date of payment of any tax which it is required by clause (b) above to pay,
Borrower shall deliver to the Administrative Agent evidence satisfactory to the
other affected parties of such deduction, withholding or payment and of the
remittance thereof to the relevant taxing or other authority; provided that no
such additional amount shall be required to be paid to any Syndication Party
under clause (c) above except to the extent that any change after the date on
which such Syndication Party became a Syndication Party in any such requirement
for a deduction, withholding or payment as is mentioned therein shall result in
an increase in the rate of such deduction, withholding or payment from that in
effect at the date on which such Syndication Party became a Syndication Party,
in respect of payments to such Syndication Party.

6.5 Voluntary Prepayments. Borrower shall have the right to prepay all or any
part of the outstanding principal balance under the Loans at any time in
integral multiples of $1,000,000.00 (or the entire outstanding balance, if less)
and subject to a $5,000,000.00 minimum prepayment on LIBO Rate Loans (or the
entire outstanding balance, if less), on any Banking Day; provided that (a) in
the event of prepayment of any LIBO Rate Loan, whether voluntary (including
payments pursuant to Section 2.10 hereof) or on account of acceleration
(i) Borrower must provide three (3) Banking Days notice to the Administrative
Agent prior to making such prepayment, and (ii) Borrower must, at the time of
making such prepayment, pay all accrued but unpaid interest and all Funding
Losses applicable to such prepayment, and (b) Borrower shall not have the right
to prepay any Bid Rate Loan before the applicable Bid Maturity Date, but if a
Bid Rate Loan is deemed prepaid on account of acceleration, Borrower must pay
all Funding Losses applicable to such prepayment. Principal amounts prepaid may
be reborrowed under the terms and conditions of this Credit Agreement.

6.6 Distribution of Principal and Interest Payments. The Administrative Agent
shall distribute payments of principal and interest among the Syndication
Parties as follows:

6.6.1 Principal and Interest Payments on 5-Year Advances. Principal and interest
payments on 5-Year Advances shall be remitted to the Syndication Parties in the
ratio in which they funded the 5-Year Advance to which such payments are
applied.

6.6.2 Principal and Interest Payments on Bid Advances. Principal and interest
payments on Bid Advances shall be remitted to the Syndication Party which made
the Bid Advance to which such payments are applied.

6.6.3 Principal and Interest Payments on Overnight Advances. Principal and
interest payments on Overnight Advances shall be remitted to the Overnight
Lender.

6.7 Funding Losses. The Borrower will indemnify each Syndication Party against
any Funding Losses that such Syndication Party may sustain or incur as a
consequence of any event (other than a default by such Syndication Party in the
performance of its obligations hereunder) which results in (a) such Syndication
Party receiving any amount on account of the principal of any LIBO Rate Loan or
Bid Rate Loan prior to the last day of the LIBO Rate Period in effect therefor
(in the case of LIBO Rate Loans) or the Bid Maturity Date therefor (in the case
of Bid Rate Loans), (b) the conversion of a LIBO Rate Loan to a Base Rate Loan,
or any conversion of the LIBO Rate Period with respect to any LIBO Rate Loan, in
each case other than on the last day of the LIBO Rate Period in effect therefor,
or (c) any LIBO Rate Loan to be made, converted or continued by such Syndication
Party not being made, converted or continued after notice thereof shall have
been given by the Borrower. “Funding Losses” shall be determined on an
individual Syndication Party basis as the amount which would result in such
Syndication Party being made whole (on a present value basis) for the actual or
imputed funding losses (including, without limitation, any loss, cost or expense
incurred by reason of obtaining, liquidating or employing deposits or other
funds acquired by such Syndication Party to fund or maintain a LIBO Rate Loan or
Bid Rate Loan) incurred by such Syndication Party as a result of such payment
(regardless of whether the Syndication Party actually funded with such
deposits). In the event of any such payment, each Syndication Party which had
funded the LIBO Rate Loan being paid (or the Syndication Party which made the
Bid Advance being prepaid) shall, promptly after being notified of such payment,
send written notice (“Funding Loss Notice”) to the Administrative Agent by
facsimile or electronic mail setting forth the amount of attributable Funding
Losses. The Administrative Agent shall notify Borrower orally or in writing of
the amount of such Funding Losses. A determination by a Syndication Party as to
the amounts payable pursuant to this Section shall be conclusive absent manifest
error.



    ARTICLE 7. BANK EQUITY INTERESTS

Borrower agrees to purchase such equity interests in CoBank (“Bank Equity
Interests”) as CoBank may from time to time require in accordance with its
bylaws and capital plans as applicable to cooperative borrowers generally. In
connection with the foregoing, Borrower hereby acknowledges receipt, prior to
the execution of this Credit Agreement, of the following with respect to CoBank:
(a) the bylaws, (b) a written description of the terms and conditions under
which the Bank Equity Interests are issued and (c) the most recent annual
report, and if more recent than the latest annual report, the latest quarterly
report. Borrower agrees to be bound by the terms of CoBank’s bylaws and
capitalization plan, including without limitation, provisions applicable to
patronage distributions. CoBank shall have no obligation to retire the Bank
Equity Interests upon Borrower’s default or at any other time, either for
application to the Bank Debt or otherwise. Neither the Bank Equity Interests nor
any accrued patronage shall be offset against the Bank Debt owing to CoBank or
otherwise taken into consideration for purposes of determining the Syndication
Parties’ pro rata shares hereunder. CoBank reserves the right to sell
participations under the provisions of Section 15.27 on a non-patronage basis.
In addition, Borrower agrees to purchase such equity interests in any Farm
Credit System Institution which is a Syndication Party hereunder as such Farm
Credit System Institution may from time to time require in accordance with its
bylaws and capital plans as applicable to cooperative borrowers generally and as
is required by any written agreement Borrower may execute with any such Farm
Credit System Institution.



    ARTICLE 8. SECURITY

The obligations of Borrower under this Credit Agreement shall be unsecured,
except (a) the statutory lien in favor of CoBank (but not any other Syndication
Parties) in the Bank Equity Interests (and each party hereto acknowledges that
CoBank has a statutory first lien on all of the Bank Equity Interests pursuant
to 12 U.S.C. 2131, and that such statutory lien shall be for CoBank’s sole and
exclusive benefit and shall not be subject to this Credit Agreement or any other
Loan Document); and (b) the statutory lien, if any, in favor of any Farm Credit
System Institution (but not any other Syndication Parties), which may require
Borrower to purchase equity interests as provided in Article 7 hereof, in such
equity interests.



    ARTICLE 9. REPRESENTATIONS AND WARRANTIES

To induce the Syndication Parties to make the Loans, and recognizing that the
Syndication Parties, the Administrative Agent, and the Bid Agent are relying
thereon, Borrower represents and warrants as follows:

9.1 Organization, Good Standing, Etc. Borrower: (a) is duly organized, validly
existing, and in good standing under the laws of its state of incorporation;
(b) qualifies as a cooperative association under the laws of its state of
incorporation; (c) is duly qualified to do business and is in good standing in
each jurisdiction in which the transaction of its business makes such
qualification necessary, except to the extent that the failure to so qualify has
not resulted in, and could not reasonably be expected to cause, a Material
Adverse Effect; and (d) has all authority and all requisite corporate and legal
power to own and operate its assets and to carry on its business, and to enter
into and perform the Loan Documents to which it is a party. Each Subsidiary:
(a) is duly organized, validly existing, and in good standing under the laws of
its state of incorporation; (b) is duly qualified to do business and is in good
standing in each jurisdiction in which the transaction of its business makes
such qualification necessary, except to the extent that the failure to so
qualify has not resulted in, and could not reasonably be expected to cause, a
Material Adverse Effect; and (c) has all authority and all requisite corporate
and legal power to own and operate its assets and to carry on its business.

9.2 Corporate Authority, Due Authorization; Consents. Borrower has taken all
corporate action necessary to execute, deliver and perform its obligations under
the Loan Documents to which it is a party. All consents or approvals of any
Person which are necessary for, or are required as a condition of Borrower’s
execution, delivery and performance of and under the Loan Documents, have been
obtained.

9.3 Litigation. Except as described on Exhibit 9.3 hereto, there are no pending
legal or governmental actions, proceedings or investigations to which Borrower
or any Subsidiary is a party or to which any property of Borrower or any
Subsidiary is subject which might reasonably be expected to result in any
Material Adverse Effect and, to Borrower’s knowledge, no such actions or
proceedings are threatened or contemplated by any federal, state, county, or
city (or similar unit) governmental agency or any other Person.

9.4 No Violations. The execution, delivery and performance of its obligations
under the Loan Documents will not: (a) violate any provision of Borrower’s
articles of incorporation or bylaws, or any law, rule, regulation (including,
without limitation, Regulations T, U, and X of the Board of Governors of the
Federal Reserve System), or any judgment, order or ruling of any court or
governmental agency; (b) violate, require consent under (except such consent as
has been obtained), conflict with, result in a breach of, constitute a default
under, or with the giving of notice or the expiration of time or both,
constitute a default under, any existing real estate mortgage, indenture, lease,
security agreement, contract, note, instrument or any other agreements or
documents binding on Borrower or affecting its property; or (c) violate,
conflict with, result in a breach of, constitute a default under, or result in
the loss of, or restriction of rights under, any Required License or any order,
law, rule, or regulation under or pursuant to which any Required License was
issued or is maintained (“Licensing Laws”).

9.5 Binding Agreement. Each of the Loan Documents to which Borrower is a party
is, or when executed and delivered, will be, the legal, valid and binding
obligation of Borrower, enforceable in accordance with its terms, subject only
to limitations on enforceability imposed by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting creditors’ rights
generally and by general principles of equity.

9.6 Compliance with Laws. Borrower and each Subsidiary are in compliance with
all federal, state, and local laws, rules, regulations, ordinances, codes and
orders, including without limitation all Environmental Laws and all Licensing
Laws, with respect to which noncompliance could reasonably be expected to result
in a Material Adverse Effect.

9.7 Principal Place of Business; Place of Organization. Borrower’s place of
business, or chief executive office if it has more than one place of business,
and the place where the records required by Section 11.1 hereof are kept, is
located at 5500 Cenex Drive, Inver Grove Heights, Minnesota 55077. Borrower is a
cooperative corporation formed under the laws of the State of Minnesota.

9.8 Payment of Taxes. Except as shown on Exhibit 9.8 hereto, Borrower and each
Subsidiary have filed all required federal, state and local tax returns and have
paid all taxes as shown on such returns as they have become due, and have paid
when due all other taxes, assessments or impositions levied or assessed against
Borrower or any Subsidiary, or their business or properties, except where the
failure to make such filing or payment could not reasonably be expected to
result in a Material Adverse Effect. Exhibit 9.8 specifically indicates all such
taxes, if any, which are subject to a Good Faith Contest.

9.9 Licenses and Approvals. Borrower and each Subsidiary have ownership of, or
license to use, or have been issued, all trademarks, patents, copyrights,
franchises, certificates, approvals, permits, authorities, agreements, and
licenses which are used or necessary to permit it to own its properties and to
conduct the business as presently being conducted as to which the termination or
revocation thereof could reasonably be expected to have a Material Adverse
Effect (“Required Licenses”). Each Required License is in full force and effect,
and there is no outstanding notice of cancellation or termination or, to
Borrower’s knowledge, any threatened cancellation or termination in connection
therewith, nor has an event occurred with respect to any Required License which,
with the giving of notice or passage of time or both, could result in the
revocation or termination thereof or otherwise in any impairment of Borrower’s
rights with respect thereto, which impairment could reasonably be expected to
have a Material Adverse Effect. No consent, permission, authorization, order, or
license of any governmental authority, is necessary in connection with the
execution, delivery, performance, or enforcement of and under the Loan Documents
to which Borrower is a party except such as have been obtained and are in full
force and effect.

9.10 Employee Benefit Plans. Exhibit 9.10 sets forth as of the Closing Date a
true and complete list of each Borrower Benefit Plan that is maintained by
Borrower or any of its Subsidiaries or in which Borrower or any of its
Subsidiaries participates or to which Borrower or any of its Subsidiaries is
obligated to contribute, in each case as of the Closing Date. Borrower and its
Subsidiaries are in compliance in all material respects with the Employee
Retirement Income Security Act of 1974, as amended, and the regulations
thereunder (“ERISA”), to the extent applicable to them, and have not received
any notice to the contrary from the Pension Benefit Guaranty Corporation
(“PBGC”).

9.11 Equity Investments. Borrower does not now own any stock or other voting or
equity interest, directly or indirectly, in any Person valued at the greater of
book value or market value at $5,000,000 or more, other than: (a) the Bank
Equity Interests, and (b) as set forth on Exhibit 9.11.

9.12 Title to Real and Personal Property. Borrower and each Subsidiary have good
and marketable title to, or valid leasehold interests in, all of their material
properties and assets, real and personal, including the properties and assets
and leasehold interests reflected in the financial statements of the Borrower
and its Subsidiaries referred to in Section 9.13 hereof, except (a) any
properties or assets disposed of in the ordinary course of business, and (b) for
defects in title and encumbrances which could not reasonably be expected to
result in a Material Adverse Effect; and none of the properties of Borrower or
any Consolidated Subsidiary are subject to any Lien, except as permitted by
Section 12.3 hereof. All such property is in good operating condition and
repair, reasonable wear and tear excepted, and suitable in all material respects
for the purposes for which it is being utilized except where their failure to be
in good operating condition could not reasonably be expected to result in a
Material Adverse Effect. All of the leases of Borrower and each Subsidiary which
constitute Material Agreements are in full force and effect and afford Borrower
or such Subsidiary peaceful and undisturbed possession of the subject matter
thereof.

9.13 Financial Statements. The consolidated balance sheets of Borrower and its
Subsidiaries as of August 31, 2009, and the related consolidated statements of
operations, cash flows and consolidated statements of capital shares and
equities for the Fiscal Year then ended, and the accompanying footnotes,
together with the unqualified opinion thereon, dated November 10, 2009 of
PricewaterhouseCoopers LLP, independent certified public accountants, copies of
which have been furnished to the Administrative Agent and the Syndication
Parties, fairly present in all material respects the consolidated financial
condition of Borrower and its Subsidiaries as at such dates and the results of
the consolidated operations of Borrower and its Subsidiaries for the periods
covered by such statements, all in accordance with GAAP consistently applied.
Since August 31, 2009, there has been no material adverse change in the
financial condition, results of operations, business or prospects of Borrower or
any of its Subsidiaries. As of the Closing Date, there are no liabilities of
Borrower or any of its Subsidiaries, fixed or contingent, which are material but
are not reflected in the financial statements of Borrower and its Subsidiaries
referred to above or referred to in the notes thereto, other than liabilities
arising in the ordinary course of business since August 31, 2009. No
information, exhibit, or report furnished by Borrower or any of its Subsidiaries
to the Administrative Agent or the Syndication Parties in connection with the
negotiation of this Credit Agreement contained any material misstatement of fact
or omitted to state a material fact or any fact necessary to make the statements
contained therein not materially misleading in light of the circumstances in
which they were made and taken together with the other information, exhibits and
reports furnished to the Administrative Agent and/or the Syndication Parties.

9.14 Environmental Compliance. Except as set forth on Exhibit 9.14 hereto,
Borrower and each Subsidiary have obtained all permits, licenses and other
authorizations which are required under all applicable Environmental Laws,
except to the extent failure to have any such permit, license or authorization
could not reasonably be expected to result in a Material Adverse Effect. Except
as set forth on Exhibit 9.14 hereto, Borrower and each Subsidiary are in
compliance with all Environmental Laws and the terms and conditions of the
required permits, licenses and authorizations, and are also in compliance with
all other limitations, restrictions, obligations, schedules and timetables
contained in those Laws or contained in any plan, order, decree, judgment,
injunction, notice or demand letter issued, entered, promulgated or approved
thereunder, except to the extent, in each case, failure to comply has not
resulted in, and could not reasonably be expected to result in, a Material
Adverse Effect.

9.15 Fiscal Year. Each fiscal year of Borrower begins on September 1 of each
calendar year and ends on August 31 of the following calendar year.

9.16 Material Agreements. Neither Borrower nor, to Borrower’s knowledge, any
other party to any Material Agreement, is in default thereunder, and no facts
exist which with the giving of notice or the passage of time, or both, would
constitute such a default.

9.17 Regulations U and X. No portion of any Advance will be used for the purpose
of purchasing, carrying, or making loans to finance the purchase of, any “margin
security” or “margin stock” as such terms are used in Regulations U or X of the
Board of Governors of the Federal Reserve System, 12 C.F.R. Parts 221 and 224.

9.18 Trademarks, Tradenames, etc. Borrower owns or licenses all patents,
trademarks, trade names, service marks and copyrights (collectively,
“Intellectual Property”) that it utilizes in its business as presently being
conducted and as anticipated to be conducted, except where the failure to do so
could not reasonably be expected to result in a Material Adverse Effect on
Borrower. The Intellectual Property is in full force and effect, and Borrower
has taken or caused to be taken all action, necessary to maintain the
Intellectual Property in full force and effect and has not taken or failed to
take or cause to be taken any action which, with the giving of notice, or the
expiration of time, or both, could result in any such Intellectual Property
being revoked, invalidated, modified, or limited.

9.19 No Default on Outstanding Judgments or Orders. Borrower and each Subsidiary
have satisfied all judgments and Borrower and each Subsidiary are not in default
with respect to any judgment, writ, injunction, decree, rule or regulation of
any court, arbitrator or federal, state, municipal or other Governmental
Authority, commission, board, bureau, agency or instrumentality, domestic or
foreign, except to the extent such failure to satisfy any or all such judgments
or to be in such a default has not resulted in, and could not reasonably be
expected to result in, a Material Adverse Effect.

9.20 No Default in Other Agreements. Neither Borrower nor any Subsidiary is a
party to any indenture, loan or credit agreement or any lease or other agreement
or instrument or subject to any certificate of incorporation or corporate
restriction which has resulted in, or could reasonably be expected to result in,
a Material Adverse Effect. Neither Borrower nor any Subsidiary is in default in
any respect in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any agreement or instrument
where such failure to perform, observe or fulfill has resulted in, or could
reasonably be expected to result in, a Material Adverse Effect.

9.21 Acts of God. Neither the business nor the properties of Borrower or any
Subsidiary are currently affected by any fire, explosion, accident, drought,
storm, hail, earthquake, embargo, act of God or of the public enemy or other
casualty (whether or not covered by insurance) which has resulted in, or could
reasonably be expected to result in, a Material Adverse Effect.

9.22 Governmental Regulation. Neither Borrower nor any Subsidiary is subject to
regulation under the Investment Company Act of 1940, the Interstate Commerce
Act, the Federal Power Act or any statute or regulation, in each case, limiting
its ability to incur indebtedness for money borrowed as contemplated hereby.

9.23 Labor Matters and Labor Agreements. Except as set forth in Exhibit 9.23
hereto: (a) As of the Closing Date, there are no collective bargaining
agreements or other labor agreements covering any employees of Borrower or any
Subsidiary the termination, cessation, or breach of which could reasonably be
expected to result in a Material Adverse Effect, and a true and correct copy of
each such agreement will be furnished to the Administrative Agent upon its
written request from time to time. (b) There is no organizing activity involving
Borrower pending or, to Borrower’s knowledge, threatened by any labor union or
group of employees. (c) There are, to Borrower’s knowledge, no representation
proceedings pending or threatened with the National Labor Relations Board, and
no labor organization or group of employees of Borrower has made a pending
demand for recognition. (d) There are no complaints or charges against Borrower
pending or, to Borrower’s knowledge threatened to be filed with any federal,
state, local or foreign court, governmental agency or arbitrator based on,
arising out of, in connection with, or otherwise relating to the employment or
termination of employment by Borrower of any individual. (e) There are no
strikes or other labor disputes against Borrower that are pending or, to
Borrower’s knowledge, threatened. (f) Hours worked by and payment made to
employees of Borrower or any Subsidiary have not been in violation of the Fair
Labor Standards Act (29 U.S.C. § 201 et seq.) or any other applicable law
dealing with such matters. The representations made in clauses (b) through
(f) of this Section are made with respect to those occurrences described which
could, considered in the aggregate, reasonably be expected to have a Material
Adverse Effect.

9.24 Anti-Terrorism Laws.

9.24.1 Violation of Law. Neither the Borrower nor, to the knowledge of Borrower,
any of its Subsidiaries, is in violation of any laws relating to terrorism or
money laundering (“Anti-Terrorism Laws”), including Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001 (“Executive Order”), and the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56 (“USA Patriot
Act”).

9.24.2 Classification. Neither Borrower nor, to the knowledge of Borrower, any
of its Subsidiaries, or their respective brokers or other agents acting or
benefiting in any capacity in connection with the Loans, is any of the
following:

(a) a Person or entity that is listed in the annex to, or is otherwise subject
to the provisions of, the Executive Order;

(b) a Person or entity owned or controlled by, or acting for or on behalf of,
any Person or entity that is listed in the annex to, or is otherwise subject to
the provisions of, the Executive Order;

(c) a Person or entity with which any Syndication Party is prohibited from
dealing or otherwise engaging in any transaction by any Anti-Terrorism Law;

(d) a Person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order; or

(e) a Person or entity that is named as a “specially designated national and
blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Asset Control at its official website or any
replacement website or other replacement official publication of such list.

9.24.3 Conduct of Business. Neither Borrower nor to the knowledge of Borrower,
any of its brokers or other agents acting in any capacity in connection with the
Loans (a) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Person
described in clause (b) of Subsection 9.24.2 above, (b) deals in, or otherwise
engages in any transaction relating to, any property or interests in property
blocked pursuant to the Executive Order, or (c) engages in or conspires to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law.

9.25 Disclosure. The representations and warranties contained in this Article 9
and in the other Loan Documents or in any financial statements provided to the
Administrative Agent do not contain any untrue statement of a material fact or
omit to state a material fact necessary to make such representations or
warranties not misleading; and all projections provided to the Administrative
Agent were prepared in good faith based on reasonable assumptions.



    ARTICLE 10. CONDITIONS TO CLOSING AND ADVANCES

10.1 Conditions to Closing. The obligation of the Syndication Parties to make
any Advances hereunder is subject to satisfaction, in the sole discretion of the
Administrative Agent and the Syndication Parties (except that satisfaction of
Subsection 10.1.6 shall be determined in the reasonable discretion of the
Administrative Agent and the Syndication Parties), of each of the following
conditions precedent:

10.1.1 Loan Documents. The Administrative Agent shall have received duly
executed originals of the Loan Documents.

10.1.2 Approvals. The Administrative Agent shall have received evidence
satisfactory to it of all consents and approvals of governmental authorities and
third parties which are with respect to Borrower, necessary for, or required as
a condition of the validity and enforceability of the Loan Documents to which it
is a party.

10.1.3 Organizational Documents. The Administrative Agent shall have received:
(a) a good standing certificate, dated no more than thirty (30) days prior to
the Closing Date, for Borrower for its state of incorporation; (b) a copy of the
articles of incorporation of Borrower (and any amendments thereto) certified by
the Secretary of State of its state of organization; and (c) a copy of the
bylaws of Borrower, certified as true and complete by the Secretary or Assistant
Secretary of Borrower.

10.1.4 Evidence of Corporate Action. The Administrative Agent shall have
received in form and substance satisfactory to the Administrative Agent:
(a) documents evidencing all corporate action taken by Borrower to authorize
(including the specific names and titles of the persons authorized to so act
(each an “Authorized Officer”)) the execution, delivery and performance of the
Loan Documents to which it is a party, certified to be true and correct by the
Secretary or Assistant Secretary of Borrower; and (b) a certificate of the
Secretary or Assistant Secretary of Borrower, dated the Closing Date, certifying
the names and true signatures of the Authorized Officers.

10.1.5 Evidence of Insurance. Borrower shall have provided the Administrative
Agent with insurance certificates and such other evidence, in form and substance
satisfactory to the Administrative Agent, of all insurance required to be
maintained by it under the Loan Documents.

10.1.6 Appointment of Agent for Service. The Administrative Agent shall have
received evidence satisfactory to the Administrative Agent that Borrower has
appointed CT Corporation to serve as its agent for service of process at their
New York, New York office (presently at 111 Eighth Avenue, New York, NY 10011),
and that CT Corporation has accepted such appointment by Borrower.

10.1.7 No Material Change. (a) No material adverse change shall have occurred
since August 31, 2009 (i) in the business, assets, liabilities (actual or
contingent), operations, condition (financial or otherwise) or prospects of the
Borrower and its Subsidiaries, taken as a whole, or (ii) in facts and
information regarding such entities as represented to the Administrative Agent
or any Syndication Party on or prior to the Closing Date; and (b) no change
shall have occurred in the condition or operations of the Borrower since
August 31, 2009 which could reasonably be expected to result in a Material
Adverse Effect.

10.1.8 Fees and Expenses. Borrower shall have paid the Administrative Agent, by
wire transfer of immediately available federal funds all fees set forth in
Section 5.5 hereof and any other fees owing to the Administrative Agent which
are due on the Closing Date, and all expenses owing pursuant to Section 16.1
hereof.

10.1.9 Bank Equity Interest Purchase Obligation. Borrower shall have purchased
such Bank Equity Interests as CoBank may require pursuant to Article 7 hereof.

10.1.10 Opinion of Counsel. Borrower shall have provided a favorable opinion of
its counsel addressed to the Administrative Agent and each of the present and
future Syndication Parties, covering such matters as the Administrative Agent
may reasonably require.

10.1.11 Further Assurances. Borrower shall have provided and/or executed and
delivered to the Administrative Agent such further assignments, documents or
financing statements, in form and substance satisfactory to the Administrative
Agent, that Borrower is to execute and/or deliver pursuant to the terms of the
Loan Documents or as the Administrative Agent may reasonably request.

10.1.12 2010 Credit Agreement. Borrower shall have entered into the 2010 Credit
Agreement in form and substance satisfactory to the Administrative Agent, and
all conditions to the effectiveness thereof shall have been satisfied.
Immediately upon the occurrence of the Closing Date, the sum of the 5-Year
Commitment hereunder (after giving effect to any commitment reductions under the
Amended and Restated 2006 Credit Agreement taking effect on or prior to the
Closing Date) and the “5-Year Commitment” as defined in the 2010 Credit
Agreement shall not exceed $1,900,000,000.00.

10.1.13 No Default. As of the Closing Date, no Event of Default or Potential
Default shall have occurred and be continuing.

10.1.14 Accuracy of Representations and Warranties. The representations and
warranties of Borrower herein shall be true and correct in all material respects
on and as of the Closing Date.

10.1.15 Letter of Credit Fees. The Borrower shall have paid in full all
Committed Letter of Credit Fees (as defined in the Amended and Restated 2006
Credit Agreement) and other fees, expenses or other amounts accrued and unpaid
with respect to all Letters of Credit outstanding under the Amended and Restated
2006 Credit Agreement immediately prior to the Closing Date.

10.2 Conditions to Advances. The Syndication Parties’ obligation to fund each
Advance (other than a 5-Year Advance requested by the Overnight Lender pursuant
to Section 3.9) is subject to the satisfaction, in the sole discretion of the
Administrative Agent and the Syndication Parties, of each of the following
conditions precedent, as well as those set forth in Section 10.1 hereof, and
each request by Borrower for an Advance shall constitute a representation by
Borrower, upon which the Administrative Agent may rely, that the conditions set
forth in Subsections 10.2.1 and 10.2.2 hereof have been satisfied:

10.2.1 Default. As of the Advance Date, no Event of Default or Potential Default
shall have occurred and be continuing, and the disbursing of the amount of the
Advance requested shall not result in an Event of Default or Potential Default.

10.2.2 Representations and Warranties. The representations and warranties of
Borrower herein shall be true and correct in all material respects on and as of
the date on which the Advance is to be made. Borrower shall have paid the
Administrative Agent, by wire transfer of immediately available U.S. funds all
fees set forth in Section 5.5 hereof which are then due and payable, including
all expenses owing pursuant to Section 16.1 hereof.



    ARTICLE 11. AFFIRMATIVE COVENANTS

From and after the date of this Credit Agreement and until the Bank Debt is
indefeasibly paid in full, and the Syndication Parties have no obligation to
make any Advance hereunder, Borrower agrees that it will observe and comply with
the following covenants for the benefit of the Administrative Agent, and the
Syndication Parties:

11.1 Books and Records. Borrower shall at all times keep, and cause each
Subsidiary to keep, proper books of record and account, in which correct and
complete entries shall be made of all its dealings, in accordance with GAAP.

11.2 Reports and Notices. Borrower shall provide to the Administrative Agent the
following reports, information and notices:

11.2.1 Annual Financial Statements. As soon as available, but in no event later
than one hundred and thirty (130) days after the end of any Fiscal Year of
Borrower occurring during the term hereof one copy of the audit report for such
year and accompanying consolidated financial statements (including all footnotes
thereto), including a consolidated balance sheet, a consolidated statement of
earnings, a consolidated statement of capital, and a consolidated statement of
cash flow for the Borrower and its Subsidiaries, showing in comparative form the
figures for the previous Fiscal Year, all in reasonable detail, prepared in
conformance with GAAP consistently applied and certified without qualification
by PricewaterhouseCoopers, or other independent public accountants of nationally
recognized standing selected by the Borrower and satisfactory to the
Administrative Agent. Delivery to the Administrative Agent within the time
period specified above of copies of Borrower’s Annual Report on Form 10-K as
prepared and filed in accordance with the requirements of the Securities and
Exchange Commission shall be deemed to satisfy the requirements of this
Subsection if accompanied by the required unqualified accountant’s
certification. Such annual financial statements or Form 10-Ks required pursuant
to this Subsection shall be accompanied by a Compliance Certificate signed by
Borrower’s Chief Financial Officer or other officer of Borrower acceptable to
the Administrative Agent. The Borrower shall be deemed to have complied with
this Section if such financial statements are delivered to the Administrative
Agent by electronic mail, or in the case of the Form 10-K the Administrative
Agent is advised by electronic mail that the Form 10-K is available on the EDGAR
system, in each case accompanied by an electronic copy of the signed Compliance
Certificate.

11.2.2 Quarterly Financial Statements. As soon as available but in no event more
than fifty-five (55) days after the end of each Fiscal Quarter (except the last
Fiscal Quarter of Borrower’s Fiscal Year) the following financial statements or
other information concerning the operations of Borrower and its Subsidiaries for
such Fiscal Quarter, the Fiscal Year to date, and for the corresponding periods
of the preceding Fiscal Year, all prepared in accordance with GAAP consistently
applied: (a) a consolidated balance sheet, (b) a consolidated summary of
earnings, (c) a consolidated statement of cash flows, and (d) such other
statements as the Administrative Agent may reasonably request. Delivery to the
Administrative Agent within the time period specified above of copies of
Borrower’s Quarterly Report on Form 10-Q as prepared and filed in accordance
with the requirements of the Securities and Exchange Commission shall be deemed
to satisfy the requirements of this Subsection other than clause (d) hereof.
Such quarterly financial statements or Form 10-Qs required pursuant to this
Subsection shall be accompanied by a Compliance Certificate signed by Borrower’s
Chief Financial Officer or other officer of Borrower acceptable to the
Administrative Agent (subject to normal year end adjustments). The Borrower
shall be deemed to have complied with this Section if such financial statements
are delivered to the Administrative Agent by electronic mail, or in the case of
the Form 10-Q the Administrative Agent is advised by electronic mail that the
Form 10-Q is available on the EDGAR system, in each case accompanied by an
electronic copy of the signed Compliance Certificate.

11.2.3 Notice of Default. As soon as the existence of any Event of Default or
Potential Default becomes known to any officer of Borrower, prompt written
notice of such Event of Default or Potential Default, the nature and status
thereof, and the action being taken or proposed to be taken with respect
thereto.

11.2.4 ERISA Reports. As soon as possible and in any event within twenty
(20) days after Borrower knows or has reason to know that any Reportable Event
or Prohibited Transaction has occurred with respect to any Plan or that the PBGC
or Borrower or any Subsidiary has instituted or will institute proceedings under
Title IV of ERISA to terminate any Plan, or that Borrower, any Subsidiary or any
ERISA Affiliate has completely or partially withdrawn from a Multiemployer Plan,
or that a Plan which is a Multiemployer Plan is in reorganization (within the
meaning of Section 4241 of ERISA), is insolvent (within the meaning of
Section 4245 of ERISA) or is terminating, a certificate of Borrower’s Chief
Financial Officer setting forth details as to such Reportable Event or
Prohibited Transaction or Plan termination or withdrawal or reorganization or
insolvency and the action Borrower or such Subsidiary proposes to take with
respect thereto, provided, however, that notwithstanding the foregoing, no
reporting is required under this subsection unless the matter(s), individually
or in the aggregate, result, or could be reasonably expected to result, in
aggregate obligations or liabilities of Borrower and/or the Subsidiaries in
excess of twenty-five million dollars ($25,000,000).

11.2.5 Notice of Litigation. Promptly after the commencement thereof, notice of
all actions, suits, arbitration and any other proceedings before any
Governmental Authority, affecting Borrower or any Subsidiary which, if
determined adversely to Borrower or any Subsidiary, could reasonably be expected
to require Borrower or any Subsidiary to have to pay or deliver assets having a
value of twenty-five million dollars ($25,000,000) or more (whether or not the
claim is covered by insurance) or could reasonably be expected to result in a
Material Adverse Effect.

11.2.6 Notice of Material Adverse Effect. Promptly after Borrower obtains
knowledge thereof, notice of any matter which, alone or when considered together
with other matters, has resulted or could reasonably be expected to result in a
Material Adverse Effect.

11.2.7 Notice of Environmental Proceedings. Without limiting the provisions of
Subsection 11.2.5 hereof, promptly after Borrower’s receipt thereof, notice of
the receipt of all pleadings, orders, complaints, indictments, or other
communication alleging a condition that may require Borrower or any Subsidiary
to undertake or to contribute to a cleanup or other response under Environmental
Regulations, or which seeks penalties, damages, injunctive relief, or criminal
sanctions related to alleged violations of such laws, or which claims personal
injury or property damage to any person as a result of environmental factors or
conditions or which, if adversely determined, could reasonably be expected to
have a Material Adverse Effect.

11.2.8 Regulatory and Other Notices. Promptly after Borrower’s receipt thereof,
copies of any notices or other communications received from any Governmental
Authority with respect to any matter or proceeding the effect of which could
reasonably be expected to have a Material Adverse Effect.

11.2.9 Adverse Action Regarding Required Licenses. As soon as Borrower learns
that any petition, action, investigation, notice of violation or apparent
liability, notice of forfeiture, order to show cause, complaint or proceeding is
pending, or, to the best of Borrower’s knowledge, threatened, to seek to revoke,
cancel, suspend, modify, or limit any of the Required Licenses, prompt written
notice thereof and Borrower shall contest any such action in a Good Faith
Contest.

11.2.10 Budget. Promptly upon becoming available and in any event within thirty
(30) days after the beginning of each Fiscal Year, a copy of the Annual
Operating Budget for the next succeeding Fiscal Year and for each Fiscal Year
through the 5-Year Maturity Date approved by Borrower’s board of directors,
together with the assumptions and projections on which such budget is based and
a copy of forecasts of operations and capital expenditures (including
investments) for each Fiscal Year; provided that the Annual Operating Budget for
the Fiscal Year ending August 31, 2010 shall be required on the Closing Date. In
addition, if any material changes are made to such budget or projections or
forecasts during the year, then Borrower will furnish copies to the
Administrative Agent of any such changes promptly after such changes have been
approved.

11.2.11 Additional Information. With reasonable promptness, such other
information respecting the condition or operations, financial or otherwise, of
Borrower or any Subsidiary as the Administrative Agent or any Syndication Party
may from time to time reasonably request.

11.3 Maintenance of Existence and Qualification. Borrower shall, and shall cause
each Subsidiary to, maintain its corporate existence in good standing under the
laws of its state of organization. Borrower shall, and shall cause each
Subsidiary to, qualify and remain qualified as a foreign corporation in each
jurisdiction in which such qualification is necessary in view of its business,
operations and properties except where the failure to so qualify has not and
could not reasonably be expected to result in a Material Adverse Effect.

11.4 Compliance with Legal Requirements and Agreements. Borrower shall, and
shall cause each Subsidiary to: (a) comply with all laws, rules, regulations and
orders applicable to Borrower (or such Subsidiary, as applicable) or its
business unless such failure to comply is the subject of a Good Faith Contest;
and (b) comply with all agreements, indentures, mortgages, and other instruments
to which it (or any Subsidiary, as applicable) is a party or by which it or any
of its (or any Subsidiary, or any of such Subsidiary’s, as applicable) property
is bound; provided, however, that the failure of Borrower to comply with this
sentence in any instance not directly involving the Administrative Agent or a
Syndication Party shall not constitute an Event of Default unless such failure
could reasonably be expected to have a Material Adverse Effect.

11.5 Compliance with Environmental Laws. Without limiting the provisions of
Section 11.4 of this Credit Agreement, Borrower shall, and shall cause
Subsidiary to, comply in all material respects with, and take all reasonable
steps necessary to cause all persons occupying or present on any properties
owned or leased by Borrower (or any Subsidiary, as applicable) to comply with,
all Environmental Regulations, the failure to comply with which would have a
Material Adverse Effect or unless such failure to comply is the subject of a
Good Faith Contest.

11.6 Taxes. Borrower shall pay or cause to be paid, and shall cause each
Subsidiary to pay, when due all taxes, assessments, and other governmental
charges upon it, its income, its sales, its properties (or upon such Subsidiary
and its income, sales, and properties, as applicable), and federal and state
taxes withheld from its (or such Subsidiary’s, as applicable) employees’
earnings, unless (a) the failure to pay such taxes, assessments, or other
governmental charges could not reasonably be expected to result in a Material
Adverse Effect, or (b) such taxes, assessments, or other governmental charges
are the subject of a Good Faith Contest and Borrower has established adequate
reserves therefor in accordance with GAAP.

11.7 Insurance. Borrower shall maintain, and cause each Subsidiary to maintain,
insurance with one or more financially sound and reputable insurance carrier or
carriers reasonably acceptable to the Administrative Agent, in such amounts
(including deductibles and self insurance retention levels) and covering such
risks (including fidelity coverage) as are usually carried by companies engaged
in the same or a similar business and similarly situated, provided, however,
that Borrower may, to the extent permitted by applicable law, provide for
appropriate self-insurance with respect to workers’ compensation. Borrower shall
provide the Administrative Agent with certificates of insurance (or other
evidence of insurance acceptable to the Administrative Agent) evidencing the
continuation or renewal of insurance coverage required by this section, within
ten (10) days following the scheduled date of expiration thereof (before giving
effect to such continuation or renewal). At the request of the Administrative
Agent, copies of all policies (or such other proof of compliance with this
Section as may be reasonably satisfactory) shall be delivered to the
Administrative Agent. Borrower agrees to pay all premiums on such insurance as
they become due (including grace periods), and will not permit any condition to
exist which would wholly or partially invalidate any insurance thereon.

11.8 Maintenance of Properties. Borrower shall maintain, keep and preserve, and
cause each Subsidiary to maintain, keep and preserve, all of its material
properties (tangible and intangible) necessary or used in the proper conduct of
its business in good working order and condition, ordinary wear and tear
excepted, and shall cause to be made all repairs, renewals, replacements,
betterments and improvements thereof, all as in the sole judgment of Borrower
may be reasonably necessary so that the business carried on in connection
therewith may be properly and advantageously conducted at all times.

11.9 Payment of Liabilities. Borrower shall pay, and shall cause its
Subsidiaries to pay, all liabilities (including, without limitation: (a) any
indebtedness for borrowed money or for the deferred purchase price of property
or services; (b) any obligations under leases which have or should have been
characterized as Capital Leases; and (c) any contingent liabilities, such as
guaranties, for the obligations of others relating to indebtedness for borrowed
money or for the deferred purchase price of property or services or relating to
obligations under leases which have or should have been characterized as Capital
Leases) as they become due beyond any period of grace under the instrument
creating such liabilities, unless (with the exception of the Bank Debt) (x) the
failure to pay such liabilities within such time period could not reasonably be
expected to result in a Material Adverse Effect or (y) they are contested in
good faith by appropriate actions or legal proceedings, Borrower establishes
adequate reserves therefor in accordance with GAAP, and such contesting will not
result in a Material Adverse Effect.

11.10 Inspection. Borrower shall permit, and cause its Subsidiaries to permit,
the Administrative Agent or any Syndication Party or their agents, during normal
business hours or at such other times as the parties may agree, to inspect the
assets and operations of Borrower and its Subsidiaries and to examine, and make
copies of or abstracts from, Borrower’s properties, books, and records, and to
discuss the affairs, finances, operations, and accounts of Borrower and its
Subsidiaries with their respective officers, directors, employees, and
independent certified public accountants (and by this provision Borrower
authorizes said accountants to discuss with the Administrative Agent or any
Syndication Party or their agents the finances and affairs of Borrower);
provided, that, in the case of each meeting with the independent accountants
Borrower is given an opportunity to have a representative present at such
meeting.

11.11 Required Licenses; Permits; Intellectual Property; Etc. Borrower shall
duly and lawfully obtain and maintain in full force and effect, and shall cause
its Subsidiaries to obtain and maintain in full force and effect, all Required
Licenses and Intellectual Property as appropriate for the business being
conducted and properties owned by Borrower or such Subsidiaries at any given
time.

11.12 ERISA. Borrower shall make or cause to be made, and cause each Subsidiary
to make or cause to be made, all payments or contributions to all Borrower
Pension Plans covered by Title IV of ERISA, which are necessary to enable those
Borrower Pension Plans to continuously meet all minimum funding standards or
requirements.

11.13 Maintenance of Commodity Position. Borrower shall protect its commodity
inventory holdings or commitments to buy or sell commodities against adverse
price movements, including the taking of equal and opposite positions in the
cash and futures markets, to minimize losses and protect margins in commodity
production, storage, processing and marketing as is recognized as financially
sound and reputable by prudent business persons in the commodity business.

11.14 Financial Covenants. Borrower shall maintain the following financial
covenants:

11.14.1 Minimum Consolidated Net Worth. Borrower shall have at all times and
measured as of the end of each Fiscal Quarter, a Consolidated Net Worth equal to
or greater than $2,500,000,000.

11.14.2 Consolidated Funded Debt to Consolidated Cash Flow. Borrower shall have
at all times and measured as of the end of each Fiscal Quarter, a ratio of
Consolidated Funded Debt divided by Consolidated Cash Flow, as measured on the
previous consecutive four Fiscal Quarters, of no greater than 3.00 to 1.00.

11.14.3 Adjusted Consolidated Funded Debt to Adjusted Consolidated Equity.
Borrower shall not permit the ratio of Adjusted Consolidated Funded Debt to
Adjusted Consolidated Equity to exceed at any time .80 to 1.00.

11.15 Embargoed Person. At all times throughout the term of the Loans, (a) none
of the funds or assets of Borrower that are used to repay the Loans shall
constitute property of, or shall be beneficially owned directly or, to the
knowledge of Borrower, indirectly by, any Person subject to sanctions or trade
restrictions under United States law (“Embargoed Person” or “Embargoed Persons”)
that is identified on (1) the “List of Specially Designated Nationals and
Blocked Persons” (the “SDN List”) maintained by the Office of Foreign Assets
Control (“OFAC”), U.S. Department of the Treasury, and/or to the knowledge of
Borrower, as of the date thereof, based upon reasonable inquiry by Borrower, on
any other similar list (“Other List”) maintained by OFAC pursuant to any
authorizing statute including, but not limited to, the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act,
50 U.S.C. App. 1 et seq., and any Executive Order or regulation promulgated
thereunder, with the result that the investment in Borrower (whether directly or
indirectly), is prohibited by law, or the Loans made by the Syndication Parties
would be in violation of law, or (2) the Executive Order, any related enabling
legislation or any other similar Executive Orders, and (b) no Embargoed Person
shall have any direct interest, and to the knowledge of Borrower, based upon
reasonable inquiry by Borrower, indirect interest, of any nature whatsoever in
Borrower, with the result that the investment in Borrower (whether directly or
indirectly), is prohibited by law or the Loans are in violation of law.

11.16 Anti-Money Laundering. At all times throughout the term of the Loans, to
the knowledge of Borrower, based upon reasonable inquiry by Borrower, none of
the funds of Borrower, that are used to repay the Loans shall be derived from
any unlawful activity, with the result that the investment in Borrower (whether
directly or indirectly), is prohibited by law or the Loans would be in violation
of law.



    ARTICLE 12. NEGATIVE COVENANTS

From and after the date of this Credit Agreement until the Bank Debt is
indefeasibly paid in full, the Syndication Parties have no obligation to make
any Advance hereunder, Borrower agrees that it will observe and comply with the
following covenants:

12.1 Borrowing. Borrower shall not (nor shall it permit any of its Consolidated
Subsidiaries to) create, incur, assume or permit to exist, directly or
indirectly, any Priority Debt if after giving effect thereto the aggregate
outstanding principal amount of all Priority Debt would exceed 20% of
Consolidated Net Worth at the time of such creation, issuance, incurrence or
assumption.

12.2 No Other Businesses. Borrower shall not (nor shall it permit any of its
Consolidated Subsidiaries to) engage in any material respects in any business
activity or operations other than operations or activities (a) in the
agriculture industry, (b) in the food industry, (c) in the energy industry,
(d) in the financial services industry consisting of the financing of member
cooperatives, producers and other commercial businesses, insurance and bonding
services, and hedging brokerage, in each case conducted in the ordinary course
of business or (e) which are not substantially different from or are related to
its present business activities or operations.

12.3 Liens. Borrower shall not (nor shall it permit any of its Consolidated
Subsidiaries to) create, incur, assume or suffer to exist any Lien on any of its
real or personal properties (including, without limitation, leasehold interests,
leasehold improvements and any other interest in real property or fixtures), now
owned or hereafter acquired, except the following Liens (“Permitted
Encumbrances”):

(a) Liens for taxes or assessments or other charges or levies of any
Governmental Authority, that are not delinquent or if delinquent (i) are the
subject of a Good Faith Contest but in no event past the time when a penalty
would be incurred, and (ii) the aggregate amount of liabilities so secured
(including interest and penalties) does not exceed $25,000,000.00 at any one
time outstanding;

(b) Liens imposed by Law, such as mechanic’s, worker’s, repairman’s, miner’s,
agister’s, attorney’s, materialmen’s, landlord’s, warehousemen’s and carrier’s
Liens and other similar Liens which are securing obligations incurred in the
ordinary course of business for sums not yet due and payable or if due and
payable which are the subject of a Good Faith Contest;

(c) Liens under workers’ compensation, unemployment insurance, social security
or similar legislation (other than ERISA), or to secure payments of premiums for
insurance purchased in the ordinary course of business, or to secure the
performance of tenders, statutory obligations, surety and appearance bonds and
bids, bonds for release of an attachment, stay of execution or injunction,
leases, government contracts, performance and return-of-money bonds and other
similar obligations, all of which are incurred in the ordinary course of
business of Borrower or such Consolidated Subsidiary, as applicable, and not in
connection with the borrowing of money;

(d) Any attachment or judgment Lien, the time for appeal or petition for
rehearing of which shall not have expired or in respect of which Borrower or
such Consolidated Subsidiary is protected in all material respects by insurance
or for the payment of which adequate reserves have been established, provided
that the execution or other enforcement of such Liens is effectively stayed and
the claims secured thereby are the subject of a Good Faith Contest, and provided
further that the aggregate amount of liabilities of Borrower and its
Consolidated Subsidiaries so secured (including interest and penalties) shall
not be in excess of $25,000,000.00 at any one time outstanding;

(e) Easements, rights-of-way, restrictions, encroachments, covenants,
servitudes, zoning and other similar encumbrances which, in the aggregate, do
not materially interfere with the occupation, use and enjoyment by Borrower or
any Consolidated Subsidiary of the property or assets encumbered thereby in the
normal course of its business or materially impair the value of the property
subject thereto;

(f) Liens arising in the ordinary course of business and created in connection
with amounts on deposit in charge card and like accounts (such as Visa or
MasterCard);

(g) Any Lien created to secure all or any part of the purchase price or cost of
construction, or to secure Debt incurred or assumed to pay all or a part of the
purchase price or cost of construction, of any property (or any improvement
thereon) acquired or constructed by Borrower or a Consolidated Subsidiary after
the date of this Credit Agreement, provided that

(i) no such Lien shall extend to or cover any property other than the property
(or improvement thereon) being acquired or constructed or rights relating solely
to such item or items of property (or improvement thereon),

(ii) the principal amount of Debt secured by any such Lien shall at no time
exceed an amount equal to the lesser of (A) the cost to Borrower or such
Consolidated Subsidiary of the property (or improvement thereon) being acquired
or constructed or (B) the “Fair Market Value” (defined as the sale value of such
property that would be realized in an arm’s-length sale at such time between an
informed and willing buyer and an informed and willing seller (neither being
under a compulsion to buy or sell, respectively) (as determined in good faith by
Borrower) of such property, determined at the time of such acquisition or at the
time of substantial completion of such construction, and

(iii) such Lien shall be created contemporaneously with, or within 180 days
after, the acquisition or completion of construction of such property (or
improvement thereon);

(h) Any Lien existing on property acquired by Borrower or any Consolidated
Subsidiary at the time such property is so acquired (whether or not the Debt
secured thereby is assumed by Borrower or such Consolidated Subsidiary) or any
Lien existing on property of a Person immediately prior to the time such Person
is merged into or consolidated with Borrower or any Consolidated Subsidiary,
provided that

(i) no such Lien shall have been created or assumed in contemplation of such
acquisition of property or such consolidation or merger,

(ii) such Lien shall extend only to the property acquired or the property of
such Person merged into or consolidated with Borrower or such Consolidated
Subsidiary which was subject to such Lien as of the time of such consolidation
or merger, and

(iii) the principal amount of the Debt secured by any such Lien shall at no time
exceed an amount equal to 100% of the Fair Market Value (as determined in good
faith by the board of directors of Borrower or such Consolidated Subsidiary) of
the property subject thereto at the time of the acquisition thereof or at the
time of such merger or consolidation;

(i) Liens of CoBank and other cooperatives, respectively, on Investments by
Borrower in the stock, participation certificates, or allocated reserves of
CoBank or other cooperatives, respectively, owned by Borrower;

(j) All precautionary filings of financing statements under the Uniform
Commercial Code which cover property that is made available to or used by
Borrower or any Consolidated Subsidiary pursuant to the terms of an Operating
Lease or Capital Lease; and

(k) other Liens not otherwise permitted under clause (a) through (j) of this
Section 12.3 securing Debt, provided that the existence, creation, issuance,
incurrence or assumption of such Debt is permitted under Sections 12.1 and 11.14
hereof.

12.4 Sale of Assets. Borrower shall not (nor shall it permit any of its
Consolidated Subsidiaries to) sell, convey, assign, lease or otherwise transfer
or dispose of, voluntarily, by operation of law or otherwise, any material part
of its now owned or hereafter acquired assets during any twelve (12) month
period commencing September 1, 2009 and each September 1 thereafter, except:
(a) the sale of inventory, equipment and fixtures disposed of in the ordinary
course of business, (b) the sale or other disposition of assets no longer
necessary or useful for the conduct of its business, (c) leases of assets to an
entity in which Borrower has at least a fifty-percent (50%) interest in
ownership, profits, and governance and (d) the sale by Cofina of loans and
commitments originated by it in the ordinary course of business. For purposes of
this Section, “material part” shall mean ten percent (10%) or more of the lesser
of the book value or the market value of the assets of Borrower or such
Consolidated Subsidiary as shown on the balance sheets thereof as of the
August 31 immediately preceding each such twelve (12) month measurement period.

12.5 Liabilities of Others. Borrower shall not (nor shall it permit any of its
Consolidated Subsidiaries to) assume, guarantee, become liable as a surety,
endorse, contingently agree to purchase, or otherwise be or become liable,
directly or indirectly (including, but not limited to, by means of a maintenance
agreement, an asset or stock purchase agreement, or any other agreement designed
to ensure any creditor against loss), for or on account of the obligation of any
Person, except: (a) by the endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of the Borrower’s or
any Consolidated Subsidiary’s business; (b) guarantees made from time to time,
whether in existence on the Closing Date or made subsequent thereto, among
Borrower and its Consolidated Subsidiaries; provided that guarantees in support
of Cofina by Borrower and its Consolidated Subsidiaries (other than Cofina)
shall not exceed in the aggregate (x) $500,000,000.00 minus (y) the amount of
loans or advances by Borrower and such Consolidated Subsidiaries to Cofina under
Section 12.6(c) and Investments by Borrower and such Consolidated Subsidiaries
in Cofina under Section 12.8(g); and (c) guarantees made from time to time,
whether in existence on the Closing Date or made subsequent thereto, by Borrower
and its Consolidated Subsidiaries in the ordinary course of their respective
businesses with respect to the liabilities and obligations of other Persons
(other than Cofina), provided, however, that the aggregate amount of all
indebtedness guaranteed under this clause (c) shall not exceed $500,000,000.00
in the aggregate.

12.6 Loans. Borrower shall not (nor shall it permit any of its Consolidated
Subsidiaries to) lend or advance money, credit, or property to any Person,
except for: (a) loans to Consolidated Subsidiaries (other than to Cofina, except
in the case of loans or advances made by Cofina); (b) trade credit extended in
the ordinary course of business and advances against the purchase price for the
purchase by Borrower of goods or services in the ordinary course of business
including extensions of credit in the form of clearing accounts for settlement
of grain purchases and related cash management activities to cooperative
association members; (c) loans to Cofina in an aggregate outstanding principal
amount not to exceed in the aggregate (x) $500,000,000.00 minus (y) the amount
of guarantees by Borrower and its Consolidated Subsidiaries (other than Cofina)
in favor of Cofina under Section 12.5(b) and Investments by Borrower and such
Consolidated Subsidiaries in Cofina under Section 12.8(g); (d) other loans
(other than loans to Cofina), provided that at all times the aggregate
outstanding principal amount of all such other loans retained by Borrower and
any such Consolidated Subsidiary shall not exceed $500,000,000.00; (e) loans by
NCRA of its excess cash reserves to its member-owners; and (f) loans by Cofina
in the ordinary course of business.

12.7 Merger; Acquisitions; Business Form; Etc. Borrower shall not (nor shall it
permit any of its Consolidated Subsidiaries to) merge or consolidate with any
entity, or acquire all or substantially all of the assets of any person or
entity, or form or create any new Subsidiary (other than a Consolidated
Subsidiary formed by Borrower), acquire the controlling interest in any Person,
change its business form from a cooperative corporation, or commence operations
under any other name, organization, or entity, including any joint venture;
provided, however,

(a) The foregoing shall not prevent any consolidation, acquisition, or merger if
after giving effect thereto:

(i) The book value of the assets of Borrower and its Subsidiaries does not
increase due to all such mergers, consolidations or acquisitions by an aggregate
amount in excess of $1,000,000,000.00 during the remaining term of this Credit
Agreement;

(ii) Borrower is the surviving entity; and

(iii) No Event of Default or Potential Default shall have occurred and be
continuing.

(b) The foregoing shall not prevent Borrower from forming or creating any new
Subsidiary provided:

(i) The Investment in such Subsidiary does not violate any provision of Section
12.8 hereof; and

(ii) Such Subsidiary shall not acquire all or substantially all of the assets of
any Person except through an acquisition, consolidation, or merger satisfying
the requirements of clause (a) of this Section.

(c) The foregoing shall not prevent Borrower from acquiring the controlling
interest of any entity described in Exhibit 12.8(f) hereto or pursuant to
Section 12.8(j).

(d) Cofina shall be permitted to acquire the assets of, or a controlling
interest in, any Person in connection with a workout, exercise of remedies or
restructuring related to Cofina’s financing activities in the ordinary course of
business.

12.8 Investments. Except for the purchase of Bank Equity Interests, Borrower
shall not (nor shall it permit any of its Consolidated Subsidiaries to) own,
purchase or acquire any stock, obligations or securities of, or any other
interest in, or make any capital contribution to, or otherwise make an
Investment in, any Person, except that Borrower and the Consolidated
Subsidiaries may own, purchase or acquire:

(a) commercial paper maturing not in excess of one year from the date of
acquisition and rated P1 by Moody’s Investors Service, Inc. or A1 by Standard &
Poor’s Corporation on the date of acquisition;

(b) certificates of deposit in North American commercial banks rated C or better
by Keefe, Bruyette & Woods, Inc. or 3 or better by Cates Consulting Analysts (or
any successors thereto), maturing not in excess of one year from the date of
acquisition;

(c) obligations of the United States government or any agency thereof, the
obligations of which are guaranteed by the United States government, maturing,
in each case, not in excess of one year from the date of acquisition;

(d) repurchase agreements of any bank or trust company incorporated under the
laws of the United States of America or any state thereof and fully secured by a
pledge of obligations issued or fully and unconditionally guaranteed by the
United States government;

(e) Investments permitted under Sections 12.5, 12.6, and 12.7;

(f) Investments in Persons identified, including the book value of each such
Investment, on Exhibit 12.8(f) hereto; provided that the amount of such
Investment shall not increase above the amount shown in Exhibit 12.8(f), except
for Investments made pursuant to clauses (h) and (j) of this Section;

(g) Investments by Borrower or Consolidated Subsidiaries in Consolidated
Subsidiaries; provided that Investments in Cofina by Borrower and its
Consolidated Subsidiaries (other than Cofina) shall not exceed in the aggregate
(x) $500,000,000.00 minus (y) the amount of guarantees by Borrower and such
Consolidated Subsidiaries in favor of Cofina under Section 12.5(b) and loans or
advances by Borrower and such Consolidated Subsidiaries to Cofina under
Section 12.6(c);

(h) Investments in the form of non-cash patronage dividends or retained earnings
in any Person;

(i) insurance and bonding services provided by Ag States Agency, LLC and its
Subsidiaries in the ordinary course of business; and

(j) Investments in addition to those permitted by clauses (a) through (i) above
in other Persons (other than Cofina) in an aggregate amount outstanding at any
point in time not exceeding $500,000,000.00.

12.9 Transactions With Related Parties. Borrower shall not purchase, acquire,
provide, or sell any equipment, other personal property, real property or
services from or to any Subsidiary or Affiliate (except for Consolidated
Subsidiaries), except in the ordinary course and pursuant to the reasonable
requirements of Borrower’s business and upon fair and reasonable terms no less
favorable than would be obtained by Borrower in a comparable arm’s-length
transaction with an unrelated Person.

12.10 Patronage Refunds, etc. Borrower shall not, directly or indirectly, in any
Fiscal Year (a) declare or pay any cash patronage refunds to patrons or members
which in the aggregate exceed 20% of Borrower’s consolidated net patronage
income for the Fiscal Year of Borrower preceding the Fiscal Year in which such
patronage refunds are to be paid, (b) directly or indirectly redeem or otherwise
retire its equity, or (c) make any cash distributions of any kind or character
in respect of its equity, unless, in the case of the foregoing clauses (a), (b),
or (c), (i) at the time of taking such action no Event of Default or Potential
Default exists hereunder and (ii) after giving effect thereto no Event of
Default or Potential Default would exist hereunder.

12.11 Change in Fiscal Year. Borrower shall not change its Fiscal Year from a
year ending on August 31 unless required to do so by the Internal Revenue
Service, in which case Borrower agrees to such amendment of the terms Fiscal
Quarter and Fiscal Year, as used herein, as the Administrative Agent reasonably
deems necessary.

12.12 ERISA. Borrower shall not: (a) engage in or permit any transaction which
could result in a “prohibited transaction” (as such term is defined in
Section 406 of ERISA) or in the imposition of an excise tax pursuant to
Section 4975 of the Code with respect to any Borrower Benefit Plan; (b) engage
in or permit any transaction or other event which could result in a “reportable
event” (as such term is defined in Section 4043 of ERISA) for any Borrower
Pension Plan; (c) fail to make full payment when due of all amounts which, under
the provisions of any Borrower Benefit Plan, Borrower is required to pay as
contributions thereto; (d) permit to exist any “accumulated funding deficiency”
(as such term is defined in Section 302 of ERISA) as of the end of any Fiscal
Year, in excess of five percent (5.0%) of net worth (determined in accordance
with GAAP) of Borrower and its Consolidated Subsidiaries, whether or not waived,
with respect to any Borrower Pension Plan; (e) fail to make any payments to any
Multiemployer Plan that Borrower may be required to make under any agreement
relating to such Multiemployer Plan or any law pertaining thereto; or
(f) terminate any Borrower Pension Plan in a manner which could result in the
imposition of a lien on any property of Borrower pursuant to Section 4068 of
ERISA. Borrower shall not terminate any Borrower Pension Plan so as to result in
any liability to the PBGC.

12.13 Anti-Terrorism Law. Borrower shall not (a) conduct any business or engage
in making or receiving any contribution of funds, goods or services to or for
the benefit of any Person described in Subsection 9.24.2 above, (b) deal in, or
otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order or any other Anti-Terrorism
Law, or (c) engage in or conspire to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law (and Borrower shall
deliver to the Administrative Agent any certification or other evidence
requested from time to time by the Administrative Agent in its reasonable
discretion, confirming Borrower’s compliance with this Section).



    ARTICLE 13. INDEMNIFICATION

13.1 General; Stamp Taxes; Intangibles Tax. Borrower agrees to indemnify and
hold the Administrative Agent and each Syndication Party and their directors,
officers, employees, agents, professional advisers and representatives
(“Indemnified Parties”) harmless from and against any and all claims, damages,
losses, liabilities, costs or expenses whatsoever which the Administrative Agent
or any other Indemnified Party may incur (or which may be claimed against any
such Indemnified Party by any Person), including attorneys’ fees incurred by any
Indemnified Party, arising out of or resulting from: (a) the execution or
delivery of this Credit Agreement or any other Loan Document or any agreement or
instrument contemplated thereby; (b) the use of the proceeds of the Loans or
issuances of Letters of Credit; (c) the material inaccuracy of any
representation or warranty of or with respect to Borrower in this Credit
Agreement or the other Loan Documents; (d) the material failure of Borrower to
perform or comply with any covenant or obligation of Borrower under this Credit
Agreement or the other Loan Documents; (e) the exercise by the Administrative
Agent of any right or remedy set forth in this Credit Agreement or the other
Loan Documents; or (f) any claim, litigation, investigation or proceeding
relating to any of the foregoing, whether or not an Indemnified Party is a party
thereto (and regardless of whether such matter is initiated by a third party or
by the Borrower or any of its Subsidiaries or Affiliates) ; provided that
Borrower shall have no obligation to indemnify any Indemnified Party against
claims, damages, losses, liabilities, costs or expenses to the extent that a
court of competent jurisdiction renders a final non-appealable determination
that the foregoing are solely the result of the willful misconduct or gross
negligence of such Indemnified Party. In addition, Borrower agrees to indemnify
and hold the Indemnified Parties harmless from and against any and all claims,
damages, losses, liabilities, costs or expenses whatsoever which the
Administrative Agent or any other Indemnified Party may incur (or which may be
claimed against any such Indemnified Party by any Person), including attorneys’
fees incurred by any Indemnified Party, arising out of or resulting from the
imposition or nonpayment by Borrower of any stamp tax, intangibles tax, or
similar tax imposed by any state, including any amounts owing by virtue of the
assertion that the property valuation used to calculate any such tax was
understated. Borrower shall have the right to assume the defense of any claim as
would give rise to Borrower’s indemnification obligation under this Section with
counsel of Borrower’s choosing so long as such defense is being diligently and
properly conducted and Borrower shall establish to the Indemnified Party’s
satisfaction that the amount of such claims are not, and will not be, material
in comparison to the liquid and unrestricted assets of Borrower available to
respond to any award which may be granted on account of such claim. So long as
the conditions of the preceding sentence are met, Indemnified Party shall have
no further right to reimbursement of attorneys’ fees incurred thereafter. The
obligation to indemnify set forth in this Section shall survive the termination
of this Credit Agreement and other covenants.

13.2 Indemnification Relating to Hazardous Substances. Borrower shall not
locate, produce, treat, transport, incorporate, discharge, emit, release,
deposit or dispose of any Hazardous Substance in, upon, under, over or from any
property owned or held by Borrower, except in accordance with all Environmental
Regulations; Borrower shall not permit any Hazardous Substance to be located,
produced, treated, transported, incorporated, discharged, emitted, released,
deposited, disposed of or to escape in, upon, under, over or from any property
owned or held by Borrower, except in accordance with Environmental Regulations;
and Borrower shall comply with all Environmental Regulations which are
applicable to such property. Borrower shall indemnify the Indemnified Parties
against, and shall reimburse the Indemnified Parties for, any and all claims,
demands, judgments, penalties, liabilities, costs, damages and expenses,
including court costs and attorneys’ fees incurred by the Indemnified Parties
(prior to trial, at trial and on appeal) in any action against or involving the
Indemnified Parties, resulting from any breach of the foregoing covenants in
this Section or the covenants in Section 11.5 hereof, or from the discovery of
any Hazardous Substance in, upon, under or over, or emanating from, such
property, it being the intent of Borrower and the Indemnified Parties that the
Indemnified Parties shall have no liability or responsibility for damage or
injury to human health, the environmental or natural resources caused by, for
abatement and/or clean-up of, or otherwise with respect to, Hazardous Substances
as the result of the Administrative Agent or any Syndication Party exercising
any of its rights or remedies with respect thereto, including but not limited to
becoming the owner thereof by foreclosure or conveyance in lieu of foreclosure
of a judgment lien; provided that such indemnification as it applies to the
exercise by the Administrative Agent or any Syndication Party of its rights or
remedies with respect to the Loan Documents shall not apply to claims arising
solely with respect to Hazardous Substances brought onto such property by the
Administrative Agent or such Syndication Party while engaged in activities other
than operations substantially the same as the operations previously conducted on
such property by Borrower. The foregoing covenants of this Section shall be
deemed continuing covenants for the benefit of the Indemnified Parties, and any
successors and assigns of the Indemnified Parties, including but not limited to,
any transferee of the title of the Administrative Agent or any Syndication Party
or any subsequent owner of the property, and shall survive the satisfaction or
release of any lien, any foreclosure of any lien and/or any acquisition of title
to the property or any part thereof by the Administrative Agent or any
Syndication Party, or anyone claiming by, through or under the Administrative
Agent or any Syndication Party or Borrower by deed in lieu of foreclosure or
otherwise. Any amounts covered by the foregoing indemnification shall bear
interest from the date incurred at the Default Interest Rate, shall be payable
on demand. The indemnification and covenants of this Section shall survive the
termination of this Credit Agreement and other covenants.



    ARTICLE 14. EVENTS OF DEFAULT; RIGHTS AND REMEDIES

14.1 Events of Default. The occurrence of any of the following events (each an
“Event of Default”) shall, at the option of the Administrative Agent or at the
direction of the Required Lenders, make the entire Bank Debt immediately due and
payable (provided, that in the case of an Event of Default under Subsection
14.1(f) all amounts owing hereunder and under the other Loan Documents shall
automatically and immediately become due and payable without any action by or on
behalf of the Administrative Agent), and the Administrative Agent may exercise
all rights and remedies for the collection of any amounts outstanding hereunder
and take whatever action it deems necessary to secure itself, all without notice
of default, presentment or demand for payment, protest or notice of nonpayment
or dishonor, or other notices or demands of any kind or character:

(a) Failure of Borrower to pay (i) when due, whether by acceleration or
otherwise, any principal in accordance with this Credit Agreement or the other
Loan Documents, or (ii) within five (5) days of the date when due, whether by
acceleration or otherwise, any interest or amounts other than principal in
accordance with this Credit Agreement or the other Loan Documents.

(b) Any representation or warranty set forth in any Loan Document, any 5-Year
Borrowing Notice, any financial statements or reports or projections or
forecasts, or in connection with any transaction contemplated by any such
document, shall prove in any material respect to have been false or misleading
when made or furnished by Borrower.

(c) Any default by Borrower in the performance or compliance with the covenants,
promises, conditions or provisions of Sections 11.2, 11.10, 11.14, 11.15, 11.16
or Article 12 (excluding Section 12.12) of this Credit Agreement.

(d) [Intentionally Omitted].

(e) The failure of Borrower to pay when due, or failure to perform or observe
any other obligation or condition with respect to any of the following
obligations to any Person, beyond any period of grace under the instrument
creating such obligation: (i) any indebtedness for borrowed money or for the
deferred purchase price of property or services, (ii) any obligations under
leases which have or should have been characterized as Capital Leases, or
(iii) any contingent liabilities, such as guaranties, for the obligations of
others relating to indebtedness for borrowed money or for the deferred purchase
price of property or services or relating to obligations under leases which have
or should have been characterized as Capital Leases; provided that no such
failure will be deemed to be an Event of Default hereunder unless and until the
aggregate amount owing under obligations with respect to which such failures
have occurred and are continuing is at least $25,000,000.00.

(f) Borrower applies for or consents to the appointment of a trustee or receiver
for any part of its properties; any bankruptcy, reorganization, debt
arrangement, dissolution or liquidation proceeding is commenced or consented to
by Borrower; or any application for appointment of a receiver or a trustee, or
any proceeding for bankruptcy, reorganization, debt management or liquidation is
filed for or commenced against Borrower, and is not withdrawn or dismissed
within sixty (60) days thereafter.

(g) Failure of Borrower to comply with any other provision of this Credit
Agreement or the other Loan Documents not constituting an Event of Default under
any of the preceding subparagraphs of this Section 14.1, and such failure
continues for thirty (30) days after Borrower learns of such failure to comply,
whether by Borrower’s own discovery or through notice from the Administrative
Agent.

(h) The entry of one or more judgments in an aggregate amount in excess of
$25,000,000.00 against Borrower not stayed, discharged or paid within thirty
(30) days after entry.

(i) The occurrence of an “Event of Default” under the Term Loan Credit Agreement
or the 2010 Credit Agreement.

14.2 No Advance. The Syndication Parties shall have no obligation to make any
Advance if a Potential Default or an Event of Default shall occur and be
continuing.

14.3 Rights and Remedies. In addition to the remedies set forth in Section 14.1
and 14.2 hereof, upon the occurrence of an Event of Default, the Administrative
Agent shall be entitled to exercise, subject to the provisions of Section 15.8
hereof, all the rights and remedies provided in the Loan Documents and by any
applicable law. Each and every right or remedy granted to the Administrative
Agent pursuant to this Credit Agreement and the other Loan Documents, or allowed
the Administrative Agent by law or equity, shall be cumulative. Failure or delay
on the part of the Administrative Agent to exercise any such right or remedy
shall not operate as a waiver thereof. Any single or partial exercise by the
Administrative Agent of any such right or remedy shall not preclude any future
exercise thereof or the exercise of any other right or remedy.

14.4 Allocation of Proceeds. If an Event of Default has occurred and is
continuing and the maturity of all or any portion of the Bank Debt has been
accelerated pursuant to this Article 14, all payments received by the
Administrative Agent hereunder, in respect of any principal of or interest on
the Bank Debt or any other amounts payable by the Borrower hereunder shall be
applied by the Administrative Agent in the following order, in each case whether
or not allowed or allowable in any applicable bankruptcy, insolvency,
receivership or other similar proceeding:

(i) amounts due to the Administrative Agent and the Bid Agent hereunder in their
capacity as such;

(ii) payments of accrued interest and outstanding principal amounts owing to the
Overnight Lender in respect of Overnight Advances;

(iii) amounts due to the Syndication Parties pursuant to Sections 5.5 and 16.1,
on a pro rata basis;

(iv) payments of accrued interest in respect of Advances, to be applied ratably
between 5-Year Advances and Bid Advances and thereafter applied in accordance
with Section 6.6.1 or 6.6.2, as applicable;

(v) payments of outstanding principal amounts in respect of Advances, to be
applied ratably between 5-Year Advances and Bid Advances and thereafter applied
in accordance with Section 6.6.1 or 6.6.2, as applicable;

(vi) all other Bank Debt, on a pro rata basis;

(vii) all other obligations of the Borrower and its Subsidiaries owing to any
Syndication Party, to the extent evidenced in writing to the Borrower and the
Administrative Agent, on a pro rata basis; and

(viii) any surplus remaining after application as provided for herein, to the
Borrower or otherwise as may be required by applicable law.



    ARTICLE 15. AGENCY AGREEMENT

15.1 Funding of Syndication Interest. Each Syndication Party, severally but not
jointly, hereby irrevocably agrees to fund its Funding Share of the Advances
(“Advance Payment”) as determined pursuant to the terms and conditions contained
herein and in particular, Articles 2, 3, and 4 hereof. Each Syndication Party’s
Individual 5-Year Commitment and its interest in each Advance hereunder
(collectively, its “Syndication Interest”) shall be without recourse to the
Administrative Agent or any other Syndication Party and shall not be construed
as a loan from any Syndication Party to the Administrative Agent or any other
Syndication Party.

15.2 Syndication Parties’ Obligations to Remit Funds. Each Syndication Party
agrees to remit its Funding Share of each Advance to the Administrative Agent
as, and within the time deadlines (“Syndication Party Advance Date”), required
in this Credit Agreement. Unless the Administrative Agent shall have received
notice from a Syndication Party prior to the date on which such Syndication
Party is to provide funds to the Administrative Agent for an Advance to be made
by such Syndication Party that such Syndication Party will not make available to
the Administrative Agent such funds, the Administrative Agent may assume that
such Syndication Party has made such funds available to the Administrative Agent
on the date of such Advance in accordance with the terms of this Credit
Agreement and the Administrative Agent in its sole discretion may, but shall not
be obligated to, in reliance upon such assumption, make available to Borrower on
such date a corresponding amount. If and to the extent such Syndication Party
shall not have made such funds available to the Administrative Agent by the
applicable Syndication Party Advance Date, such Syndication Party agrees to
repay the Administrative Agent forthwith on demand such corresponding amount (if
any) made available by the Administrative Agent together with interest thereon,
for each day from the date such amount is made available to Borrower until the
Banking Day such amount is repaid to the Administrative Agent (assuming payment
is received by the Administrative Agent at or prior to 2:00 P.M. (Central time),
and until the next Banking Day if payment is not received until after 2:00 P.M.
(Central time)), at the customary rate set by the Administrative Agent for the
correction of errors among banks for three (3) Banking Days and thereafter at
the Base Rate. If such Syndication Party shall repay to the Administrative Agent
such corresponding amount (if any) made available by the Administrative Agent,
such amount so repaid shall constitute such Syndication Party’s Advance for
purposes of this Credit Agreement. If such Syndication Party does not pay such
corresponding amount (if any) made available by the Administrative Agent
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent shall promptly notify Borrower, and Borrower shall immediately pay such
corresponding amount to the Administrative Agent with the interest thereon, for
each day from the date such amount is made available to Borrower until the date
such amount is repaid to the Administrative Agent, at the rate of interest
applicable to such Advance at the time.

15.3 [Intentionally Omitted].

15.4 Syndication Party’s Failure to Remit Funds. If a Syndication Party
(“Delinquent Syndication Party”) fails to remit its Funding Share (a) of a
5-Year Advance (including a risk participation in an Overnight Advance under
Section 3.9), or (b) of a Bid Advance, in full by the date and time required
(the unpaid amount of any such payment being hereinafter referred to as the
“Delinquent Amount”), in addition to any other remedies available hereunder, any
other Syndication Party or Syndication Parties may, but shall not be obligated
to, advance the Delinquent Amount (the Syndication Party or Syndication Parties
which advance such Delinquent Amount are referred to as the “Contributing
Syndication Parties”), in which case (w) the Delinquent Amount which any
Contributing Syndication Party advances shall be treated as a loan to the
Delinquent Syndication Party and shall not be counted in determining the
Individual Outstanding 5-Year Obligations of any Contributing Syndication Party,
and (x) the Delinquent Syndication Party shall be obligated to pay to the
Administrative Agent, for the account of the Contributing Syndication Parties,
interest on the Delinquent Amount at a rate of interest equal to the rate of
interest which Borrower is obligated to pay on the Delinquent Amount plus 200
basis points (“Delinquency Interest”) until the Delinquent Syndication Party
remits the full Delinquent Amount and remits all Delinquency Interest to the
Administrative Agent, which will distribute such payments to the Contributing
Syndication Parties (pro rata based on the amount of the Delinquent Amount which
each of them (if more than one) advanced) on the same Banking Day as such
payments are received by the Administrative Agent if received no later than 2:00
P.M. (Central time) or the next Banking Day if received by the Administrative
Agent thereafter. In addition, the Contributing Syndication Parties shall be
entitled to share, on the same pro rata basis, and the Administrative Agent
shall pay over to them to the extent received, for application against
Delinquency Interest and the Delinquent Amount, the Delinquent Syndication
Party’s Payment Distribution and any fee distributions or distributions made
under Section 15.11 hereof until the Delinquent Amount and all Delinquency
Interest have been paid in full. For voting purposes the Administrative Agent
shall readjust the Individual 5-Year Commitments of such Delinquent Syndication
Party and the Contributing Syndication Parties from time to time first to
reflect the advance of the Delinquent Amount by the Contributing Syndication
Parties, and then to reflect the full or partial reimbursement to the
Contributing Syndication Parties of such Delinquent Amount. As between the
Delinquent Syndication Party and the Contributing Syndication Parties, the
Delinquent Syndication Party’s interest in its Advances shall be deemed to have
been partially assigned to the Contributing Syndication Parties in the amount of
the Delinquent Amount and Delinquency Interest owing to the Contributing
Syndication Parties from time to time. This Section shall also be applicable to
Advances funded by the Administrative Agent (y) under Section 3.8 hereof, in
which case the Administrative Agent, in its capacity as such, shall be deemed to
be the Contributing Syndication Party, and (z) under Section 3.10 hereof, in
which case the Administrative Agent, in its capacity as such, shall be deemed to
be the Contributing Syndication Party and the Overnight Lender shall be deemed
to be the Delinquent Syndication Party. For the purposes of calculating interest
owed by a Delinquent Syndication Party, payments received on other than a
Banking Day shall be deemed to have been received on the next Banking Day, and
payments received after 2:00 P.M. (Central time) shall be deemed to have been
received on the next Banking Day.

15.5 Agency Appointment. Each of the Syndication Parties hereby designates and
appoints the Administrative Agent to act as agent to service and collect the
Loans and its respective Advances and Notes, if any, and to take such action on
behalf of such Syndication Party with respect to the Loans and such Advances and
Notes, if any, and to execute such powers and to perform such duties, as
specifically delegated or required herein, as well as to exercise such powers
and to perform such duties as are reasonably incidental thereto, and to receive
and benefit from such fees and indemnifications as are provided for or set forth
herein, until such time as a successor is appointed and qualified to act as the
Administrative Agent. The institution serving as the Administrative Agent or Bid
Agent hereunder shall have the same rights and powers in its capacity as a
Syndication Party as any other Syndication Party and may exercise the same as
though it were not the Administrative Agent or Bid Agent, and such Syndication
Party and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Borrower or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent or Bid Agent
hereunder.

15.6 Power and Authority of the Administrative Agent. Without limiting the
generality of the power and authority vested in the Administrative Agent
pursuant to Section 15.5 hereof, the power and authority vested in the
Administrative Agent includes, but is not limited to, the following:

15.6.1 Advice. To solicit the advice and assistance of each of the Syndication
Parties and Voting Participants concerning the administration of the Loans and
the exercise by the Administrative Agent of its various rights, remedies,
powers, and discretions with respect thereto. As to any matters not expressly
provided for by this Credit Agreement or any other Loan Document, the
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, hereunder in accordance with instructions signed by all
of the Syndication Parties or the Required Lenders, as the case may be (and
including in each such case, Voting Participants), and any action taken or
failure to act pursuant thereto shall be binding on all of the Syndication
Parties, Voting Participants, and the Administrative Agent. In the absence of a
request by the Required Lenders, the Administrative Agent shall have authority,
in its sole discretion, to take or not to take any action, unless the Loan
Documents specifically require the consent of the Required Lenders, of all of
the Syndication Parties or of other specified Persons.

15.6.2 Documents. To execute, seal, acknowledge, and deliver as the
Administrative Agent, all such instruments as may be appropriate in connection
with the administration of the Loans and the exercise by the Administrative
Agent of its various rights with respect thereto.

15.6.3 Proceedings. To initiate, prosecute, defend, and to participate in,
actions and proceedings in its name as the Administrative Agent for the ratable
benefit of the Syndication Parties.

15.6.4 Retain Professionals. To retain attorneys, accountants, and other
professionals to provide advice and professional services to the Administrative
Agent, with their fees and expenses reimbursable to the Administrative Agent by
Syndication Parties pursuant to Section 15.18 hereof.

15.6.5 Incidental Powers. To exercise powers reasonably incident to the
Administrative Agent’s discharge of its duties enumerated in Section 15.7
hereof.

15.7 Duties of the Administrative Agent. The duties of the Administrative Agent
hereunder shall consist of the following:

15.7.1 Possession of Documents. To safekeep one original of each of the Loan
Documents other than the Notes (which will be in the possession of the
Syndication Party named as payee therein).

15.7.2 Distribute Payments. To receive and distribute to the Syndication Parties
payments made by Borrower pursuant to the Loan Documents, as provided in
Article 6 hereof. Unless the Administrative Agent shall have received notice
from Borrower prior to the date on which any payment is due to any Syndication
Party hereunder that Borrower will not make such payment in full, the
Administrative Agent may assume that Borrower has made such payment in full to
the Administrative Agent on such date and the Administrative Agent in its sole
discretion may, but shall not be obligated to, in reliance upon such assumption,
cause to be distributed to each Syndication Party on such due date an amount
equal to the amount then due such Syndication Party. If and to the extent
Borrower shall not have so made such payment in full to the Administrative
Agent, each Syndication Party shall repay to the Administrative Agent forthwith
on demand such amount distributed to such Syndication Party together with
interest thereon, for each day from the date such amount is distributed to such
Syndication Party until the date such Syndication Party repays such amount to
the Administrative Agent at the customary rate set by the Administrative Agent
for the correction of errors among banks for three (3) Banking Days and
thereafter at the Base Rate.

15.7.3 Loan Administration. Subject to the provisions of Section 15.10 hereof,
to, on behalf of and for the ratable benefit of all Syndication Parties,
exercise all rights, powers, privileges, and discretion to which the
Administrative Agent is entitled and elects in its sole discretion to administer
the Loans, including, without limitation: (a) monitor all borrowing activity,
Individual 5-Year Commitment balances, and maturity dates of all LIBO Rate
Loans; (b) monitor and report Credit Agreement and covenant compliance, and
coordinate required credit actions by the Syndication Parties (including Voting
Participants where applicable); (c) manage the process for future waivers and
amendments if modifications to the Credit Agreement are required; and (d)
administer, record, and process all assignments to be made for the current and
future Syndication Parties (including the preparation of a revised Schedule 1 to
replace the previous Schedule 1).

15.7.4 Determination of Individual Lending Capacity and Individual 5-Year Pro
Rata Shares. The Administrative Agent shall calculate the respective Individual
5-Year Lending Capacity and Individual 5-Year Pro Rata Share of each Syndication
Party from time to time as it deems necessary or appropriate in its sole
discretion, and such determinations shall be binding on the parties hereto
absent manifest error.

15.7.5 Forwarding of Information. The Administrative Agent shall, within a
reasonable time after receipt thereof, forward to the Syndication Parties and
Voting Participants notices and reports provided to the Administrative Agent by
Borrower pursuant to Section 11.2 hereof.

15.8 Action Upon Default. Each Syndication Party agrees that upon its learning
of any facts which would constitute a Potential Default or Event of Default, it
shall promptly notify the Administrative Agent by a writing designated as a
notice of default specifying in detail the nature of such facts and default, and
the Administrative Agent shall promptly send a copy of such notice to all other
Syndication Parties. The Administrative Agent shall be entitled to assume that
no Event of Default or Potential Default has occurred or is continuing unless it
has received written notice from Borrower of such fact, or has received written
notice of default from a Syndication Party. In the event the Administrative
Agent has received written notice of the occurrence of a Potential Default or
Event of Default as provided in the preceding sentences, the Administrative
Agent may, but is not required to exercise or refrain from exercising any rights
which may be available under the Loan Documents or at law on account of such
occurrence and shall be entitled to use its discretion with respect to
exercising or refraining from exercising any such rights, unless and until the
Administrative Agent has received specific written instruction from the Required
Lenders to refrain from exercising such rights or to take specific designated
action, in which case it shall follow such instruction; provided that the
Administrative Agent shall not be required to take any action which will subject
it to personal liability, or which is or may be contrary to any provision of the
Loan Documents or applicable law. The Administrative Agent shall not be subject
to any liability by reason of its acting or refraining from acting pursuant to
any such instruction.

15.8.1 Indemnification as Condition to Action. Except for action expressly
required of the Administrative Agent hereunder, the Administrative Agent shall
in all cases be fully justified in failing or refusing to act hereunder unless
it shall have received further assurances (which may include cash collateral) of
the indemnification obligations of the Syndication Parties under Section 15.19
hereof in respect of any and all liability and expense which may be incurred by
it by reason of taking or continuing to take any such action.

15.9 Bid Agent’s Appointment, Power, Authority, Duties and Resignation or
Removal; Fee. Each of the Syndication Parties hereby designates and appoints the
Bid Agent to act as such and to take such action on behalf of such Syndication
Party with respect to the acceptance and processing of Bid Requests and Bids as
provided herein, as well as to exercise such powers and to perform such duties
as are reasonably incidental thereto, and to receive and benefit from such fees
and indemnifications as are provided for or set forth herein, until such time as
a successor is appointed and qualified to act as the Bid Agent. The Bid Agent
shall have such duties as specified in this Credit Agreement. The resignation,
removal, and designation of a successor for the Bid Agent shall be in accordance
with the procedures set forth in Section 15.22 hereof with respect to the
Administrative Agent. The Bid Agent and any successor Bid Agent shall be
entitled to such fee as agreed upon between Borrower and the Bid Agent for
acting as the Bid Agent. The indemnification, expense and exculpatory provisions
in this Credit Agreement with respect to the Administrative Agent shall apply
equally to the Bid Agent, as applicable.

15.10 Consent Required for Certain Actions. Notwithstanding the fact that this
Credit Agreement may otherwise provide that the Administrative Agent may act at
its discretion, the Administrative Agent may not take any of the following
actions (nor may the Syndication Parties take the action described in Subsection
15.10.1(a)) with respect to, or under, the Loan Documents without the prior
written consent, given after notification by the Administrative Agent of its
intention to take any such action (or notification by such Syndication Parties
as are proposing the action described in Subsection 15.10.1(a) of their
intention to do so), of:

15.10.1 Unanimous. Each of the Syndication Parties and Voting Participants
before:

(a) Amending the definition of Required Lenders as set forth herein or amending
Subsections 15.10.1, 15.10.2, or 15.10.3;

(b) Agreeing to an extension of the 5-Year Maturity Date, or, except as provided
in Section 2.10, an increase in the 5-Year Commitment or any Syndication Party’s
share thereof; or

(c) Agreeing to a reduction in the amount, or to a delay in the due date, of any
payment by Borrower of interest, principal, or fees with respect to the 5-Year
Facility; provided, however, this restriction shall not apply to a delay in
payment granted by the Administrative Agent in the ordinary course of
administration of the Loans and the exercise of reasonable judgment, so long as
such payment delay does not exceed five (5) days; or

(d) Amending Section 6.6 hereof.

15.10.2 Required Lenders. The Required Lenders before:

(a) Consenting to any action, amendment, or granting any waiver not covered in
Subsections 15.10.1 or 15.10.3; or

(b) Agreeing to amend Article 15 of this Credit Agreement (other than
Subsections 15.10.1, 15.10.2, or 15.10.3).

15.10.3 Action Without Vote. Notwithstanding any other provisions of this
Section, the Administrative Agent or, with respect to Subsection 15.10.3(b)
hereof, the Letter of Credit Bank and the Administrative Agent, may take the
following actions without obtaining the consent of the Syndication Parties or
the Voting Participants:

(a) Determining (i) whether the conditions to an 5-Year Advance have been met,
and (ii) the amount of such 5-Year Advance;

(b) Determining (i) whether the conditions and procedures as set forth in
Article 4 hereof for issuance of a Committed Letter of Credit have been properly
satisfied and (ii) the amount of such Letter of Credit;

(c) Determining whether the Bid Advance conditions and procedures as set forth
in Article 3 hereof have been properly satisfied.

15.10.4 Voting Participants. Under the circumstances set forth in Section 15.28
hereof, each Voting Participant shall be accorded voting rights as though such
Person was a Syndication Party, and in such case the voting rights of the
Syndication Party from which such Voting Participant acquired its participation
interest shall be reduced accordingly.

If no written consent or denial is received from a Syndication Party or a Voting
Participant within five (5) Banking Days after written notice of any proposed
action as described in this Section is delivered to such Syndication Party or
Voting Participant by the Administrative Agent, such Syndication Party or Voting
Participant shall be conclusively deemed to have consented thereto for the
purposes of this Section.

15.11 Distribution of Principal and Interest. The Administrative Agent may, in
its sole discretion, receive and accept all or any payments (including
prepayments) of principal and interest made by Borrower on the Loans in an
account segregated from the Administrative Agent’s other funds and accounts
(“Payment Account”). After the receipt by the Administrative Agent of any
payment representing interest or principal on the Loans, the Administrative
Agent shall remit to each Syndication Party its share of such payment as
provided in Article 6 hereof (“Payment Distribution”), no later than 3:00 P.M.
(Central time) on the same Banking Day as such payment is received by the
Administrative Agent if received no later than 1:00 P.M. (Central time) or the
next Banking Day if received by the Administrative Agent thereafter. Any
Syndication Party’s rights to its Payment Distribution shall be subject to the
rights of any Contributing Syndication Parties to such amounts as set forth in
Section 15.4 hereof.

15.12 Distribution of Certain Amounts. The Administrative Agent shall
(a) receive for the benefit of all present and future Syndication Parties, in
the Payment Account (if applicable) and (b) remit to the applicable Syndication
Parties, as indicated, the amounts described below:

15.12.1 Funding Losses. To each Syndication Party its share of the amount of any
Funding Losses paid by Borrower to the Administrative Agent in accordance with
the Funding Loss Notice such Syndication Party provided to the Administrative
Agent, no later than 3:00 P.M. (Central time) on the same Banking Day that
payment of such Funding Losses is received by the Administrative Agent, if
received no later than 1:00 P.M. (Central time), or the next Banking Day if
received by the Administrative Agent thereafter.

15.12.2 Fees. To each Syndication Party its share of any 5-Year Facility Fees
paid by Borrower to the Administrative Agent, no later than 3:00 P.M. (Central
time) on the same Banking Day that payment of such fees is received by the
Administrative Agent, if received no later than 1:00 P.M. (Central time), or the
next Banking Day if received by the Administrative Agent thereafter.

15.13 Sharing; Collateral Application. The Syndication Parties shall have no
interest in any other loans made to Borrower by any other Syndication Party
other than the Loans, or in any property taken as security for any other loan or
loans made to Borrower by any other Syndication Party, or in any property now or
hereinafter in the possession or control of any other Syndication Party, which
may be or become security for the Loans solely by reason of the provisions of a
security instrument that would cause such security instrument and the property
covered thereby to secure generally all indebtedness owing by Borrower to such
other Syndication Party. Notwithstanding the foregoing, to the extent such other
Syndication Party applies such funds or the proceeds of such property to
reduction of one or more of the Loans, such other Syndication Party shall share
such funds or proceeds with all Syndication Parties according to their
respective Individual 5-Year Commitments. In the event that any Syndication
Party shall obtain payment, whether partial or full, from any source in respect
of one or more of the Loans other than as provided in this Credit Agreement,
including without limitation payment by reason of the exercise of a right of
offset, banker’s lien, general lien, or counterclaim, such Syndication Party
shall promptly make such adjustments (which may include payment in cash or the
purchase of further Syndication Interests or participations in the Loans) to the
end that such excess payment shall be shared with all other Syndication Parties
in accordance with their respective Individual 5-Year Commitments.
Notwithstanding any of the foregoing provisions of this Section or Article 8
hereof, no Syndication Party (other than CoBank or a Farm Credit System
Institution, as applicable) shall have any right to, or to the proceeds of, or
any right to the application to any amount owing to such Syndication Party
hereunder of any the proceeds of, (a) any Bank Equity Interests issued to
Borrower by CoBank or on account of any statutory lien held by CoBank on such
Bank Equity Interests, or (b) any Bank Equity Interests issued to Borrower by
any Farm Credit System Institution which is a Syndication Party hereunder or on
account of any statutory lien held by such Farm Credit System Institution on
such Bank Equity Interests.

15.14 Amounts Required to be Returned. If the Administrative Agent, in its sole
discretion, elects to make any payment to a Syndication Party in anticipation of
the receipt of final funds from Borrower, and such funds are not received from
Borrower, or if excess funds are paid by the Administrative Agent to any
Syndication Party as the result of a miscalculation by the Administrative Agent,
then such Syndication Party shall, on demand of the Administrative Agent,
forthwith return to the Administrative Agent any such amounts, plus interest
thereon (from the day such amounts were transferred by the Administrative Agent
to the Syndication Party to, but not including, the day such amounts are
returned by Syndication Party) at a rate per annum equal to the customary rate
set by the Administrative Agent for the correction of errors among banks for
three (3) Banking Days and thereafter at the Base Rate. If the Administrative
Agent is required at any time to return to Borrower or a trustee, receiver,
liquidator, custodian, or similar official any portion of the payments made by
Borrower to the Administrative Agent, whether pursuant to any bankruptcy or
insolvency law or otherwise, then each Syndication Party shall, on demand of the
Administrative Agent, forthwith return to the Administrative Agent any such
payments transferred to such Syndication Party by the Administrative Agent but
without interest or penalty (unless the Administrative Agent is required to pay
interest or penalty on such amounts to the person recovering such payments).

15.15 Information to Syndication Parties; Confidentiality. Except as expressly
set forth in the Loan Documents, the Administrative Agent shall not have any
duty to disclose, nor shall it be liable for the failure to disclose, any
information relating to the Borrower or any of the Consolidated Subsidiaries
that is communicated to or obtained by the Administrative Agent. The Syndication
Parties acknowledge and agree that all information and reports received pursuant
to this Credit Agreement will be received in confidence in connection with their
Syndication Interest, and that such information and reports constitute
confidential information and shall not, without the prior written consent of the
Administrative Agent or Borrower (which consent will not be unreasonably
withheld, provided that Borrower shall have no consent rights upon the
occurrence and during the continuance of an Event of Default), be (a) disclosed
to any third party (other than the Administrative Agent, the Bid Agent, another
Syndication Party or potential Syndication Party, or a participant or potential
participant in the interest of a Syndication Party, which disclosure is hereby
approved by Borrower), except pursuant to appropriate legal or regulatory
process, or (b) used by the Syndication Party except in connection with the
Loans and their respective Syndication Interests.

15.16 Reliance; No Other Duties. The Administrative Agent shall not be liable to
Syndication Parties or any other Person for any error in judgment or for any
action taken or not taken by the Administrative Agent or its agents, directors,
officers, employees or representatives (including without limitation any duties
of the Administrative Agent under Section 15.7), except to the extent that a
court of competent jurisdiction renders a final non-appealable judgment that any
of the foregoing resulted from the gross negligence or willful misconduct of the
Administrative Agent. Without limiting the foregoing, the Administrative Agent
may rely on the advice of counsel, accountants or experts and on any written
document or oral statement it believes to be genuine and correct and to have
been signed or sent by the proper Person or Persons. The Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made by any other Person in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered thereunder or in connection therewith, (iii) the
performance or observance by any other Person of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article 10 or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

15.17 No Trust or Fiduciary Relationship. Neither the execution of this Credit
Agreement, nor the sharing in the Loans, nor the holding of the Loan Documents
in its name by the Administrative Agent, nor the management and administration
of the Loans and Loan Documents by the Administrative Agent (holding certain
payments and proceeds in the Payment Account for the benefit of the Syndication
Parties), nor any other right, duty or obligation of the Administrative Agent
under or pursuant to this Credit Agreement is intended to be or create, and none
of the foregoing shall be construed to be or create, any express, implied or
constructive trust or fiduciary relationship between the Administrative Agent or
the Bid Agent and any Syndication Party. Each Syndication Party hereby agrees
and stipulates that neither the Administrative Agent nor the Bid Agent is acting
as trustee or fiduciary for such Syndication Party with respect to the Loans,
this Credit Agreement, or any aspect of either, or in any other respect.

15.18 Sharing of Costs and Expenses. To the extent not paid by Borrower, each
Syndication Party will promptly upon demand reimburse the Administrative Agent
for its proportionate share (based on the ratio of its Individual 5-Year
Commitment to the 5-Year Commitment), for all reasonable costs, disbursements,
and expenses incurred by the Administrative Agent on or after the date of this
Credit Agreement for legal, accounting, consulting, and other services rendered
to the Administrative Agent in its role as the Administrative Agent in the
administration of the Loans, interpreting the Loan Documents, and protecting,
enforcing, or otherwise exercising any rights, both before and after default by
Borrower under the Loan Documents, and including, without limitation, all costs
and expenses incurred in connection with any bankruptcy proceedings and the
exercise of any remedies.

15.19 Syndication Parties’ Indemnification of the Administrative Agent and Bid
Agent. Each of the Syndication Parties agrees to indemnify the Administrative
Agent, including any Successor Agent, and the Bid Agent, in each case in its
capacity as such, and their respective directors, officers, employees, agents,
professional advisers and representatives (“Indemnified Agency Parties”) (to the
extent not reimbursed by Borrower, and without in any way limiting the
obligation of Borrower to do so), ratably (based on the ratio of its Individual
5-Year Commitment to the 5-Year Commitment), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever which may at any time
(including, without limitation, at any time following the payment of the Loans
and/or the expiration or termination of this Credit Agreement) be imposed on,
incurred by or asserted against the Administrative Agent or the Bid Agent (or
any of the Indemnified Agency Parties while acting for the Administrative Agent
or for any Successor Agent) in any way relating to or arising out of this Credit
Agreement or the Loan Documents, or the performance of the duties of the
Administrative Agent or the Bid Agent hereunder or thereunder or any action
taken or omitted while acting in the capacity of the Administrative Agent or the
Bid Agent under or in connection with any of the foregoing; provided that the
Syndication Parties shall not be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of an Indemnified Agency Party to the extent
that a court of competent jurisdiction renders a final non-appealable judgment
that the foregoing are the result of the willful misconduct or gross negligence
of such Indemnified Agency Party. The agreements and obligations in this Section
shall survive the payment of the Loans and the expiration or termination of this
Credit Agreement.

15.20 Books and Records. The Administrative Agent shall maintain such books of
account and records relating to the Loans as it reasonably deems appropriate in
its sole discretion, and which shall accurately reflect the Syndication Interest
of each Syndication Party and shall be conclusive and binding on the Borrower
and the Syndication Parties absent manifest error. The Syndication Parties, or
their agents, may inspect such books of account and records at all reasonable
times during the Administrative Agent’s regular business hours.

15.21 Administrative Agent Fee. The Administrative Agent and any Successor Agent
shall be entitled to such fees as agreed upon between Borrower and the
Administrative Agent for acting as the Administrative Agent.

15.22 The Administrative Agent’s Resignation or Removal. Subject to the
appointment and acceptance of a Successor Agent (as defined below), the
Administrative Agent may resign at any time by notifying each of the Syndication
Parties and Borrower. After the receipt of such notice, the Required Lenders
shall appoint a successor (“Successor Agent”). If (a) no Successor Agent shall
have been so appointed which is either (i) a Syndication Party, or (ii) if not a
Syndication Party, which is a Person approved by Borrower, such approval not to
be unreasonably withheld (provided that Borrower shall have no approval rights
upon the occurrence and during the continuance of an Event of Default), or
(b) such Successor Agent has not accepted such appointment, in either case
within thirty (30) days after the retiring Administrative Agent’s giving of such
notice of resignation, then the retiring Administrative Agent may, after
consulting with, but without obtaining the approval of, Borrower, appoint a
Successor Agent which shall be a bank or a trust company organized under the
laws of the United States of America or any state thereof and having a combined
capital, surplus and undivided profit of at least $250,000,000. If no Successor
Agent has been appointed pursuant to the immediately preceding sentence by the
forty-fifth (45th) day after the giving of such notice of resignation, the
Administrative Agent’s resignation shall become effective and the Required
Lenders shall thereafter perform all the duties of the Administrative Agent
hereunder and/or under any other Loan Document until such time, if any, as the
Required Lenders appoint a Successor Agent. If, and for so long as, the Person
acting as Administrative Agent is a Defaulting Syndication Party, such Person
may be removed as Administrative Agent upon the written demand of the Required
Lenders, which demand shall also appoint a Successor Agent. Upon the appointment
of a Successor Agent hereunder, (a) the term “Administrative Agent” shall for
all purposes of this Credit Agreement thereafter mean such Successor Agent, and
(b) the Successor Agent shall notify Borrower of its identity and of the
information called for in Subsection 16.4.2 hereof. Any such resignation by the
Administrative Agent hereunder, unless otherwise agreed by the resigning
Administrative Agent, shall also constitute its resignation as the Overnight
Lender, in which case the resigning Administrative Agent (x) shall not be
required to make any additional Overnight Advances hereunder and (y) shall
maintain all of its rights as Overnight Lender, with respect to any Overnight
Advances made by it, prior to the date of such resignation. The fees payable by
the Borrower to a Successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such Successor
Agent. After any retiring Administrative Agent’s resignation hereunder as the
Administrative Agent, or the removal hereunder of any Administrative Agent, the
provisions of this Credit Agreement shall continue to inure to the benefit of
such Administrative Agent as to any actions taken or omitted to be taken by it
while it was the Administrative Agent under this Credit Agreement.

15.23 Representations and Warranties of Syndication Parties. The Administrative
Agent, the Bid Agent, and each Syndication Party represents and warrants that:
(a) the execution and delivery by it of, and performance of its obligations
under, this Credit Agreement is within its power and has been duly authorized by
all necessary corporate and other action by it; (b) the execution and delivery
by it of, and performance of its obligations under, this Credit Agreement is in
material compliance with all applicable laws and regulations promulgated under
such laws and does not conflict with nor constitute a breach of its charter or
by-laws nor any agreements by which it is bound, and does not violate any
judgment, decree or governmental or administrative order, rule or regulation
applicable to it; (c) no approval, authorization or other action by, or
declaration to or filing with, any governmental or administrative authority or
any other Person is required to be obtained or made by it in connection with the
execution and delivery of, and performance of its obligations under, this Credit
Agreement; and (d) this Credit Agreement has been duly executed by it, and, to
its knowledge, constitutes the legal, valid, and binding obligation of such
Person, enforceable in accordance with its terms, except as such enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws affecting the rights of creditors generally and general
equitable principles (regardless of whether such enforceability is considered in
a proceeding at law or in equity). Each Syndication Party that is a state or
national bank represents and warrants that the act of entering into and
performing its obligations under this Credit Agreement has been approved by its
board of directors or its loan committee and such action was duly noted in the
written minutes of the meeting of such board or committee, and that it will,
upon the Administrative Agent’s written request following such Syndication
Party’s default under any of its obligations hereunder, furnish the
Administrative Agent with a certified copy of such minutes or an excerpt
therefrom reflecting such approval.

15.24 Representations and Warranties of CoBank. Except as expressly set forth in
Section 15.23 hereof, CoBank, in its role as a Syndication Party and as the
Administrative Agent, makes no express or implied representation or warranty and
assumes no responsibilities with respect to the due authorization, execution, or
delivery of the Loan Documents; the accuracy of any information, statements, or
certificates provided by Borrower; the legality, validity, or enforceability of
the Loan Documents; the filing or recording of any document; the collectibility
of the Loans; the performance by Borrower of any of its obligations under the
Loan Documents; or the financial condition or solvency of Borrower or any other
party obligated with respect to the Loans or the Loan Documents.

15.25 Syndication Parties’ Independent Credit Analysis. Each Syndication Party
acknowledges receipt of true and correct copies of all Loan Documents (other
than any Note payable to another Syndication Party) from the Administrative
Agent. Each Syndication Party agrees and represents that it has relied upon its
independent review (a) of the Loan Documents, and (b) any information
independently acquired by such Syndication Party from Borrower or otherwise in
making its decision to acquire an interest in the Loans independently and
without reliance on the Administrative Agent or Bid Agent. Each Syndication
Party represents and warrants that it has obtained such information as it deems
necessary (including any information such Syndication Party independently
obtained from Borrower or others) prior to making its decision to acquire an
interest in the Loans. Each Syndication Party further agrees and represents that
it has made its own independent analysis and appraisal of and investigation into
each Borrower’s authority, business, operations, financial and other condition,
creditworthiness, and ability to perform its obligations under the Loan
Documents and has relied on such review in making its decision to acquire an
interest in the Loans. Each Syndication Party agrees that it will continue to
rely solely upon its independent review of the facts and circumstances related
to Borrower, and without reliance upon the Administrative Agent, in making
future decisions with respect to all matters under or in connection with the
Loan Documents and the Loans. The Administrative Agent assumes no responsibility
for the financial condition of Borrower or for the performance of Borrower’s
obligations under the Loan Documents. Except as otherwise expressly provided
herein, none of the Administrative Agent, the Bid Agent or any Syndication Party
shall have any duty or responsibility to furnish to any other Syndication
Parties any credit or other information concerning Borrower which may come into
its possession.

15.26 No Joint Venture or Partnership. Neither the execution of this Credit
Agreement, the sharing in the Loans, nor any agreement to share in payments or
losses arising as a result of this transaction is intended to be or to create,
and the foregoing shall not be construed to be, any partnership, joint venture
or other joint enterprise between the Administrative Agent and any Syndication
Party, nor between or among any of the Syndication Parties.

15.27 Restrictions on Transfer; Participations. Each Syndication Party other
than CoBank agrees that it will not sell, assign, convey or otherwise dispose of
(“Transfer”) to any Person, or create or permit to exist any lien or security
interest on all or any part of its Syndication Interest, without the prior
written consent of the Administrative Agent and Borrower (which consent will not
be unreasonably withheld, provided that Borrower shall have no approval rights
upon the occurrence and during the continuance of an Event of Default); provided
that: (a) any such Transfer of Loans or Individual 5-Year Commitments (except a
Transfer to another Syndication Party or a Transfer by CoBank) must be in a
minimum amount of $10,000,000.00, unless it Transfers its entire Syndication
Interest; (b) each Syndication Party must maintain an Individual 5-Year
Commitment of no less than $5,000,000.00, unless it Transfers its entire
Syndication Interest; (c) the transferee must execute an agreement substantially
in the form of Exhibit 15.27 hereto (“Syndication Acquisition Agreement”) and
assume all of the transferor’s obligations hereunder and execute such documents
as the Administrative Agent may reasonably require; and (d) the Syndication
Party making such Transfer must pay, or cause the transferee to pay, the
Administrative Agent an assignment fee of $3,500.00, unless the assignment is to
an affiliate of such Syndication Party or to another Syndication Party, in which
case no assignment fee will be required. Any Syndication Party may participate
any part of its interest in the Loans to any Person with prior written notice to
(but without the consent of) the Administrative Agent and Borrower, and each
Syndication Party understands and agrees that in the event of any such
participation: (x) its obligations hereunder will not change on account of such
participation; (y) the participant will have no rights under this Credit
Agreement, including, without limitation, voting rights (except as provided in
Section 15.28 hereof with respect to Voting Participants) or the right to
receive payments or distributions; and (z) the Administrative Agent shall
continue to deal directly with the Syndication Party with respect to the Loans
(including with respect to voting rights, except as provided in Section 15.28
hereof with respect to Voting Participants) as though no participation had been
granted and will not be obligated to deal directly with any participant (except
as provided in Section 15.28 hereof with respect to Voting Participants).
Notwithstanding any provision contained herein to the contrary, (i) any
Syndication Party may at any time pledge all or any portion of its interest in
the Loans to any Federal Reserve Bank or central bank having jurisdiction over
such Syndication Party or to any Farm Credit Bank, or Transfer its Syndication
Interest to an affiliate bank if and to the extent required under applicable law
in order to pledge such interest to such central bank and (ii) no Syndication
Party shall be permitted to Transfer, or sell a participation in, any part of
its Syndication Interest to the Borrower or any of the Borrower’s Subsidiaries.
CoBank reserves the right to sell participations on a non-patronage basis.

15.28 Certain Participants’ Voting Rights. Any Farm Credit System Institution
which (a) is listed on Exhibit 15.28 or (b)(i) has acquired and, at any time of
determination maintains, a participation interest in the minimum aggregate
amount of $10,000,000.00 in a particular Syndication Party’s Individual 5-Year
Commitment and/or Individual Outstanding 5-Year Obligations and (ii) has been
designated in writing by such Syndication Party to the Administrative Agent as
having such entitlement (such designation to include for such participant, its
name, contact information, and dollar participation amount) (each a “Voting
Participant”), shall be entitled to vote (and such Syndication Party’s voting
rights shall be correspondingly reduced), on a dollar basis, as if such Voting
Participant were a Syndication Party, on any matter requiring or allowing a
Syndication Party, to provide or withhold its consent, or to otherwise vote on
any proposed action. The voting rights of any Syndication Party so designating a
Voting Participant shall be reduced by an equivalent dollar amount.

15.29 Method of Making Payments. Payment and transfer of all amounts owing or to
be paid or remitted hereunder, including, without limitation, payment of the
Advance Payment by Syndication Parties, and distribution of principal or
interest payments or fees or other amounts by the Administrative Agent, shall be
by wire transfer in accordance with the instructions contained on Exhibit 15.29
hereto (“Wire Instructions”).

15.30 Events of Syndication Default/Remedies.

15.30.1 Syndication Party Default. Any of the following occurrences, failures or
acts, with respect to any of the Syndication Parties shall constitute an “Event
of Syndication Default” hereunder by such party (a “Defaulting Syndication
Party”): (a) if any representation or warranty made by such party in this Credit
Agreement shall be found to have been untrue in any material respect; (b) if
such party fails to make any distributions or payments required under this
Credit Agreement within five (5) days of the date required; (c) if such party
breaches any other covenant, agreement, or provision of this Credit Agreement
which breach shall have continued uncured for a period of thirty
(30) consecutive days after such breach first occurs, unless a shorter period is
required to avoid prejudicing the rights and position of the other Syndication
Parties; (d) if such party has notified any Borrower, the Administrative Agent
or any Syndication Party in writing that it does not intend to comply with any
of its funding obligations under this Credit Agreement or has made a public
statement to the effect that it does not intend to comply with its funding
obligations under this Credit Agreement or under other agreements in which it
commits to extend credit; (e) if such party has failed, within five (5) days
after request by the Administrative Agent, to confirm that it will comply with
the terms of this Credit Agreement relating to its obligations to make any
distributions or payments required under this Credit Agreement, unless such
failure results from a good faith dispute based on such Syndication Party’s good
faith determination that the conditions precedent to funding a 5-Year Advance
under this Credit Agreement have not been satisfied and such Syndication Party
has notified the Administrative Agent in writing of such determination, provided
that any such Syndication Party shall cease to be a Defaulting Syndication Party
under this clause (e) upon receipt of such confirmation by the Administrative
Agent; (f) if any agency having supervisory authority over such party or its
parent, or any creditors thereof, shall file a petition to reorganize or
liquidate such party or its parent on or after the date hereof pursuant to any
applicable federal or state law or regulation and such petition shall not be
discharged or denied within fifteen (15) days after the date on which it is
filed; (g) if by the order of a court of competent jurisdiction or by any
appropriate supervisory agency, a receiver, trustee or liquidator shall be
appointed for such party or its parent or for all or any material part of its
property or if such party or its parent shall be declared insolvent; or (h) if
such party or its parent shall be dissolved, or shall make an assignment for the
benefit of its creditors, or shall file a petition seeking to take advantage of
any debtors’ act, including the bankruptcy act, or shall admit in writing its
inability to pay its debts generally as they become due, or shall consent to the
appointment of a receiver or liquidator of all or any material part of its
property; in the case of clauses (b) through (d) unless the subject of a good
faith dispute and such Syndication Party has notified the Administrative Agent
in writing of such; provided that a Syndication Party shall not be a Defaulting
Syndication Party solely by virtue of the ownership or acquisition of any
ownership interest in such Syndication Party or a parent company thereof by a
Governmental Authority.

15.30.2 Remedies. Upon the occurrence of an Event of Syndication Default, the
non-defaulting Syndication Parties, acting by, or through the direction of, a
simple majority (determined based on the ratio of (a) their Individual 5-Year
Commitments to (b)(i) the 5-Year Commitment less (ii) the Individual 5-Year
Commitment of the defaulting Syndication Party) of the non-defaulting
Syndication Parties, may, in addition to any other remedy specifically set forth
in this Credit Agreement, have and exercise any and all remedies available
generally at law or equity, including the right to damages and to specific
performance.

15.30.3 Defaulting Syndication Parties(a) . In furtherance and not in limitation
of the foregoing provisions of this Section 15.30, if any Syndication Party
becomes a Defaulting Syndication Party, then, for so long as such Syndication
Party is a Defaulting Syndication Party, the participating interests of such
Defaulting Syndication Party in Overnight Advances shall be reallocated among
the non-Defaulting Syndication Parties on a pro rata basis based on their
respective Individual 5-Year Pro Rata Share (excluding such Defaulting
Syndication Party’s Individual 5-Year Commitment for purposes of such
calculation), but only to the extent the sum of all non-Defaulting Syndication
Parties’ Individual Outstanding 5-Year Obligations plus such Defaulting
Syndication Party’s participating interests in Overnight Advances does not
exceed the aggregate of all non-Defaulting Syndication Parties’ Individual
5-Year Commitments. In the event that the Administrative Agent determines in its
sole discretion that a Defaulting Syndication Party has adequately remedied all
matters that caused such Syndication Party to be a Defaulting Syndication Party,
then on such date such Syndication Party shall purchase at par such of the
participating interests in Overnight Advances of the other Syndication Parties
as the Administrative Agent shall determine may be necessary in order for such
Syndication Party to hold participation interests in Overnight Advances in
proportion to its Individual 5-Year Pro Rata Share and its Individual 5-Year
Commitment.

15.31 Withholding Taxes. Each Syndication Party represents that under the
applicable law in effect as of the date it becomes a Syndication Party, it is
entitled to receive any payments to be made to it hereunder without the
withholding of any tax and will furnish to the Administrative Agent and to
Borrower such forms, certifications, statements and other documents as the
Administrative Agent or Borrower may request from time to time to evidence such
Syndication Party’s exemption from the withholding of any tax imposed by any
jurisdiction or to enable the Administrative Agent or Borrower, as the case may
be, to comply with any applicable laws or regulations relating thereto. Without
limiting the effect of the foregoing, each Syndication Party that was not
created or organized under the laws of the United States of America or any state
or other political subdivision thereof (“Non-US Lender”), shall, on the Closing
Date, or upon its becoming a Syndication Party (for Persons that were not
Syndication Parties on the Closing Date), furnish to the Administrative Agent
and Borrower two original copies of IRS Form W-8BEN, W-8ECI, 4224, or Form 1001,
as appropriate (or any successor forms), or such other forms, certifications,
statements of exemption, or documents as may be required by the IRS or by the
Administrative Agent or Borrower, in their reasonable discretion, duly executed
and completed by such Syndication Party, to establish, and as evidence of, such
Syndication Party’s exemption from the withholding of United States tax with
respect to any payments to such Syndication Party of interest or fees payable
under any of the Loan Documents. Further, each Non-US Lender hereby agrees, from
time to time after the initial delivery by such Syndication Party of such forms,
whenever a lapse in time or change in circumstances renders such forms,
certificates or other evidence so delivered obsolete or inaccurate in any
material respect, that such Syndication Party shall promptly (a) deliver to the
Administrative Agent and to Borrower two original copies of renewals, amendments
or additional or successor forms, properly completed and duly executed by such
Syndication Party, together with any other certificate or statement of exemption
required in order to confirm or establish that such Syndication Party is not
subject to United States withholding tax with respect to payments to such
Syndication Party under the Loan Documents or (b) notify the Administrative
Agent and Borrower of its inability to deliver any such forms, certificates or
other evidence. Notwithstanding anything herein to the contrary, Borrower shall
not be obligated to make any payments hereunder to such Syndication Party until
such Syndication Party shall have furnished to the Administrative Agent and
Borrower each requested form, certification, statement or document.

15.32 Replacement of Holdout Lender or Defaulting Syndication Party. If any
action to be taken by the Syndication Parties or the Administrative Agent
hereunder requires the unanimous consent, authorization, or agreement of all
Syndication Parties and Voting Participants, and the consent, authorization or
agreement of the Required Lenders has been obtained but a Syndication Party or
Voting Participant (“Holdout Lender”) fails to give its consent, authorization,
or agreement, or if any Syndication Party shall become a Defaulting Syndication
Party, then the Administrative Agent, upon at least five (5) Banking Days prior
notice to the Holdout Lender or upon one (1) Banking Day’s prior notice to the
Defaulting Syndication Party, may permanently replace the Holdout Lender or
Defaulting Syndication Party with one or more substitute Syndication Parties
(each, a “Replacement Lender”), and the Holdout Lender or Defaulting Syndication
Party shall have no right to refuse to be replaced hereunder. Such notice to
replace the Holdout Lender or Defaulting Syndication Party shall specify an
effective date for such replacement, which date shall not be later than fifteen
(15) Banking Days after the date such notice is given. Prior to the effective
date of such replacement, the Holdout Lender or Defaulting Syndication Party and
each Replacement Lender shall execute and deliver a Syndication Acquisition
Agreement, subject only to the Holdout Lender or Defaulting Syndication Party
being repaid its full share of the outstanding Bank Debt without any premium,
discount, or penalty of any kind whatsoever. If the Holdout Lender or Defaulting
Syndication Party shall refuse or fail to execute and deliver any such
Syndication Acquisition Agreement prior to the effective date of such
replacement, the Holdout Lender or Defaulting Syndication Party shall be deemed
to have executed and delivered such Syndication Acquisition Agreement. The
replacement of any Holdout Lender or, to the extent possible, any Defaulting
Syndication Party, shall be made in accordance with the terms of Section 15.27
hereof. Until such time as the Replacement Lenders shall have acquired all of
the Syndication Interest of the Holdout Lender or Defaulting Syndication Party
hereunder and under the other Loan Documents, the Holdout Lender or Defaulting
Syndication Party shall remain obligated to provide the Holdout Lender’s or
Defaulting Syndication Party’s Funding Share of Advances. In the event that the
Holdout Lender or Defaulting Syndication Party is a Voting Participant, (a) the
Syndication Party through which such Voting Participant acquired its interest
shall have the first option to repurchase such participation interest and be the
Replacement Lender; provided (b) if the Syndication Party through which such
Voting Participant acquired its interest does not, within five (5) Banking Days
(or one (1) Banking Day, as applicable) after the Administrative Agent has given
notice to the Holdout Lender (or Defaulting Syndication Party) as provided
above, elect to become the Replacement Lender, then such Syndication Party shall
cancel or re-acquire such Voting Participant’s interest and shall sell to the
Replacement Lender(s) an interest in its Individual 5-Year Commitment equivalent
to the Voting Participant interest.

15.33 Amendments Concerning Agency Function. None of the Administrative Agent,
the Bid Agent or the Overnight Lender shall be bound by any waiver, amendment,
supplement or modification of this Credit Agreement or any other Loan Document
which affects its rights, duties or obligations hereunder or thereunder unless
it shall have given its prior written consent thereto.

15.34 Agent Duties and Liabilities. None of the Lead Arranger, Co-Syndication
Agents, Senior Managing Agents, or the Managing Agents, shall, in their capacity
as such, have any powers, duties, responsibilities or liabilities with respect
to this Credit Agreement or the transactions contemplated herein. Without
limiting the foregoing, none of the Lead Arranger, Co-Syndication Agents, Senior
Managing Agents or Managing Agents shall be subject to any fiduciary or other
implied duties, or have any liability to any Person for acting as such. Nothing
in this Section shall be construed to relieve the Lead Arranger, Co-Syndication
Agents, Senior Managing Agents, nor the Managing Agents, of their duties,
responsibilities and liabilities arising out of their capacity as Syndication
Parties.

15.35 Further Assurances. The Administrative Agent and each Syndication Party
agree to take whatever steps and execute such documents as may be reasonable and
necessary to implement this Article 15 and to carry out fully the intent
thereof.



    ARTICLE 16. MISCELLANEOUS

16.1 Costs and Expenses. To the extent permitted by law, Borrower agrees to pay
to the Administrative Agent and the Syndication Parties, on demand, all
out-of-pocket costs and expenses (a) incurred by the Administrative Agent
(including, without limitation, the reasonable fees and expenses of counsel
retained by the Administrative Agent, and including fees and expenses incurred
for consulting, appraisal, engineering, inspection, and environmental assessment
services) in connection with the preparation, negotiation, and execution of the
Loan Documents and the transactions contemplated thereby, and processing the
5-Year Borrowing Notices; and (b) incurred by the Administrative Agent or any
Syndication Party (including, without limitation, the reasonable fees and
expenses of counsel retained by the Administrative Agent and the Syndication
Parties) in connection with the enforcement or protection of the Syndication
Parties’ rights under the Loan Documents upon the occurrence of an Event of
Default or upon the commencement of an action by Borrower against the
Administrative Agent or any Syndication Party, including without limitation
collection of the Loan (regardless of whether such enforcement or collection is
by court action or otherwise). Borrower shall not be obligated to pay the costs
or expenses of any Person whose only interest in the Loan is as a holder of a
participation interest. In addition, to the extent permitted by law, Borrower
agrees to pay to the Bid Agent, on demand, all out-of-pocket costs and expenses
incurred by the Bid Agent in connection with the processing of Bid Rate Loans,
including the Bid Requests, Bids, Bid Results Notices, and Bid Selection Notices
and the procedures related thereto.

16.2 Service of Process and Consent to Jurisdiction. Borrower and each
Syndication Party hereby agrees that any litigation with respect to this Credit
Agreement or to enforce any judgment obtained against such Person for breach of
this Credit Agreement or under the Notes or other Loan Documents may be brought
in any New York State court or (if applicable subject matter jurisdictional
requirements are present) Federal court of the United States of America, in each
case sitting in New York County, New York, and any appellate court from any
thereof, as the Administrative Agent may elect; and, by execution and delivery
of this Credit Agreement, Borrower and each Syndication Party irrevocably
submits to such jurisdiction. With respect to litigation concerning this Credit
Agreement or under the Notes or other Loan Documents, Borrower and each
Syndication Party hereby irrevocably appoints, until six (6) months after the
expiration of the 5-Year Maturity Date (as it may be extended at anytime), CT
Corporation, or such other Person as it may designate to the Administrative
Agent, in each case with offices in New York, New York and otherwise reasonably
acceptable to the Administrative Agent to serve as the agent of Borrower or such
Syndication Party to receive for and on its behalf at such agent’s New York, New
York office, service of process, which service may be made by mailing a copy of
any summons or other legal process to such Person in care of such agent.
Borrower and each Syndication Party agrees that it shall maintain a duly
appointed agent in New York, New York for service of summons and other legal
process as long as it remains obligated under this Credit Agreement and shall
keep the Administrative Agent advised in writing of the identity and location of
such agent. The receipt by such agent and/or by Borrower or such Syndication
Party, as applicable, of such summons or other legal process in any such
litigation shall be deemed personal service and acceptance by Borrower or such
Syndication Party, as applicable, for all purposes of such litigation. The
Borrower and each Syndication Party hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Credit Agreement or the
other Loan Documents in any New York State or Federal court. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

16.3 Jury Waiver. IT IS MUTUALLY AGREED BY AND BETWEEN THE ADMINISTRATIVE AGENT,
THE BID AGENT, EACH SYNDICATION PARTY, AND BORROWER THAT THEY EACH WAIVE TRIAL
BY JURY IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM BROUGHT BY ANY OF THEM
AGAINST ANY OTHER PARTY ON ANY MATTER WHATSOEVER ARISING OUT OF OR IN ANY WAY
CONNECTED WITH THIS CREDIT AGREEMENT, THE NOTES, OR THE OTHER LOAN DOCUMENTS.

16.4 Notices. All notices, requests and demands required or permitted under the
terms of this Credit Agreement shall be in writing and (a) shall be addressed as
set forth below or at such other address as either party shall designate in
writing, (b) shall be deemed to have been given or made: (i) if delivered
personally, immediately upon delivery, (ii) if by telex, telegram or facsimile
transmission, immediately upon sending and upon confirmation of receipt,
(iii) if by electronic mail transmission, unless the Administrative Agent
otherwise prescribes, immediately upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return electronic mail (other than an
automatically generated reply), or other written acknowledgement), provided that
if such notice or other communication is not sent during normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of the next Banking Day for the recipient, (iv) if by nationally
recognized overnight courier service with instructions to deliver the next
Banking Day, one (1) Banking Day after sending, and (v) if by United States
Mail, certified mail, return receipt requested, five (5) days after mailing.

                16.4.1    
Borrower:
 
         
       
CHS Inc.
5500 Cenex Drive
 

        Inver Grove Heights, Minnesota 55077
       
FAX: (651) 355-4554
 
        Attention: Executive Vice President and Chief Financial Officer
        e-mail address: john.schmitz@chsinc.com
         
       
with a copy to:
 
       
CHS Inc.
5500 Cenex Drive
 

        Inver Grove Heights, Minnesota 55077
       
FAX: (651) 355-4554
 
        Attention: Sr. Vice President and General Counsel
        e-mail address: david.kastelic@chsinc.com
         
  16.4.2    
Administrative Agent:
 
         
       
CoBank, ACB
5500 South Quebec Street
Greenwood Village, Colorado 80111
FAX: (303) 694-5830
Attention: Administrative Agent
 




        e-mail address: MB—CapitalMarkets @cobank.com
         
       
16.4.3
  Bid Agent:        
 
   

                 
CoBank, ACB
5500 South Quebec Street
Greenwood Village, Colorado 80111
FAX: (303) 740-4100
Attention: Bid Agent
e-mail address: agencybank@cobank.com
       
 
  16.4.4    
Syndication Parties:
       
 

See signature pages hereto and to each Syndication Acquisition Agreement.

16.5 Liability of Administrative Agent and Bid Agent. Neither the Administrative
Agent nor the Bid Agent shall have any liabilities or responsibilities to
Borrower or any Subsidiary on account of the failure of any Syndication Party to
perform its obligations hereunder or to any Syndication Party on account of the
failure of Borrower or any Subsidiary to perform their respective obligations
hereunder or under any other Loan Document.

16.6 Successors and Assigns. This Credit Agreement shall be binding upon and
inure to the benefit of Borrower, the Administrative Agent, the Bid Agent, and
the Syndication Parties, and their respective successors and assigns, except
that Borrower may not assign or transfer its rights or obligations hereunder
without the prior written consent of all of the Syndication Parties.

16.7 Severability. In the event any one or more of the provisions contained in
this Credit Agreement or in any other Loan Document should be held invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

16.8 Entire Agreement. This Credit Agreement (together with all exhibits hereto,
which are incorporated herein by this reference) and the other Loan Documents
represent the entire understanding of the Administrative Agent, the Bid Agent,
each Syndication Party, and Borrower with respect to the subject matter hereof
and shall replace and supersede any previous agreements of the parties with
respect to the subject matter hereof.

16.9 Applicable Law. TO THE EXTENT NOT GOVERNED BY FEDERAL LAW, THIS CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

16.10 Captions. The captions or headings in this Credit Agreement and any table
of contents hereof are for convenience only and in no way define, limit or
describe the scope or intent of any provision of this Credit Agreement.

16.11 Complete Agreement; Amendments. THIS CREDIT AGREEMENT, THE NOTES, AND THE
OTHER LOAN DOCUMENTS ARE INTENDED BY THE PARTIES HERETO TO BE A COMPLETE AND
FINAL EXPRESSION OF THEIR AGREEMENT AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
ANY PRIOR OR CONTEMPORANEOUS ORAL AGREEMENT. THE ADMINISTRATIVE AGENT, THE BID
AGENT, EACH SYNDICATION PARTY, AND BORROWER ACKNOWLEDGE AND AGREE THAT NO
UNWRITTEN ORAL AGREEMENT EXISTS BETWEEN THEM WITH RESPECT TO THE SUBJECT MATTER
OF THIS CREDIT AGREEMENT. This Credit Agreement may not be modified or amended
unless such modification or amendment is in writing and is signed by Borrower,
the Administrative Agent, the Bid Agent, and the requisite Syndication Parties
necessary to approve such modification or amendment pursuant to Section 15.10
hereof) (and each such modification or amendment shall thereupon be binding on
the Borrower, the Administrative Agent, the Bid Agent, all Syndication Parties
and all other parties to this Credit Agreement). Borrower agrees that it shall
reimburse the Administrative Agent for all fees and expenses incurred by the
Administrative Agent in retaining outside legal counsel in connection with any
amendment or modification to this Credit Agreement requested by Borrower.

16.12 Additional Costs of Maintaining Loan. Borrower shall pay to the
Administrative Agent from time to time such amounts as the Administrative Agent
may determine to be necessary to compensate any Syndication Party for any
increase in costs to such Syndication Party which the Administrative Agent
determines, based on information presented to it by such Syndication Party, are
attributable to such Syndication Party’s making or maintaining an Advance
hereunder or its obligation to make such Advance, or any reduction in any amount
receivable by such Syndication Party under this Credit Agreement in respect to
such Advance or such obligation (such increases in costs and reductions in
amounts receivable being herein called “Additional Costs”), resulting from any
change after the date of this Credit Agreement in United States federal, state,
municipal, or foreign laws or regulations (including Regulation D of the Federal
Reserve Board), or the adoption or making after such date of any
interpretations, directives, or requirements applying to a class of banks
including such Syndication Party of or under any United States federal, state,
municipal, or foreign laws or regulations (whether or not having the force of
law) by any court or governmental or monetary authority charged with the
interpretation or administration thereof (“Regulatory Change”), which:
(a) changes the basis of taxation of any amounts payable to such Syndication
Party under this Credit Agreement in respect of such Advance (other than taxes
imposed on the overall net income of such Syndication Party); or (b) imposes or
modifies any reserve, special deposit, or similar requirements relating to any
extensions of credit or other assets of, or any deposits with or other
liabilities of, such Syndication Party; or (c) imposes any other condition
affecting this Credit Agreement or the Notes or amounts payable to such
Syndication Party (or any of such extensions of credit or liabilities). The
Administrative Agent will notify Borrower of any event occurring after the date
of this Credit Agreement which will entitle such Syndication Party to
compensation pursuant to this Section as promptly as practicable after it
obtains knowledge thereof and determines to request such compensation. The
Administrative Agent shall include with such notice, a certificate from such
Syndication Party setting forth in reasonable detail the calculation of the
amount of such compensation. Determinations by the Administrative Agent for
purposes of this Section of the effect of any Regulatory Change on the costs of
such Syndication Party of making or maintaining an Advance or on amounts
receivable by such Syndication Party in respect of Advances, and of the
additional amounts required to compensate such Syndication Party in respect of
any Additional Costs, shall be conclusive absent manifest error, provided that
such determinations are made on a reasonable basis.

16.13 Capital Requirements. In the event that the introduction of or any change
in: (a) any law or regulation; or (b) the judicial, administrative, or other
governmental interpretation of any law or regulation; or (c) compliance by any
Syndication Party or any corporation controlling any such Syndication Party with
any guideline or request from any governmental authority (whether or not having
the force of law) has the effect of requiring an increase in the amount of
capital required or expected to be maintained by such Syndication Party or any
corporation controlling such Syndication Party, and such Syndication Party
certifies that such increase is based in any part upon such Syndication Party’s
obligations hereunder with respect to the 5-Year Facility, and other similar
obligations, Borrower shall pay to such Syndication Party such additional amount
as shall be certified by such Syndication Party to the Administrative Agent and
to Borrower to be the net present value (discounted at the rate described in
clause (a) of the definition of “Base Rate”) of (a) the amount by which such
increase in capital reduces the rate of return on capital which such Syndication
Party could have achieved over the period remaining until the 5-Year Maturity
Date, but for such introduction or change, (b) multiplied by such Syndication
Party’s Individual 5-Year Commitment. The Administrative Agent will notify
Borrower of any event occurring after the date of this Credit Agreement that
will entitle any such Syndication Party to compensation pursuant to this Section
as promptly as practicable after it obtains knowledge thereof and of such
Syndication Party’s determination to request such compensation. The
Administrative Agent shall include with such notice, a certificate from such
Syndication Party setting forth in reasonable detail the calculation of the
amount of such compensation. Determinations by any Syndication Party for
purposes of this Section of the effect of any increase in the amount of capital
required to be maintained by any such Syndication Party and of the amount of
compensation owed to any such Syndication Party under this Section shall be
conclusive absent manifest error, provided that such determinations are made on
a reasonable basis.

16.14 Replacement Notes. Upon receipt by Borrower of evidence satisfactory to it
of: (a) the loss, theft, destruction or mutilation of any Note, and (in case of
loss, theft or destruction) of the agreement of the Syndication Party to which
the Note was payable to indemnify Borrower, and upon surrender and cancellation
of such Note, if mutilated; or (b) the assignment by any Syndication Party of
its interest hereunder and the Notes, if any, relating thereto, or any portion
thereof, pursuant to this Credit Agreement, then Borrower will pay any unpaid
principal and interest (and Funding Losses, if applicable) then or previously
due and payable on such Notes and will (upon delivery of such Notes for
cancellation, unless covered by subparagraph (a) of this Section), and if the
Syndication Party requests a Note as provided in Section 2.4 hereof, deliver in
lieu of each such Note a new Note or, in the case of an assignment of a portion
of any such Syndication Party’s Syndication Interest, new Notes, for any
remaining balance. Each new or replacement Note shall be dated as of the Closing
Date.

16.15 Patronage Payments. Borrower acknowledges and agrees that: (a) only that
portion of the Loans represented by CoBank’s Individual Outstanding 5-Year
Obligations which is retained by CoBank for its own account at any time is
entitled to patronage distributions in accordance with CoBank’s bylaws and its
practices and procedures related to patronage distribution; (b) any patronage,
or similar, payments to which Borrower is entitled on account of its ownership
of Bank Equity Interests or otherwise will not be based on any portion of
CoBank’s interest in the Loans in which CoBank has at any time granted a
participation interest or other assignment of rights or obligations under the
Loan Documents; and (c) that portion of the Loans represented by the Individual
Outstanding 5-Year Obligations which is retained by any other Farm Credit System
Institution (other than CoBank) for its own account at any time is entitled to
patronage distributions in accordance with such Farm Credit System Institution’s
bylaws and its practices and procedures related to patronage distribution only
if Borrower has a written agreement to that effect from such Farm Credit System
Institution.

16.16 Direct Website Communications; Electronic Mail Communications.

16.16.1 Delivery.

(a) Borrower hereby agrees that it will provide to the Administrative Agent all
information, documents and other materials that it is obligated to furnish to
the Administrative Agent pursuant to this Credit Agreement and any other Loan
Document, including, without limitation, all notices, requests, financial
statements, financial and other reports, certificates and other information
materials, but, subject to the provisions of Subsection 16.16.3 hereof,
excluding any such communication that (i) relates to a request for a new, or a
conversion of an existing, borrowing or other extension of credit (including any
election of an interest rate or interest period relating thereto), (ii) relates
to the payment of any principal or other amount due under this Credit Agreement
prior to the scheduled date therefor, (iii) provides notice of any Potential
Default or Event of Default under this Credit Agreement, or (iv) is required to
be delivered to satisfy any condition precedent to the effectiveness of this
Credit Agreement or any extension of credit hereunder (all such non-excluded
communications collectively, the “Communications”), by transmitting the
Communications in an electronic/soft medium and in a format acceptable to the
Administrative Agent as follows (A) all financial statements to
CIServices@cobank.com and (B) all other Communications to
MB—CapitalMarkets@cobank.com. In addition, Borrower agrees to continue to
provide the Communications to the Administrative Agent in the manner specified
in this Credit Agreement but only to the extent requested by the Administrative
Agent. Receipt of the Communications by the Administrative Agent at the
appropriate e-mail address as set forth above shall constitute effective
delivery of the Communications to the Administrative Agent for purposes of this
Credit Agreement and any other Loan Documents. Nothing in this Section 16.16
shall prejudice the right of the Administrative Agent or any Syndication Party
to give any notice or other communication pursuant to this Credit Agreement or
any other Loan Document in any other manner specified in this Credit Agreement
or any other Loan Document.

(b) Each Syndication Party agrees that receipt of e-mail notification that such
Communications have been posted pursuant to Subsection 16.16.2 below at the
e-mail address(es) set forth beneath such Syndication Party’s name on its
signature page hereto or pursuant to the notice provisions of any Syndication
Acquisition Agreement shall constitute effective delivery of the Communications
to such Syndication Party for purposes of this Credit Agreement and any other
Loan Document. Each Syndication Party further agrees to notify the
Administrative Agent in writing (including by electronic communication) promptly
of any change in its e-mail address or any extended disruption in its internet
delivery services.

16.16.2 Posting. Borrower further agrees that the Administrative Agent may make
the Communications available to the Syndication Parties by posting the
Communications on “Synd-Trak” (“Platform”). The Platform is secured with a dual
firewall and a User ID/Password Authorization System and through a single user
per deal authorization method whereby each user may access the Platform only on
a deal-by-deal basis. Borrower acknowledges that the distribution of
Communications through an electronic medium is not necessarily secure and that
there are confidentiality and other risks associated with such distribution.

16.16.3 Additional Communications. The Administrative Agent reserves the right
and Borrower and each Syndication Party consents and agrees thereto, to, upon
written notice to Borrower and all Syndication Parties, implement and require
use of a secure system whereby any notices or other communications required or
permitted by this Credit Agreement, but which are not specifically covered by
Subsection 16.16.1 hereof, and including, without limitation, 5-Year Borrowing
Notices, Funding Notices, Bid Requests, Bids, Bid Results Notices, Bid Selection
Notices, notices of Overnight Rates, Overnight Advance Requests, and any
communication described in clauses (i) through (iv) of Subsection 16.16.1(a)
hereof, shall be sent and received via electronic mail to the e-mail addresses
described in Subsection 16.16.1(b) hereof.

16.16.4 Disclaimer. The Communications transmitted pursuant to this
Section 16.16 and the Platform are provided “as is” and “as available.” CoBank
does not warrant the accuracy, adequacy or completeness of the Communications or
the Platform and CoBank expressly disclaims liability for errors or omissions in
the Communications or the Platform. No warranty of any kind, express, implied or
statutory, including without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects, is made by CoBank in connection with
the Communications or the Platform.

16.16.5 Termination. The provisions of this Section 16.16 shall automatically
terminate on the date that CoBank ceases to be the Administrative Agent under
this Credit Agreement.

16.17 Reallocation and Repayment of Certain Amounts Outstanding Under the
Amended and Restated 2006 Credit Agreement on the Closing Date. All Bid Rate
Loans outstanding under the Amended and Restated 2006 Credit Agreement on the
Closing Date shall remain outstanding (and the Bid Rate and Bid Maturity Date
unchanged) and shall, subject to any payments required by clause (2) of the next
sentence, be deemed to be Bid Rate Loans made under this Credit Agreement
allocated to the Syndication Party which originally made the Bid Rate Loan.
Borrower agrees that immediately prior to the closing under this Credit
Agreement and on the Closing Date, it shall make the following payments of
amounts owing under the Amended and Restated 2006 Credit Agreement to the
Administrative Agent under the Amended and Restated 2006 Credit Agreement (to be
allocated among the Syndication Parties as provided by the Amended and Restated
2006 Credit Agreement):

(1) the amount of all Overnight Advances outstanding under the Amended and
Restated 2006 Credit Agreement as of the Closing Date;

(2) the amount by which the Bid Rate Loans allocated pursuant to the preceding
sentence to any Syndication Party exceeds the Individual 5-Year Commitment of
such Syndication Party as determined under this Credit Agreement;

(3) the amount, if any, by which the aggregate outstanding balance of the 5-Year
Advances under the Amended and Restated 2006 Credit Agreement as of the Closing
Date (after payment of the amount required pursuant to clause (1) of this
Section) exceeds the 5-Year Commitment (as defined herein);

(4) the amount of all accrued interest on all 5-Year Advances (as both such
terms are defined in the Amended and Restated 2006 Credit Agreement);

(5) the amount of all 5-Year Facility Fees which would otherwise be payable
under the Amended and Restated 2006 Credit Agreement as of the end of Borrower’s
next Fiscal Quarter occurring on or after the Closing Date (but pro-rated based
on a ratio of (A) the number of days since the beginning of the current Fiscal
Quarter to the Closing Date, to (B) the number of days from the beginning to the
end of the current Fiscal Quarter); and

(6) the amount of Funding Losses (determined as provided in the Amended and
Restated 2006 Credit Agreement) attributable to (i) prepayments, if any, of Bid
Rate Loans pursuant to clause (2) of this Section and/or LIBO Rate Loans (as
defined in the Amended and Restated 2006 Credit Agreement) pursuant to clause
(3) of this Section, or (ii) the amount, if any, of the reduction in the
outstanding balance of LIBO Rate Loans in which any Syndication Party hereunder
has a Syndication Interest on account of a Reduction as required below.

Each of the Syndication Parties agrees that: (a) the aggregate outstanding
balance of 5-Year Advances under the Amended and Restated 2006 Credit Agreement
as of the Closing Date (other than Bid Rate Loans), after the application of the
payments by Borrower required under this Section, shall on such date be
aggregated and reallocated among each of the Syndication Parties (and thereafter
treated as 5-Year Advances hereunder) in accordance with their respective
Individual 5-Year Pro Rata Share (determined without considering such 5-Year
Advances under the Amended and Restated 2006 Credit Agreement, other than Bid
Rate Loans) on such date as determined by the Administrative Agent; and (b) to
the extent such reallocation as described in clause (a) of this Section
(“Reallocation”) results in the 5-Year Advances under the Amended and Restated
2006 Credit Agreement allocated to any Syndication Party as 5-Year Advances
hereunder being in excess of the 5-Year Advances which were allocated to such
Syndication Party under the Amended and Restated 2006 Credit Agreement
immediately prior to such Reallocation, such Syndication Party shall remit to
the Administrative Agent funds in the amount of any such excess by 2:00 P.M.
(Central time) on the Closing Date in the manner provided in Section 15.29
hereof. To the extent such Reallocation results in the 5-Year Advances under the
Amended and Restated 2006 Credit Agreement allocated to any Syndication Party as
5-Year Advances hereunder being less than the 5-Year Advances which were
allocated to such Syndication Party under the Amended and Restated 2006 Credit
Agreement immediately prior to such Reallocation (“Reduction”), the
Administrative Agent shall, to the extent it has received sufficient funds from
Syndication Parties pursuant to the Reallocation, remit the amount of such
Reduction to such Syndication Party in the manner provided in Section 15.29
hereof. To the extent that any Syndication Party fails to remit funds to the
Administrative Agent as required under clause (b) of this Section, the
Administrative Agent may, in its sole and absolute discretion and in its role
and capacity of the Administrative Agent, provide such funds and such funds
shall be deemed to be the Delinquent Amount, such Syndication Party shall be
deemed to be a Delinquent Syndication Party subject to all of the obligations
set forth in Section 15.4 hereof, and the Administrative Agent shall be deemed
to be a Contributing Syndication Party with all of the rights set forth in
Section 15.4 hereof. All payments received by the Administrative Agent from
Borrower pursuant to clauses (1) through (4) of this Section shall be allocated
and paid to the Syndication Parties under the Amended and Restated 2006 Credit
Agreement as therein provided.

16.18 Effect of Amended and Restated 2006 Credit Agreement. For the purposes
hereof, all obligations under the Amended and Restated 2006 Credit Agreement
shall continue as outstanding obligations under this Credit Agreement except as
expressly modified by this Credit Agreement (including the modifications herein
with respect to Letters of Credit) and shall be governed in all respects by this
Credit Agreement and the other Loan Documents, it being agreed and understood
that this Credit Agreement does not constitute a novation, satisfaction, payment
or reborrowing of any obligation under the Amended and Restated 2006 Credit
Agreement or any other Loan Document, nor does it operate as a waiver of any
right, power or remedy of any Lender under any Loan Document. All Notes under
the Amended and Restated 2006 Credit Agreement shall continue as Notes
hereunder. This Credit Agreement shall not relieve any party from their
respective obligations under the Amended and Restated 2006 Credit Agreement for
the period from the Prior Effective Date to the Closing Date or from any
liability for the failure to perform their respective obligations or from any
liability arising out of indemnification obligations thereunder. All references
to the Amended and Restated 2006 Credit Agreement in any Loan Document or other
document or instrument delivered in connection therewith shall be deemed to
refer to this Credit Agreement and the provisions hereof.

16.19 Mutual Release. Upon full indefeasible payment and satisfaction of the
Bank Debt and the other obligations contained in this Credit Agreement, the
parties, including Borrower, the Administrative Agent, the Bid Agent, and each
Syndication Party shall, except as provided in Article 13 hereof, thereupon
automatically each be fully, finally, and forever released and discharged from
any further claim, liability, or obligation in connection with the Bank Debt.

16.20 Liberal Construction. This Credit Agreement constitutes a fully negotiated
agreement between commercially sophisticated parties, each assisted by legal
counsel, and shall not be construed and interpreted for or against any party
hereto.

16.21 Counterparts. This Credit Agreement may be executed by the parties hereto
in separate counterparts, each of which, when so executed and delivered, shall
be an original, but all such counterparts shall together constitute one and the
same instrument. Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all of the parties hereto.
Copies of documents or signature pages bearing original signatures, and executed
documents or signature pages delivered by a party by telefax, facsimile, or
electronic mail transmission of an Adobe® file format document (also known as a
PDF file) shall, in each such instance, be deemed to be, and shall constitute
and be treated as, an original signed document or counterpart, as applicable.
Any party delivering an executed counterpart of this Credit Agreement by
telefax, facsimile, or electronic mail transmission of an Adobe® file format
document also shall deliver an original executed counterpart of this Credit
Agreement, but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Credit
Agreement.

16.22 Confidentiality. Each Syndication Party shall maintain the confidential
nature of, and shall not use or disclose, any of Borrower’s financial
information, confidential information or trade secrets without first obtaining
Borrower’s written consent. Nothing in this Section shall require any
Syndication Party to obtain such consent after there is an Event of Default. The
obligations of the Syndication Parties shall in no event apply to: (a) providing
information about Borrower to any financial institution contemplated or
described in Sections 15.7, 15.15, and 15.27 hereof or to such Syndication
Party’s parent holding company or any of such Syndication Party’s Affiliates, or
to any actual or prospective counterparty to any securitization, swap or
derivative transaction relating to Borrower with respect to any Loan; (b) any
situation in which any Syndication Party is required by Law or required by any
Governmental Authority to disclose information; (c) providing information to
counsel to any Syndication Party in connection with the transactions
contemplated by the Loan Documents; (d) providing information to independent
auditors retained by such Syndication Party; (e) any information that is in or
becomes part of the public domain otherwise than through a wrongful act of such
Syndication Party or any of its employees or agents thereof; (f) any information
that is in the possession of any Syndication Party prior to receipt thereof from
Borrower or any other Person known to such Syndication Party to be acting on
behalf of Borrower; (g) any information that is independently developed by any
Syndication Party; and (h) any information that is disclosed to any Syndication
Party by a third party that has no obligation of confidentiality with respect to
the information disclosed. A Syndication Party’s confidentiality requirements
continue after it is no longer a Syndication Party under this Credit Agreement.
Notwithstanding any provision to the contrary in this Credit Agreement, the
Administrative Agent and each Syndication Party (and each employee,
representative, or other agent thereof) may disclose to any and all Persons,
without limitations of any kind, the tax treatment and tax structure of the
transaction described in this Credit Agreement and all materials of any kind
(including opinions or other tax analyses), if any, that are provided to the
Administrative Agent or such Syndication Party relating to such tax treatment
and tax structure. Nothing in the preceding sentence shall be taken as an
indication that such transaction would, but for such sentence, be deemed to be a
“reportable transaction” as defined in Treasury Regulation Section 1.6011-4.

16.23 USA Patriot Act Notice. Each Syndication Party that is subject to the USA
Patriot Act and the Administrative Agent (for itself and not on behalf of any
Syndication Party) hereby notifies Borrower that pursuant to the requirements of
the USA Patriot Act, it is required to obtain, verify and record information
that identifies Borrower, which information includes the name and address of
Borrower and other information that will allow such Syndication Party or
Administrative Agent, as applicable, to identify Borrower in accordance with the
USA Patriot Act.

16.24 Waiver of Borrower’s Rights Under Farm Credit Act. Borrower, having been
represented by legal counsel in connection with this Credit Agreement and, in
particular, in connection with the waiver contained in this Section 16.24, does
hereby voluntarily and knowingly waive, relinquish, and agree not to assert at
any time, any and all rights that Borrower may have or be afforded under the
sections of the Agricultural Credit Act of 1987 designated as 12 U.S.C. Sections
2199 through 2202e and the implementing Farm Credit Administration regulations
as set forth in 12 C.F.R Sections 617.7000 through 617.7630, including those
provisions which afford Borrower certain rights, and/or impose on any lender to
Borrower certain duties, with respect to the collection of any amounts owing
hereunder or the foreclosure of any liens securing any such amounts, or which
require the Administrative Agent or any present or future Syndication Party to
disclose to Borrower the nature of any such rights or duties. This waiver is
given by Borrower pursuant to the provisions of 12 C.F.R. Section 617.7010(c) to
induce the Syndication Parties to fund and extend to Borrower the credit
facilities described herein and to induce those Syndication Parties which are
Farm Credit System Institutions to agree to provide such credit facilities
commensurate with their Individual 5-Year Commitments as they may exist from
time to time.

16.25 Terms Generally. Defined terms shall apply equally to both the singular
and plural forms of the terms defined. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
The words “include”, “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”. The word “will” shall be construed to have
the same meaning and effect as the word “shall”; and the words “asset” and
“property” shall be construed as having the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights. All references herein to Articles,
Sections, Exhibits and Schedules shall be deemed references to Articles and
Sections of, and Exhibits and Schedules to, this Credit Agreement unless the
context shall otherwise require. Except as otherwise expressly provided herein,
(a) any reference in this Credit Agreement to any Loan Document shall mean such
document as amended, restated, supplemented or otherwise modified from time to
time, in each case, in accordance with the express terms of this Credit
Agreement, and (b) all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time.

[Signature pages commence on the next page]

IN WITNESS WHEREOF, the parties have executed this 2006 Second Amended and
Restated Credit Agreement (Revolving Loan) as of the date first above written.

BORROWER:

CHS INC., a cooperative corporation formed under the laws of the State of
Minnesota

By:       
Name: John Schmitz
Title: Executive Vice President and Chief Financial
Officer


ADMINISTRATIVE AGENT AND BID AGENT:

COBANK, ACB

By:       
Name: Michael Tousignant
Title: Vice President


SYNDICATION PARTY:

COBANK, ACB

By:       
Name: Michael Tousignant
Title: Vice President


      Contact Name: Michael Tousignant Title: Vice President Address:  
5500 South Quebec Street
Greenwood Village, CO 80111

Phone No.: 303/694-5838
Fax No.: 303/694-5830
E-mail: mtousignant@cobank.com
Payment Instructions:

CoBank, ACB

ABA No.:

Acct. Name: CoBank, ACB

Account No.:

Reference: CHS

1

SYNDICATION PARTY:

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

By:       
Name: Mr. Victor Pierzchalski
Title: Authorized Signatory


      Contact Name: US Corporate Banking Title:
Address:  
Scott Ackerman
Vice President
1251 Avenue of the Americas
New York, NY 10020-1104
Phone No.: 952-473-7894 Fax No.:  
212-782-6440 with a copy
to 312-696-4535 and 957-473-5152

E-mail: sackerman@us.mufg.jp
Payment Instructions:

Bank: The Bank of Tokyo-Mitsubishi

UFJ, Ltd., New York Branch

ABA No.:

Acct. Name: The Bank of Tokyo-

Mitsubishi UFJ, Ltd., New

York Branch

Account No.:

Reference: CHS

2

SYNDICATION PARTY:

SunTrust Bank

By:       
Name: M. Gabe Bonfield
Title: Vice President


      Contact Name: M. Gabe Bonfield Title: Vice President Address:  
303 Peachtree Street NE 23rd Floor
MC-GA-ATL-2013
Atlanta, GA 30308

     
Phone No.: 404/588-8711
Fax No.: 404/588-7189
 

E-mail: gabe.bonfield@suntrust.com

Payment Instructions:
 

SunTrust Bank
ABA No.:
 


Acct. Name: Wire Clearing
Account No.:
 
Reference: CHS Inc.

3

SYNDICATION PARTY:

Bank of America, N.A., in its individual capacity and as successor by merger to
LaSalle Bank National Association

By:       
Name: Quinn Richardson
Title: Senior Vice President


      Contact Name: Quinn Richardson Title: Senior Vice President Address:  
135 S. LaSalle Street, Suite 760
Chicago, IL 60697

Phone No.: 312/992-2160
Fax No.: 312/992-2650
E-mail: quinn.richardson@baml.com
Payment Instructions:

Bank of America N.A.

ABA No.:

Acct. Name: Credit Services West

Account No.:

Reference: CHS Inc

4

SYNDICATION PARTY:

Wells Fargo Bank, National Association

By:       
Name: Gregory J. Strauss
Title: Director


      Contact Name: Allison S. Gelfman Title: Managing Director Address:  
90 S. 7th Street
MAC-N9305-077
Minneapolis, MN 55402

Phone No.: 612/316-1402
Fax No.: 612/667-2276
E-mail: Allison.s.gelfman@wellsfargo.com
Payment Instructions:

Wells Fargo Bank, N.A.

ABA No.:

Acct. Name: MEMSYN/Commercial

Banking Service Center

Account No.:

Reference: CHS

5

SYNDICATION PARTY:

BNP Paribas

By:       
Name: Andrew Stratos
Title:


By:       
Name: Sean Cunniffe
Title:


      Contact Name: Sean Cunniffe

Title:
 

Address:
  787 Seventh Avenue
New York, NY 10019

Phone No.: 212/841-2193
Fax No.: 212/841-2536
E-mail: Sean.cunniffe@us.bnpparibas.com
Payment Instructions:

BNP PARIBAS

ABA No.:

Acct. Name: Loan Servicing Clearing Account

Account No.:

Reference: CHS

6

SYNDICATION PARTY:

Bank of Montreal

By:       
Name: Robert Wolohan
Title: Vice President


      Contact Name: Robert H. Wolohan Title: Vice President Address:  
115 West Monroe Street
Chicago, IL 60603

Phone No.: 312/461-6049
Fax No.: 312/765-8095
E-mail: Robert.wolohan@bmo.com
Payment Instructions:

ABA No.:

Acct. Name: CHS Inc.

Account No.:

Reference: CHS

Attn: Arlett Hall 312-461-3118

7

SYNDICATION PARTY:

Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”,
New York Branch

By:       
Name: Jeff Bliss
Title: Executive Director


By:       
Name: Rebecca Morrow
Title: Executive Director


      Contact Name: Brad Peterson
Title: Executive Director

Address:
  245 Park Avenue
New York, NY 10167 Phone No.: 312/408-8222

Fax No.:
  312/408-8240

E-mail: brad.peterson@rabobank.com
Payment Instructions:

Pay to: JPMorgan Chase, N.A.

ABA No.:

Swift Address: CHASUS33

FOA: Rabobank International, NY Branch

A/C:

Reference: CHS

8

SYNDICATION PARTY:

Deere Credit, Inc.

By:       
Name: Mark Thompson
Title: Vice President


      Contact Name: Jeff Miller Title:  


Address:  
6400 NW 86th Street
P.O. Box 6600
Johnston, IA 50131-6600

Phone No.: 515/267-3950
Fax No.: 800/468-8506
E-mail: millerjeffreyn@johndeere.com
Payment Instructions:

Bank: JP Morgan Chase

ABA No.:

Acct. Name: Deere Credit Services

Account No.:

Reference: CHS

9

SYNDICATION PARTY:

U.S. Bank National Association

By:       
Name: Brian Moeller
Title: Senior Vice President


      Contact Name: Brian Moeller Title: Senior Vice President Address:  
U.S. Bank – Food Industries
950 17th St. 7th Floor
Denver, CO 80202

Phone No.: 312/325-8996
Fax No.: 303/585-4732
E-mail: brian.moeller@usbank.com
Payment Instructions:

U.S. Bank National Association

ABA No.:

Acct. Name: PL-7 Commercial Loan

Servicing West

Account No.:

Reference:

10

SYNDICATION PARTY:

Natixis, New York Branch

By:       
Name: Stephen Jendras
Title: Vice President


By:       
Name: Alisa Trani
Title: Assistant Vice President


      Contact Name: Stephen Jendras Title: Vice President Address:  
9 West 57th Street
New York, NY 10019

Phone No.: 212/872-5157
Fax No.: 212/872-5162
E-mail: steve.jendras@nyc.nxbp.com
Payment Instructions:

JPMorgan Chase

ABA No.:

Acct. Name: Natixis

Account No.:

Reference: For further credit to CHS

Account No.

Attn: Doris Lam

11

SYNDICATION PARTY:

The Bank of Nova Scotia

By:       
Name: Karen Anillo
Title: Director


      Contact Name: Karen Anillo

Title: Director
Address:
 
711 Louisiana Street, Suite 1400
Houston, Texas 77002

Phone No.: 713-759-3452
Fax No.: 832-426-6023
Payment Instructions:

Bank: The Bank of Nova Scotia,

ABA No:

Acct. Name: Bank of Nova Scotia –

Houston Branch

Acct. No.:

Ref: CHS Inc.

12

SYNDICATION PARTY:

Credit Agricole Corporate and Investment Bank

By:       

      Name:
Title:  
Matthew Helm
Director
(312) 220-7303
matt.helm@ca-cib.com

By:       

 
Name: Blake Wright
Title: Managing Director
(312) 220-7301
blake.wright@ca-cib.com
Address:227 W. Monroe Street, #3800
Chicago, IL 60606
Fax No.: (312) 641-0527
Payment Instructions:
ABA No.:

Acct. Name: Loan Settlements

Account No.:

SWIFT: CRLYUS33

Reference: CHS

13

SYNDICATION PARTY:

M&I Marshall & Ilsley Bank

By:       
Name: Gary Sloan
Title: Senior Vice President


By:       
Name: Jessica Markkula
Title:


      Contact Name: Gary Sloan Title: Senior Vice President Address:  
50 South Sixth Street, Suite 1000
Minneapolis, MN 55402

Phone No.: 612-904-8571
Fax No.: 612-904-8012
email: gary.sloan@micorp.com
Payment Instructions:

Bank: M&I Marshall & Ilsley Bank

Bank Address: Brookfield, WI

ABA No.:

Acct. Name: Commercial Wire Transfer Account

Acct. No.:

Ref: CHS, Inc. -

14

SYNDICATION PARTY:

Farm Credit Services of America, PCA

By:       
Name: Steven L. Moore
Title: Vice President


      Contact Name: Steven L. Moore Title: Vice President Address:  
Farm Credit Services of America
5015 South 118th Street
Omaha, Nebraska 68137

Phone No.: (402) 348-3339
Fax No.: (402) 661-3339
E-mail:
Payment Instructions: CoBank on Settlement
Engine Account No.

15

SYNDICATION PARTY:

ING Capital LLC

By:       
Name: William B. Redmond
Title: Managing Director


      Contact Name: Bill Redmond Title: Managing Director Address:  
1325 Avenue of the Americas, 8F1
New York, NY 10019

Phone No.: (972) 361-8467
Fax No.: (972) 361-8468
E-mail: bill.redmond@americas.ing.com
Payment Instructions:

Bank: JPMorgan Chase Bank, N.A.

ABA No.:

Acct. Name: ING Capital LLC

Loan/Agency

Account No.:

Attn: Sue Mack

Reference: CHS Inc.

16

SYNDICATION PARTY:

Comerica Bank

By:       
Name: Timothy O’Rourke
Title: Vice President


      Contact Name: Timothy O’Rourke Title: Vice President Address:  
500 Woodward Ave. — M.C. 3269
Detroit, MI 48226

Phone No.: (313) 222-7044
Fax No.: (313) 222-9516
E-mail: thorourke@comerica.com
Payment Instructions:

ABA No.:

Acct. Name: Commercial Loans

Account No.:

Attn: S. Williams

Reference: CHS Inc.

17

SYNDICATION PARTY:

AgStar Financial Services, PCA

By:       
Name: Troy Mostaert
Title: Vice President


Contact Name: Troy Mostaert
Title: Vice President

      Address:  
1921 Premier Drive
PO Box 4249
Mankato, MN 56002-4249

Phone No.: (952) 997-4064
Fax No.: (952) 997-4077
E-mail: Troy.Mostaert@AgStar.com
Payment Instructions:

ABA No.:

Acct. Name: AgStar Financial Services

Account No.:

Attn: Karen Doyen

Reference: CHS, Inc.

18

SYNDICATION PARTY:

HSH Nordbank AG New York Branch

By:       
Name: David Lopez Menendez
Title: Senior Vice President


By:       
Name: Fabian Fuente
Title: Vice President


      Contact Name: David Lopez Menendez Title: Vice President Address:  
230 Park Avenue, 32nd Floor
New York, NY 10169-0005

Phone No.: (212) 407-6031
Fax No.: (212) 407-6011
E-mail: david.lopez@hsh-nordbank.com
Payment Instructions:

Bank: JP Morgan Chase

Bank Address: New York, NY

ABA No.:

Acct. Name: HSH Nordbank, New York Branch

Account Number:

Ref: CHS Inc.

Attn: Diane Pereira

19

SYNDICATION PARTY:

Société Générale

By:       
Name: Eric E.O. Siebert Jr.
Title: Managing Director


      Contact Name: Milissa Goeden Title: Vice President Address:  
190 South LaSalle Street
Chicago, Illinois 60603

Phone No.: (312) 894-6231
Fax No.: (312) 894-6201
E-mail: milissa.goeden@sgcib.com
Payment Instructions:

Bank: Société Générale

Bank Address:

1221 Avenue of the Americas

NY, NY 10020

ABA No.:

Acct. Name: LSG Clearing account

Account Number:

Ref: CHS Inc.

20

SYNDICATION PARTY:

PNC Bank

By:       
Name: Philip K. Liebscher
Title:


      Contact Name: Philip K. Liebscher

Title:
 

Address:
  249 Fifth Avenue
Pittsburgh, PA 15222

Phone No.: (412) 762-3202
Fax No.: (412) 762-6484
E-mail: Philip.liebscher@pnc.com
Payment Instructions:

PNC Bank, National Association

ABA No.:

Acct. Name: Commercial Loans

Account No.:

Reference: CHS Inc.

21

SYNDICATION PARTY:

AgFirst Farm Credit Bank

By:       
Name: Bruce Fortner
Title:


      Contact Name: Bruce Fortner

Title:
 

Address:
  1401 Hampton Street
Columbia, SC 29201

Phone No.: (803) 753-2457
Fax No.: (803) 254-4219
E-mail: bfortner-servicing@agfirst.com
Payment Instructions: CoBank on Settlement
Engine Account No.

22

SYNDICATION PARTY:

U.S. AgBank, FCB

By:       
Name: Travis Ball
Title:


      Contact Name: Travis Ball

Title:
 

Address:
  245 N. Waco
Wichita, KS 67202

Phone No.: (316) 266-5448
Fax No.: (316) 291-5011
E-mail: travis.ball@usagbank.com
Payment Instructions: CoBank on Settlement
Engine Account No

23

SYNDICATION PARTY:

Farm Credit Services of the Mountain Plains, PCA

By:       
Name: Daryl Nielsen
Title:


      Contact Name: Daryl Nielsen

Title:
 

Address:
  4505 29th Street
Greeley, CO 80634

Phone No.: (970) 506-3411
Fax No.: (970) 330-4420
E-mail: daryl.nielsen@ifeedtheworld.com
Payment Instructions: CoBank on Settlement
Engine Account No.

24

SYNDICATION PARTY:

FCS Financial, FLCA

By:       
Name: Laura Roessler
Title:


      Contact Name: Laura Roessler

Title:
 

Address:
  Three City Place Drive, Suite 870
St. Louis, MO 63141

Phone No.: (314) 432-3966
Fax No.: (314) 567-4678
E-mail: laura.roessler@myfcsfinancial.com
Payment Instructions: CoBank on Settlement
Engine Account No.

TABLE OF CONTENTS

EXHIBITS

     
Exhibit 1.43
Exhibit 1.142
Exhibit 2.3
Exhibit 2.4
Exhibit 3.2
Exhibit 3.3
Exhibit 3.4
Exhibit 5.1
Exhibit 5.7
Exhibit 9.3
Exhibit 9.8
Exhibit 9.10
Exhibit 9.11
Exhibit 9.14
Exhibit 9.23
Exhibit 12.8(f)
Exhibit 15.27
Exhibit 15.28
Exhibit 15.29
Schedule 1
Schedule 2
  Compliance Certificate
List of Subsidiaries
5-Year Borrowing Notice
5-Year Facility Note Form
Bid Request Form
Bid Form
Bid Selection Notice
Conversion or Continuation Notice
Special Interest Rates
Litigation
Payment of Taxes
Employee Benefit Plans
Equity Investments
Environmental Compliance
Labor Matters and Agreements
Existing Investments
Syndication Acquisition Agreement
Closing Date Voting Participants
Wire Instructions
Syndication Parties and Individual Commitments
Applicable Margins; Facility Fee Factors

Exhibit 1.43
to Credit Agreement
COMPLIANCE CERTIFICATE
CHS Inc.

CoBank, ACB
5500 South Quebec Street
Greenwood Village, Colorado 80111

ATTN: Administrative Agent, CHS Loan

Gentlemen:

As required by Subsections 11.2.1 and 11.2.2 of that certain 2006 Second Amended
and Restated Credit Agreement (Revolving Loan) (“Credit Agreement”) dated as of
June 2, 2010, by and between CHS Inc. (“Company”), CoBank, ACB, in its capacity
as Administrative Agent, and the Syndication Parties described therein, a review
of the activities of the Company for the [Fiscal Quarter ending       ,
201      ] [Fiscal Year ending       , 201      ] (the “Fiscal Period”) has been
made under my supervision with a view to determine whether the Company has kept,
observed, performed and fulfilled all of its obligations under the Credit
Agreement and all other agreements and undertakings contemplated thereby, and to
the best of my knowledge, and based upon such review, I certify that no event
has occurred which constitutes, or which with the passage of time or service of
notice, or both, would constitute an Event of Default or a Potential Default as
defined in the Credit Agreement.

In addition, I certify that the aggregate face amount of all letters of credit
outstanding for which the Company has a reimbursement obligation is $     .

I further certify that the amounts set forth on the attachment, to the best of
my knowledge accurately present amounts required to be calculated on a
consolidated basis by financial covenants of the Credit Agreement as of the last
day of the Fiscal Period (unless expressly specified herein). All terms used
herein and on the attachment have the identical meaning as in the Credit
Agreement.

Very truly yours,

     
CHS Inc.
By:
 


 
   
Name:
 

 
   
Title:
  Chief Financial Officer

25

Capitalized terms used herein shall have the definitions set forth in the Credit
Agreement.

SUBSECTION 11.14.1: CONSOLIDATED NET WORTH

Test: Consolidated Net Worth.

Target: Not less than $2,500,000,000.00 at all times.
Consolidated Net Worth (Actual)
For Fiscal Quarter ended       /      /       $

SUBSECTION 11.14.2: CONSOLIDATED FUNDED DEBT TO CONSOLIDATED CASH FLOW

Test: Consolidated Funded Debt divided by Consolidated Cash Flow.

Target: Not greater than 3.00:1 at all times based on the previous consecutive
four Fiscal Quarters.
Consolidated Funded Debt divided by Consolidated Cash Flow for the previous
consecutive four Fiscal Quarters (Actual)
At the Fiscal Quarter ended       /      /             ; 1.00

SUBSECTION 11.14.3: ADJUSTED CONSOLIDATED FUNDED DEBT TO ADJUSTED CONSOLIDATED
EQUITY

Test: Adjusted Consolidated Funded Debt, divided by Adjusted Consolidated
Equity.

Target: Not more than .80 to 1.00 at all times.
Adjusted Consolidated Funded Debt, divided by Adjusted Consolidated Equity
(Actual)
For Fiscal Quarter ended       /      /             ; 1.00

Exhibit 1.142
to Credit Agreement
List of Subsidiaries

                                                                          Date
CHS Interest       State/   Foreign/     Active/ Inactive   Entity Name  
Address   Type   Business Description   Ownership By   Incorp. Date   Acquired  
Fiscal End   Country of Incorp.   Domestic   Fed ID # A   Ag States Agency of
Montana, Inc.   5500 Cenex Drive
PO Box 64089
St. Paul, MN 55164   Corp


 
Insurance Agency



  100% CHS


  10/11/1977


  10/11/1977


  31-Dec


  Montana


  D


  81-0372838


A   Ag States Agency,
LLC   5500 Cenex Drive
PO Box 64089
St. Paul, MN 55164   LLC

 
Independent
Insurance Agency


  100% CHS


  12/27/1994


  12/27/1994


  31-Aug


  Minnesota


  D


  41-1795536


A   Battle Creek/CHS,
LLC
(d/ba Progressive
Nutrition)   PO Box 56
Norfolk, NE
68702-0056

  LLC

 
Retail feed business


  50% CHS; 50% Battle
Creek Farmers
Cooperative

  3/7/2001



  3/7/2001



  31-Aug



  Delaware



  D



  39-2021496



A   CENEX AG, Inc.
(formerly FUCEI-E,
Inc.)   5500 Cenex Drive
PO Box 64089
St. Paul, MN 55164   Corp

 
Sale of feed and
seed products.


  100% CHS


  10/23/1974


  10/23/1974


  31-Aug


  Delaware


  D


  41-1248837


A   Cenex Petroleum,
Inc.   5500 Cenex Drive
PO Box 64089
St. Paul, MN 55164   Corp  
Retail sales and
distribution of
petroleum and other
related products.
  100% CHS



  7/11/1996



  7/11/1996



 


  Minnesota



  D



  41-1847046



A   CENEX Pipeline, LLC   5500 Cenex Drive
PO Box 64089
St. Paul, MN 55164   LLC  
Operating
Subsidiary for
pipeline operations
  100% CHS


  5/4/1998


  5/4/1998


 

  Minnesota


  D


 


A   Central Montana
Propane, LLC   Highway 191 North
Box 22 Lewistown,
Montana59457   LLC  
Owning and
operating a propane
wholesale and
resale operation
  53.38% CHS; 46.62%
Moore Farmers Oil
Company

  9/16/1997



  3/1/2000



  31-Aug



  Montana



  D



  81-0513866



A   CHS Canada, Inc.   80 Dufferin Avenue
London, Ontario
N6A4G4   Corp  
Holding Company for
investment in
Horizon Milling GP
  100% CHS


  7/18/2006


  7/18/2006


  31-Aug


  Ontario


  F


  Canadian 2108362


A   CHS de Argentina   San Martin 323
Floor 17th
Buenos Aires
Argentina   Corp


 
Trading of grains



  99.94% CHS; .06%
CHS-Farmco, Inc.


  9/30/2009



  9/30/2009



  13-Dec



  Argentina



  F



 



A   CHS do Brasil Ltda.   Avenida Santo Amaro
48, 3rd Floor, Ste. 31
Vila Nova Conceicao
Sao Paulo, Brazil
04506-000   LLC  
Origination and
marketing of
soybeans for export
to Pacific Rim and
European buyers
  100% CHS



  2/1/2003



  2/1/2003



  31-Dec



  Sao Paulo
Brazil



  F



  Brazil
05.492.968/0001-04



A   CHS DU (Australia)
Pty Ltd   c/o Holman Fenwick
Willan
Level 39
600 Bourke Street
Melbourne, Victoria
3000   Corp




 





  100% CHS




  6/29/2009




  6/29/2009




  31-Aug




  New South Whales,
Australia




  F




  ACN 137 965 121
ABN 19 137 965 121




A   CHS Energy Canada,
Inc.   5500 Cenex Drive
PO Box 64089
St. Paul, MN 55164   Corp

 
Petroleum; does no
business


  100% CHS

  6/12/1987

  6/12/1987

  31-Aug

  Alberta, Canada

  F

  868230301-RC0001
Canadian 8874 8884

A   CHS Europe SA   Av. Des Morgines 12   Corp  
Develop financial,
  100% CHSIH SA   8/2/2007   8/2/2007   31-Aug   Switzerland   F   Fed. No.:    
    1213 Petit-Lancy
Switzerland      
trading,
merchandising,
carriage, freight,
representation,
agency, consulting
& service activity
in Switzerland and
in Europe
 





 





 





 





 





 





  CH-660-1876007-7
Ref: 09993/2007






A   CHS Holdings, Inc.   5500 Cenex Drive
PO Box 64089
St. Paul, MN 55164   Corp  
Rail at Joliette,
ND; formerly owned
CHS Inc. interest
in Agro
Distribution LLC
  100% CHS




  4/20/1999




  4/20/1999




  31-Aug




  Minnesota




  D




  41-1947300




A   CHS Hong Kong
Limited   Flat/RM 5705, 57/F
The Center
99 Queen’s Road
Central, Hong Kong   Corp


 
Holding Company for
the PRC Investment



  100% CHSIH SA



  6/11/2008



  6/11/2008



  31-Aug



  Hong Kong



  F



 



A   CHSIH SA   Av. Des Morgines 12
1213 Petit-Lancy
Switzerland   Corp  
Holding Company for
interest in new
Multigrain JV
  100% CHS


  9/19/2006


  9/19/2006


 

  Zug, Switzerland


  F


 


A   CHS Inc. Iberica       Corp  
 
  100% CHS Europe SA  
 
 
 
 
 
A   CHS Inc. de Mexico   Mexico City, Mexico   Corp  
 
  99% CHS; 1% St.
Paul Maritime
Corporation   2/20/2006


  2/20/2006


  31-Dec


  Mexico


  F


  CIM060208N22


A   CHS Ukraine LLC   67 Prospect Peremohy
Ave.
Kyiv, 03062, Ukraine   LLC  
Purchasing,
transporting,
shipping, storing,
manufacturing,
processing, and
selling cereals,
legumes, oil crops,
seeds, sugar
products, other
agricultural
products and their
processed products;
Part of Olimpex
Project
  99.9% CHS Europe
SA; .1% CHSIH SA












  2/12/2008













  2/12/2008













  31-Dec













  Kyiv, Ukraine













  F













  35704808













A   CHS Vostok LLC       LLC  
 
  100% CHS Europe SA   6/2/2008   6/2/2008   31-Dec   Russia   F  
A   CHS (Shanghai)
Trading Co., Ltd.   Room 6K
New Shanghai
International Tower,
No. 360
South Pudong Road
Shanghai, China   Corp  
Import, export,
wholesale and
commission agency
service (exclusive
of auction) of
cereals, oil seeds
and oleaginous
fruits, animal or
vegetable fats and
oils and their
cleavage products,
prepared edible
fats and oils,
sugars, ethanol,
residues and waste
from the food
industries, cotton
and fertilizers.
  100% CHS Hong Kong
Limited
















  1/6/2009

















  1/6/2009

















 
















  China

















  F

















 

















A   CHS-Blackfoot, Inc.   477 West Highway 26,
Blackfoot, ID 83221   Corp  
Organized to
transact any and
all lawful business
for which
corporations may be
incorporated under
the Idaho Business
Corporations Act.
  100% CHS







  3/30/2006







  3/30/2006







  31-Aug







  Idaho







  D







  30-0357896







A   CHS-Brush, Inc.   5500 Cenex Drive
PO Box 64089
St. Paul, MN 55164   Corp  
Any and all lawful
business of which
corporations may be
incorporated under
the Colorado
Business
Corporations Act
  100% CHS






  10/9/2007






  10/9/2007






  31-Aug






  Colorado






  D






  26-1297271






A   CHS-Chokio   5500 Cenex Drive
Inver Grove Heights,
MN 55077-2112   Coop


 



  100% CHS


  7/28/2006


  7/28/2006


  31-Aug


  Minnesota


  D


  33-1148125


A   CHS-Corsica   5500 Cenex Drive
Inver Grove Heights,
MN 55077   Coop  
Farm Supply
business, as a
cooperative,
engaging in any
activity or service
in connection with
the purchase, sale
and handling of
energy products.
  100% CHS








  6/25/2007








  6/25/2007








  31-Aug








  South Dakota








  D








  35-2303251








A   CHS-Fairdale   5500 Cenex Drive
PO Box 64089
St. Paul, MN 55164   Coop  
Engage in any
activity within the
purposes for which
a cooperative may
be organized under
North Dakota
Statute 10-15
  100% CHS






  8/29/2006






  8/29/2006






  31-Aug






  North Dakota






  D






  33-1148124






A   CHS-Farmco, Inc.   5500 Cenex Drive
PO Box 64089
St. Paul, MN 55164   Corp  
Organized to
transact any and
all lawful business
for which
corporations may be
incorporated under
Chapter 17 of the
KSA
  100% CHS







  3/13/2006







  3/13/2006







  31-Aug







  Kansas







  D







  61-1501377







A   CHS-FUCOC   5500 Cenex Drive
P.O. Box 64089
St. Paul, MN
55164-0089   Coop  
Organized for the
purpose of carrying
on a supply
business, as a
cooperative,
engaging in any
activity or service
in connection with
the sale of crop
inputs, energy
products and
agricultural supply
products
  100% CHS












  8/14/2008












  8/14/2008












  31-Aug












  Minnesota












  D












  26-3210249












A   CHS-Hinton Inc.   5500 Cenex Drive,
Inver Grove Heights,
MN 55077   Coop  
Carrying on a
supply business, as
a cooperative,
engaging in any
activity or service
in connection with
the sale of crop
inputs, energy
products and
agricultural supply
products
  100% CHS










  4/8/2009










  5/18/2009










 









  Oklahoma










  D










  26-4708332










A   CHS-Holdrege, Inc.   5500 Cenex Drive,
Inver Grove Heights,
MN 55077   Corp  
Carrying on a
supply business, as
a cooperative,
engaging in any
activity or service
in connection with
the sale of crop
inputs, energy
products and
agricultural supply
products
  100% CHS










  11/14/2008










  11/14/2008










  31-Aug










  Nebraska










  D










  26-3845820










A   CHS-M&M, Inc.   5500 Cenex Drive
Inver Grove Heights,
MN 55077   Corp


 



  100% CHS


  3/23/2007


  3/23/2007


  31-Aug


  Colorado


  D


  20-8704763


A   CHS-Mitchell   1320 West Havens
Mitchell, SD 57301   Coop  
Carrying on a farm
supply business, as
a cooperative,
engaging in any
activity or service
in connection with
the purchase, sale
and handling of
energy products.
  100% CHS








  4/18/2005








  4/18/2005








  31-Aug








  South Dakota








  D








  75-3192388








A   CHS-Napoleon   5500 Cenex Drive
P.O. Box 64089
St. Paul, MN
55164-0089   Coop  
Engage in any
activity within the
purposes for which
a cooperative may
be organized under
North Dakota
Statute 10-15
  100% CHS






  11/21/2007






  11/21/2007






  31-Aug






  North Dakota






  D






  26-1503181






A   CHS-Oklee   5500 Cenex Drive
P.O. Box 64089
St. Paul, MN
55164-0089   Coop  
Organized for the
purpose of carrying
on a grain and
supply business, as
a coopertive,
engaging in any
activity or service
in connection with
the handling and
marketing of grain,
as well as the sale
of crop inputs and
agricultural supply
products.
  100% CHS













  2/19/2009













  2/19/2009













  31-Aug













  Minnesota













  D













  26-4399913













A   CHS-St. John, Inc.   5500 Cenex Drive
Inver Grove Heights,
MN 55077   Corp  
The transaction of
any and all lawful
business for which
associations may be
incorporated under
this Chapter.
  100% CHS





  1/20/2009





  1/20/2009





  31-Aug





  Washington





  D





  26-4192534





A   CHS-SWMN   5500 Cenex Drive
P.O. Box 64089
St. Paul, MN
55164-0089   Coop  
Organized for the
purposes of
carrying on a grain
and supply
business, as a
cooperative,
engaging in any
activity or service
in connection with
the handling and
marketing of grain,
as well as the sale
of crop inputs and
agricultural supply
products.
  100% CHS














  8/14/2008














  8/14/02008














  31-Aug














  Minnesota














  D














  26-3210249














A   CHS-Walla Walla,
Inc.   P.O. Box 64089
St. Paul, MN
55164-0089   Coop  
Grain and supply
business as a
cooperative
  100% CHS


  11/27/2007


  11/27/2007


  31-Aug


  Washington


  D


  26-1715243


A   CHS-Wallace County,
Inc.   P.O. Box 64089
St. Paul, MN
55164-0089   Corp  
The transaction of
any and all lawful
business of which
corporations may be
incorporated under
Chapter 17 of the
Kansas Statutes
Annotated.
  100% CHS







  2/17/2005







  2/17/2005







  31-Aug







  Kansas







  D







  43-2079564







A   CHS-White Lake   P.O. Box 64089
St. Paul, MN
55164-0089   Coop  
Carrying on a farm
supply business, as
a cooperative,
engaging in any
activity or service
in connection with
the purchase, sale
and handling of
agronomy and energy
products.
  100% CHS









  11/3/2008









  11/3/2008









  31-Aug









  South Dakota









  D









  26-3723196









A   CHS-Winger   P.O. Box 64089
St. Paul, MN
55164-0089   Coop  
Carrying on a grain
and supply
business, as a
cooperative,
engaging in any
activity or service
in connection with
the handling and
marketing of grain,
as well as the sale
of crop inputs and
agricultural suppy
products
  100% CHS












  4/24/2009












  4/24/2009












  31-Aug












  Minnestoa












  D












  26-4833913












A   Circle Land
Management, Inc.   PO Box 909; Laurel,
MT 59044   Corp  
Land Mgt. for
property around
Laurel MT refinery
  100% CHS


  5/5/1993


  5/5/1993


 

  Minnesota


  D


  41-1750051


A   Clear Creek
Transportation, LLC   c/o Marathon Oil Co.
539 S. Main Street
Findlay, Ohio 45840   LLC

 
Transporter of
crude oil


  100% NCRA


  7/21/1958


  Unknown


 

  Kansas


  D


 


A   Cofina Financial,
LLC   5500 Cenex Drive
Inver Grove Heights,
MN 55077   LLC


 
Lending Services



  100% CHS


  2/9/2005


  2/9/2005


  31-Aug


  Minnesota


  D


  20-2409352


A   Cofina Funding, LLC   5500 Cenex Drive
Inver Grove Heights,
MN 55077   LLC

 
Lending Services


  100% Cofina
Financial LLC

  8/9/2005


  8/9/2005


  31-Aug


  Delaware


  D


 


A   CoGrain   560 W. Grain Terminal
Rd., Pasco, WA 99301   Coop  
 
  54.5% CHS; 7.273%
Ritzville Warehouse
Company; 1.818%
Pendleton Grain
Growers; 36.364%
Odessa Union
Warehouse Co-op   9/21/1990






  6/1/1996






 





  Washington






  D






 






A   Country Hedging,
Inc.   5500 Cenex Drive
PO Box 64089
St. Paul, MN 55164   Corp  
Full service
commodity futures
and option
brokerage
  100% CHS



  8/20/1986



  8/20/1986



  31-Aug



  Delaware



  D



  41-1556399



A   Dakota Agronomy
Partners, L.L.C.   2550 Valley Street
Minot, ND 58701   LLC  
An agronomy LLC
that includes our
SunPrairie Grain
division (Minot)
and 1 local coops
  50% CHS (Sun
Prairie Grain), 50%
FUOC Minot


  2/1/1999




  2/1/1999




  31-Dec




  North Dakota




  D




  45-0452261




A   Erskine Grain
Terminal, LLC   33388 190th Ave SE
PO Box 163
Erskine, MN 56535   LLC

 
110-car shuttle
facility


  50% CHS; 50%
Lansing Trade Group

  7/19/2005


  7/19/2005


  31-Dec


  Minnesota


  D


  20-3453878


A   Fin-Ag, Inc.   4001 South Westport
Avenue
P.O. Box 88808
Sioux Falls, SD 57105   Corp  
Provides cattle
feeding and swine
financing loans;
facility financing
loans; crop
production loans,
and consulting
services
  100% CHS







  12/17/1987







  12/17/1987







  31-Aug







  South Dakota







  D







  46-0398764







A   Front Range
Pipeline, LLC   5500 Cenex Drive
PO Box 64089
St. Paul, MN 55164   LLC  
To own and operate
the Front Range
Pipeline
  100% CHS


  3/23/1999


  3/23/1999


 

  Minnesota


  D


  41-1935715


A   Harvest States
Cooperatives Europe
B.V.   Dienstenstraat 15
NL 3161 GN Rhoon
The Netherlands   LLC


 
Grain Marketing



  100% CHS


  5/9/2001


  5/9/2001


  31-Aug


  Netherland


  F


 


A   Impact Risk
Solutions, LLC   5500 Cenex Drive,
Inver Grove Heights,
MN 55077   LLC

 
Insurance agency


  100% Ag States
Agency

  6/20/2007


  6/20/2007


  31-Aug


  Minnesota


  D


  26-0390110


A   Jayhawk Pipeline
L.L.C.   2000 South Main
McPherson, KS 67460
(620) 241-2340   LLC


 
Transporter of Crude



  100% NCRA


  5/24/1994


  5/24/1994


  30-Sep


  Kansas


  D


  48-1151682


A   Kaw Pipe Line
Company   2000 South Main
McPherson, KS 67460
(620) 241-2340   Corp  
Operates crude oil
pipeline in Central
Kansas
  67% NCRA; 33% CITGO


  9/13/1935


  7/7/1943


  30-Sep


  Delaware


  D


 


A   La Canasta of
Minnesota, Inc.   5500 Cenex Drive,
Inver Grove Heights,
MN 55077   Corp  
Sold assets 5/31/05
to Gruma. Still
own company
  100% Sparta Foods,
Inc.

  11/18/1980


  6/1/2000


 

  Minnesota


  D


 


A   Marshall Insurance
Agency, Inc.   5500 Cenex Driver
Inver Grove Heights
MN 55077   Corp


 
Insurance Agency



  100% CHS


  4/1/2005


  4/1/2005


 

  Minnesota


  D


  83-0428017


A   McPherson
Agricultural
Products, LLC   2000 South Main
McPherson, KS 67460
(620) 241-2340   LLC  
Markets sulfer
produced by NCRA
Refinery
  100% NCRA


  10/6/2004


  10/6/2004


  30-Sep


  Kansas


  D


 


A   Millennium Seeds
USA, LLC   5500 Cenex Drive
PO Box 64089
St. Paul, MN 55164   LLC  
Engage in the
business of
testing, producing
and marketing
hybrid sunflower
seeds
  50% Seeds 2000 50%
CHS Inc.




  8/10/2009





  8/10/2009





 




  Delaware





  D





  27-1110737





A   National
Cooperative
Refinery
Association (NCRA)   2000 South Main
Mcpherson, KS 67460
(620) 241-2340   Corp.  
Manufacturer,
marketing, and
wholesale
distribution of
petroleum products.
  74.5% CHS; 25.5%
Growmark and MFA



  7/7/1943




  7/7/1943




  30-Sep




  Kansas




  D




  48-0348003




A   Omega Terminal S.A.   Boulevard de Perolles
55
Case postale 144,
1705 Fribourg,
Switzerland   Corp


 
Swiss Company
involved in Olimpex
Project



  100% CHS Europe SA
(soon to be 26%)



 



 



 



 



  Switzerland




  F




A   Osage Pipe Line
Company   2000 South Main
McPherson, KS 67460
(620) 241-2340   Corp

 
Crude oil pipeline
in OK and KS


  100% NCRA


  5/7/1975


  5/7/1975


  30-Sep


  Delaware


  D


 


A   Partnered
Beverages, LLC   5500 Cenex Drive
Inver Grove Heights,
MN 55077   LLC  
Sale of coffee
through Mountain
Mud stores
  100% CHS


  10/11/2006


  10/11/2006


  31-Aug


  Minnesota


  D


  20-5706238


A   PGG/HSC Feed
Company, L.L.C.   300 West Feedville
Road
Hermiston, OR 97838   LLC  
Feed Manufacturer
  80% CHS; 20%
Pendleton Grain
Growers   10/26/1994


  10/26/1994


  31-May


  Oregon


  D


  93-1156470


A   PLC Insurance
Agency, Inc.   5500 Cenex Drive
Inver Grove Heights,
MN 55077-2112   Corp.


 
Insurance Sales



  100% CHS


  9/30/2009


 

 

  Minnesota


  D


  27-1031913


A   Provista Renewable
Fuels Marketing,
LLC   5500 Cenex Drive
Inver Grove Heights,
MN 55077   LLC

 
Biofuels marketing
joint venture


  100% CHS


  11/4/2003


  3/31/2006


  31-Aug


  Kansas


  D


  20-0364520


A   Safety Resource
Alliance, LLC   5500 Cenex Drive
PO Box 64089
St. Paul, MN 55164   LLC  
Provide Risk
Assessment and
management,
regulatory
compliance, and
safety services
  100% Ag States
Agency




  6/23/2005





  6/23/2005





 




  Kansas





  D





  71-0986429





A   Southwest Crop
Nutrients, LLC   710 West Trail, Dodge
City, Kansas 67801   LLC  
to own and operate
a wholesale/retail
crop nutrient
facility on
property located at
Ensign, KS
  58.6025% CHS;
33.33% Dodge City
Coop Exchange;
3.2258% The Plains
Equity Exchange and
Co-operative Union;
1.6129% The Elkhart
Cooperative;
1.6129% The Offerle
Cooperative Grain
and Supply Co;
1.6129% Sublette
Cooperative   9/9/2004









  9/4/2007 CHS
acquired
Agriliance’s
interest









 











  Kansas












  D












  20-1074703












A   Sparta Foods, Inc.   920 Second Avenue
South, Suite 1100,
Minneapolis, MN 55402   Corp  
Production and
distribution of
tortilla and
value-added
tortilla products
  100% CHS




  7/7/1988




  6/1/2000




 



  Minnesota




  D




  41-1618240




A   St. Hilaire Ag
Insurance, Inc.   Box 128, St. Hilaire,
MN 56754   Corp

 
Insurance Company


  100% CHS

  2/20/1990

  8/9/1996

 
  Minnesota

 
  41-1659238

A   St. Paul Maritime
Corporation       Corp  
Company provides
stevedoring
services at Myrtle
Grove Terminal, and
charters vessels.
  100% CHSC




  8/18/1995




  8/18/1995




  31-Aug




  Minnesota




  D




 




A   United Country
Brands LLC   5500 Cenex Drive
PO Box 64089
St. Paul, MN 55164
and 3315 North Oak
Trafficway Kansas
City, MO 64116   LLC


 
Holding Company for
membership
interests in
Agriliance LLC



  100% CHS





  1/5/2000





  1/5/2000





  31-Aug





  Delaware





  D





  41-1961040





A   Western Feed, LLC   Western Feed, LLC 
P.O. Box 426 
Morrill, NE  69358   LLC  
Feed Business
  50% CHS; 50%
Western Cooperative
Company   2/28/2008


  2/28/2008


 

  Minnesota


  D


  26-2111198




Exhibit 2.3
to Credit Agreement
5-Year BORROWING NOTICE NO.
, 201__

      To:
Re:  
The Administrative Agent
From: CHS Inc. (“Borrower”)
2006 Second Amended and Restated Credit Agreement (Revolving Loan) (as
amended from time to time, the “Credit Agreement”) dated as of June 2,
2010, among Borrower, CoBank, ACB (“CoBank” and, in its capacity as such,
the “Administrative Agent” and the “Bid Agent”), and the other
Syndication Parties signatory thereto.

Pursuant to Section 2.3 of the Credit Agreement, Borrower hereby gives notice of
its desire to receive a 5-Year Advance in accordance with the terms set forth
below (all capitalized terms used herein and not defined herein shall have the
meaning given them in the Credit Agreement):



  (a)   The 5-Year Advance requested pursuant to this 5-Year Borrowing Notice
shall be made on       , 201       [the date inserted must be a Banking Day and
[the same or earlier Banking Day as]1 [at least three (3) Banking Days prior
to]2 the date hereof].



  (b)   The aggregate principal amount of the 5-Year Advance requested hereunder
shall be        Dollars ($       ).



  (c)   The 5-Year Advance requested hereunder shall initially bear interest at
the [select one]:

? Base Rate and be treated as a Base Rate Loan;

? LIBO Rate and be treated as a LIBO Rate Loan.

If the LIBO Rate is selected, the initial LIBO Rate Period shall be a       
month period [select one, two, three, or six month period].

CHS INC.

By:
Name:
Title:


Exhibit 2.4

to Credit Agreement
5-Year FACILITY NOTE

$     .00 June 2, 2010

FOR VALUE RECEIVED, CHS INC., a Minnesota cooperative corporation (“Maker”),
promises to pay to the order of        (“Payee”) at the office of the
Administrative Agent (as defined in the Credit Agreement), CoBank, ACB at 5500
South Quebec Street, Greenwood Village, Colorado 80111, or such other place as
the Administrative Agent shall direct in writing, the principal sum of       
Dollars ($     .00) or, if less, the amount outstanding under this Note for
(a) 5-Year Advances, and (b) Bid Advances, in each case made pursuant to the
2006 Second Amended and Restated Credit Agreement (Revolving Loan) dated as of
June 2, 2010, by and between CoBank (for its own benefit as a Syndication Party,
and as the Administrative Agent for the benefit of the present and future
Syndication Parties as named or defined therein, and as the Bid Agent) and Maker
(as it may be amended from time to time in the future, the “Credit Agreement”)
and any Bank Debt related thereto. This Note is issued and delivered to Payee
pursuant to the Credit Agreement. All capitalized terms used in this Note and
not otherwise defined herein shall have the same meanings as set forth in the
Credit Agreement.

The unpaid balance of this Note from time to time outstanding shall bear
interest as set forth in the Credit Agreement. Interest shall be payable as
provided in the Credit Agreement. Principal shall be payable on the 5-Year
Maturity Date and as otherwise provided in the Credit Agreement. This Note has
been issued by Maker to Payee pursuant to the Credit Agreement and reference is
made thereto for specific terms and conditions under which this Note is made and
to which this Note is subject.

This Note is subject to voluntary and mandatory prepayments as set forth in the
Credit Agreement. Amounts repaid in respect of 5-Year Advances may be reborrowed
during the 5-Year Availability Period. Upon the occurrence of an Event of
Default, Maker agrees that the Administrative Agent and the Payee shall have all
rights and remedies set forth in the Credit Agreement, including without
limitation the rights of acceleration set forth in the Credit Agreement. In
addition, the Administrative Agent and the Payee shall have the right to recover
all costs of collection and enforcement of this Note as provided in the Credit
Agreement.

Maker and any endorser, guarantor, surety or assignor hereby waives presentment
for payment, demand, protest, notice of protest, and notice of dishonor and
nonpayment of this Note, and all defenses on the ground of delay, suretyship,
impairment of collateral, or of extension of time at or after maturity for the
payment of this Note.

This Note shall be construed in accordance with and governed by the laws of the
State of New York.

Maker:

CHS INC.
a Minnesota corporation

By:
Name:
Title:


Exhibit 3.2

to Credit Agreement
BID REQUEST
(5-Year Facility)

      VIA FACSIMILE (303) 740-4100      , 201       To:
From:  
The Bid Agent and all Syndication Parties holding an
Individual 5-Year Commitment under the Credit
Agreement
CHS Inc. (“Borrower”)



      Re: 2006 Second Amended and Restated Credit Agreement (Revolving Loan) (as
amended from time to time, the “Credit Agreement”) dated as of June 2, 2010
among Borrower, CoBank, ACB (“CoBank” and, in its capacity as such, the
“Administrative Agent” and the “Bid Agent”), and the other Syndication Parties
signatory thereto.

We hereby give notice pursuant to Section 3.2 of the Credit Agreement that we
request Bids for the following proposed 5-Year Bid Advances (all capitalized
terms used herein and not defined herein shall have the meaning given them in
the Credit Agreement) [maximum of five amounts/maturities]: Date of Borrowing:
      

Aggregate Principal Amount of Borrowing:       

     
Principal Amount*
  Bid Maturity Date+
 
   
$     
       
$     
       
$     
       
$     
       
$     
       



*   Borrower reserves the right to reduce or apportion this amount during the
Bid selection process.



    +May not extend more than 30 days beyond the 5-Year Maturity Date

CHS INC.

By:
Name:
Title:


Exhibit 3.3

to Credit Agreement
BID REQUEST
(5-Year Facility)

          VIA FACSIMILE (303) 740-4100
  ____________,201__
To:
From:
  CHS Inc. (“Borrower”) and the Bid Agent
[NAME OF SYNDICATION PARTY]  





      Re: 2006 Second Amended and Restated Credit Agreement (Revolving Loan) (as
amended from time to time, the “Credit Agreement”) dated as of June 2, 2010,
among Borrower, CoBank, ACB (“CoBank” and, in its capacity as such, the
“Administrative Agent” and the “Bid Agent”), and the other Syndication Parties
signatory thereto.

In response to the Bid Request of the Borrower dated      , 201      , we hereby
offer to make Bid Advance(s) in the following principal amount(s), with the
following Bid Maturity Date(s) and at the following interest rate(s) (all
capitalized terms used herein and not defined herein shall have the meaning
given them in the Credit Agreement):

             
Bid
 
   
 
 
Principal Amount  
Maturity Date
  Bid* Rate    
 
    $       
     
        $       
     
        $       
     
       



*   Specify rate of interest per annum (to the nearest 1/10,000 of 1%).

The offer set forth in this Bid expires at 11:00 A.M. (Central time) on the date
hereof to the extent not accepted by Borrower on or before such time. Each offer
set forth above is irrevocable, but is subject to the satisfaction of the
applicable conditions set forth in Articles 3 and 10 of the Credit Agreement.

          Person to contact:       .

Telephone Number:
  (   )      
[Name of Bank]

Dated:      , 201       By:       

Name:

Title:

Exhibit 3.4
to Credit Agreement
BID SELECTION NOTICE
(5-Year Facility)

         
To:
From:
  Bid Agent
CHS Inc. (“Borrower”)        ,201_






      Re: 2006 Second Amended and Restated Credit Agreement (Revolving Loan) (as
amended from time to time, the “Credit Agreement”) dated as of June 2, 2010,
among Borrower, CoBank, ACB (“CoBank” and, in its capacity as such, the
“Administrative Agent” and the “Bid Agent”), and the other Syndication Parties
signatory thereto.

The Borrower hereby accepts the Syndication Party’s offer, set forth in its Bid
dated—, 201      , for Bid Advances in the following principal amount(s), and
for the following Bid Maturity Date(s), and at the following interest rate(s)
(all capitalized terms used herein and not defined herein shall have the meaning
given them in the Credit Agreement):

                      Bid     Syndication Party   Principal Amount   Maturity
Date   Bid Rate
     
  $                     
     
  $                     
     
  $                     

CHS INC.

By:       
Name:
Title:


Dated:      , 201      

Exhibit 5.1
to Credit Agreement
CONVERSION OR CONTINUATION NOTICE NO.
, 201__

      To:
Re:  
The Administrative Agent
From: CHS Inc. (“Borrower”)
2006 Second Amended and Restated Credit Agreement (Revolving Loan) (as
amended from time to time, the “Credit Agreement”) dated as of June 2,
2010, among Borrower, CoBank, ACB (“CoBank” and, in its capacity as such,
the “Administrative Agent” and the “Bid Agent”), and the other
Syndication Parties signatory thereto.

Pursuant to Section 5.1.2 of the Credit Agreement, Borrower hereby gives notice
of its desire to, in accordance with the terms set forth below (all capitalized
terms used herein and not defined herein shall have the meaning given them in
the Credit Agreement) [select one]:

? Convert a Base Rate Loan to a LIBO Rate Loan;

? Continue a LIBO Rate Loan.



  (a)   The [conversion of the Base Rate Loan to a LIBO Rate Loan] [continuation
of a LIBO Rate Loan] requested pursuant to this Conversion or Continuation
Notice shall be made on       , 201       [the date inserted must be a Banking
Day and at least three (3) Banking Days prior to the date hereof].



  (b)   The aggregate principal amount [to be converted from a Base Rate
Loan][of the LIBO Rate Loan to be continued] hereunder shall be        Dollars
($      ).



  (c)   The LIBO Rate Period shall be        month[s] [select one, two, three or
six months period].

CHS INC.

By:
Name:
Title:

Exhibit 5.7
to Credit Agreement
Special Interest Rates

None.

Exhibit 9.3
to Credit Agreement
Litigation

None.

Exhibit 9.8
to Credit Agreement
Payment of Taxes

None.

Exhibit 9.10
to Credit Agreement
Employee Benefit Plans

CHS Inc. Plan Name and Number
Plan 001 — CHS Inc. Pension Plan
Plan 002 — CHS Inc. Pension Plan for Production Employees
Plan 014 — CHS Inc. 401(k) Plan
Plan 028 — CHS Inc. 401(k) for Production Employees
Plan 503 — CHS Inc. Comprehensive Welfare Plan — Sub-plans listed under Plan 503
as follows:

CHS Inc. Medical Program

CHS Inc. Retiree Medical Program

CHS Inc. Dental, Vision and Hearing Program

CHS Inc. Flexible Benefit Program

CHS Inc. Short-Term/Temporary Disability Income/Accident and Sick

CHS Inc. Long Term

CHS Group Life

CHS Inc. Severance Program “B” for Job Eliminations

CHS Inc. Severance Program “A” for Job Eliminations

Plan 519 — CHS Inc. Educational Assistance Plan
Plan 520 — CHS Inc. Employee Assistance Plan
Plan 524 — CHS Inc. Long Term Care Plan
Cooperative Pension Plan (Daeske Pension Plan)
Co-op Retirement Plan (Wallace County/Sharon Springs)
Plumbers and Pipefitters National Pension Fund (Minneapolis Pipefitters)
The Western Conference of Teamsters Pension Plan (Western Conference of
Teamsters)
The Washington Teamsters Welfare Plan (Western Conference of Teamsters)
The Oregon Teamsters Health & Welfare Plan (Western Conference of Teamsters)
Central States Southeast and Southwest Areas Health & Welfare Plan (Central
States)
CHS and Local 21 Kalama Welfare Plan (Kalama)
CHS and Local 21 Kalama Pension Plan (Kalama)

CHS Inc. Non-Qualified Plans
CHS Inc. Non employee Director Retirement Plan
CHS Inc. Supplemental Executive Retirement Plan (SERP)
CHS Inc. Special Supplemental Executive Retirement Plan (SERP)
CHS Inc. Supplemental Savings Plan (Deferred Compensation Plan)
CHS Inc. Deferred Compensation Plan

NCRA Plan Name and Number
Plan 001 – NCRA Employee Retirement Plan
Plan 002 – NCRA Thrift Plan
Plan 003 – NCRA Savings and Retirement Plan
Plan 004 – NCRA Union Savings Plan
Plan 502 – NCRA Non Bargaining Medical Plan
Plan 503 – NCRA Bargaining Medical Plan
Plan 505 – NCRA Union Group Life
Plan 506 – NCRA Non Union Group Life
Plan 507 – NCRA Non Union LTD
Plan 511 – NCRA Union LTD
Plan 512 – NCRA Bargaining Cafeteria Plan
Plan 513 –NCRA Severance Plan
Plan 515 – NCRA Cancer Insurance
Plan 516 – NCRA Non Bargaining Cafeteria Plan
Plan 517 – Critical Care Insurance (New plan, Form 5500 not yet filed)
Plan 518 – Vision Insurance (New plan, Form 5500 not yet filed)

NCRA Non-Qualified Plans
Deferred Compensation
Supplemental Employee Retirement Plan (SERP)

Exhibit 9.11
to Credit Agreement
EQUITY INVESTMENTS
CHS Inc.
Investments > $5,000,000

                              Balance   Eliminations   Consolidated
Ag Processing
    18,244,885               18,244,885  
CME-Chicago Mercantile Exchange
    5,506,370               5,506,370  
CoBank
    15,702,686               15,702,686  
Land O’ Lakes, Inc.
    45,858,239               45,858,239  
Universal Cooperatives, Inc.
    7,034,685               7,034,685  
INVESTMENTS IN COOPERATIVES & OTHER
    92,346,865       —       92,346,865  
CONSOLIDATED INVESTMENTS
                       
Country Operations Shell Subsidiaries
    46,080,507       (46,080,507 )     —  
Ag States Agency
    10,578,694       (10,578,694 )     —  
Cenex Pipeline Company
    58,632,586       (58,632,586 )     —  
CHS Europe and investments
    31,057,551       (31,057,551 )     —  
Cofina Financial, LLC
    82,644,427       (82,644,427 )     —  
Front Range Pipeline Co
    58,450,283       (58,450,283 )     —  
Geneva
    5,225,407       (5,225,407 )     —  
CHS Canada, Inc.
    15,554,761       (15,554,761 )     —  
National Co-op Refinery Association Consolidated
    710,154,808       (710,154,808 )     —  
TOTAL CONSOLIDATED INVESTMENTS
    1,018,379,024       (1,018,379,024 )     0  
CORP, AGRONOMY, ENERGY, GRAIN MARKETING JV’S
                       
CHS IH — Multigrain Ag
    140,725,824               140,725,824  
Tacoma Export Marketing Co, (Temco)
    23,672,775               23,672,775  
United Harvest, LLC
    16,822,498               16,822,498  
Other NCRA Investments
    5,054,466       (711,425 )     4,343,041  
Cornerstone Ag, LLc
    5,097,128               5,097,128  
TOTAL CORP, AGRONOMY, ENERGY, GRN MKTG
    191,372,691       (711,425 )     190,661,266  
WHEAT MILLING JOINT VENTURES
                       
Horizon Milling, LLC
    57,082,889               57,082,889  
Horizon Milling Canada GP
    20,209,268               20,209,268  
TOTAL WHEAT JV’S
    77,292,157       —       77,292,157  
FOODS JOINT VENTURES
                       
Ventura Foods, LLC
    260,740,269               260,740,269  
TOTAL FOODS JOINT VENTURES
    260,740,269       —       260,740,269  
TOTAL INVESTMENTS
    1,640,131,006       (1,019,090,449 )     621,040,557  
NCRA Loan
    62,500,000       (62,500,000 )     —  
CHS Europe Loan
    20,000,000       (20,000,000 )     —  
CHS IH Loan
    147,499,292       (147,499,292 )     —  
GN Terminal Enterprises Loan
    15,000,000               15,000,000  
TOTAL
    1,885,130,298       (1,249,089,741 )     636,040,557  

Exhibit 9.14
to Credit Agreement
Environmental Compliance

None.

Exhibit 9.23
to Credit Agreement
Labor Matters and Labor Agreements

None.

Exhibit 12.8(f)
to Credit Agreement
EXISTING INVESTMENTS

                              Balance   Eliminations   Consolidated
Ag Processing
    18,244,885               18,244,885  
CME-Chicago Mercantile Exchange
    5,506,370               5,506,370  
Clarkson Grain Co.
    600,000               600,000  
CoBank
    15,702,686               15,708,238  
Cooperative Finance Association
    569,529               595,764  
IAAC Farmers Comm
    577,617               577,617  
International Malting — Lesaffre
    700,000               700,000  
Land O’ Lakes, Inc.
    45,858,239               45,858,239  
Lewis-Clark Terminal, Inc.
    1,382,441               1,382,441  
Universal Cooperatives, Inc.
    7,034,685               7,034,685  
Electric & Telephone Coops
    1,235,239               1,238,272  
Other Cooperatives, Etc.
    4,960,475       (7,800 )     4,953,608  
Local Patron Coops
    2,497,950       —       2,462,537  
Other
    1,008,102               1,021,497  
INVESTMENTS IN COOPERATIVES & OTHER
    105,878,219       (7,800 )     105,884,153  
CONSOLIDATED INVESTMENTS
                       
CoFina Financial, LLC
    82,644,427       (82,644,427 )     —  
TOTAL CONSOLIDATED INVESTMENTS
    82,644,427       (82,644,427 )     —  
CORP, AGRONOMY, ENERGY, GRAIN MARKETING JV’S
                       
Alton
    266,643               266,643  
Groton
    168,498               168,498  
Latty, OH
    1,211,956               1,211,956  
ACG Trade
    2,081,071               2,081,071  
MCIC Ag
    2,067,469               2,067,469  
Multigrain Ag
    140,725,824               140,725,824  
Green Bay Terminal Corp.
    387,276               387,276  
Imperial Valley, LLC
    2,523,090               2,523,090  
Oregana
    5,880,000               5,880,000  
SLE Land
    129,260               129,260  
Tacoma Export Marketing Co, (Temco)
    23,672,775               23,672,775  
United Harvest, LLC
    16,822,498               16,822,498  
Agriliance LLC
    7,914,915               7,914,915  
Agriliance Goodwill
    (13,810,000 )             (13,810,000 )
Wabash Valley Grain
    3,804,119               3,804,119  
NCRA — Investments in LLC’s
    5,054,466       (711,425 )     4,343,041  
TOTAL CORP, AGRONOMY, ENERGY, GRN MKTG
    198,899,860       (711,425 )     198,188,435  
COUNTRY OPS & BUSINESS SOLUTIONS
                       
Allied Agronomy, LLC
    1,301,986               1,301,986  
Central Plains Ag Services
    3,313,653               3,313,653  
CHS/ADM, LLC
    1,722,725               1,722,725  
Cobank Investment held by Cofina
    98,479               98,479  
Colorado Retail Venture, LLC
    1,721,405               1,721,405  
Cornerstone AG, LLC
    5,097,128               5,097,128  
Other Investments Held by Dakota Agronomy Partners
    37,703               37,703  
Dakota Quality Grain, LLC
    3,379,322               3,379,322  
Energy Partners, LLC
    3,538,073               3,538,073  
Other Investmetns Held by Erskine Grain Terminal
    779,618               779,618  
Genetic Marketing Group, LLC
    21,419               21,419  
Mountain Country, LLC
    595,138               595,138  
Mountain View of Montana, LLC
    1,493,235               1,493,235  
Norick Risk Funding Concepts, LLC
    1,816,071               1,816,071  
Prairie Lakes Grain Storage, LLC
    57,495               57,495  
Quality Farm & Ranch, LLC
    1,252,114               1,252,114  
Russell Consulting Group
    1,330,113               1,330,113  
United Hardware, Inc LLC
    17,972               17,972  
WHYHAP
    52,384               52,384  
TOTAL COUNTRY OPS & BUSINESS SOLUTIONS
    27,626,033       —       27,626,033  
WHEAT MILLING JOINT VENTURES
                       
Horizon Milling, LLC
    57,082,889               57,082,889  
Horizon Milling Canada
    20,209,268               20,209,268  
TOTAL WHEAT JV’S
    77,292,157       —       77,292,157  
FOODS JOINT VENTURES
                       
Ventura Foods, LLC
    260,740,269               260,740,269  
TOTAL FOODS JOINT VENTURES
    260,740,269       —       260,740,269  
TOTAL INVESTMENTS
    753,080,965       (83,363,652 )     669,731,048  
GN Terminal Enterprises, LTD. Loan.
    15,000,000               15,000,000  
TOTAL
    768,080,965       (83,363,652 )     684,731,048  

Exhibit 15.27
to Credit Agreement
SYNDICATION ACQUISITION AGREEMENT

This Syndication Acquisition Agreement entered into this        day of       ,
201      (“Effective Date”) pursuant to the Credit Agreement (as defined below)
by and between CoBank, ACB, in its capacity as the Administrative Agent under
the Credit Agreement (in such role, “Administrative Agent”),      , a
Syndication Party under the Credit Agreement (“Transferor”), and      
(“Purchaser”).

Recitals

A. Pursuant to the 2006 Second Amended and Restated Credit Agreement (Revolving
Loan) by and between Administrative Agent, the Syndication Parties named
therein, and CHS Inc. (“Borrower”), dated as of June 2, 2010 (as amended and as
it may be amended in the future, the “Credit Agreement”), the Syndication
Parties have agreed to provide, limited to their respective Individual
Commitments and Pro Rata Shares, financing to Borrower through the 5-Year
Facility, to be used for the purposes set forth in the Credit Agreement.

B. Transferor wishes to sell and assign a portion of its Individual 5-Year Pro
Rata Share of the amounts outstanding under the 5-Year Facility and/or its
obligations under a portion of its Individual 5-Year Commitment (“5-Year Loan
Interest”), as indicated on Exhibit A hereto, and Purchaser wishes to purchase
and assume such 5-Year Loan Interest [IF TRANSFEROR IS ALSO THE ADMINISTRATIVE
AGENT, INSERT THE FOLLOWING (as Syndication Party, and not as Administrative
Agent)] under the Credit Agreement.

Agreement

For good and valuable consideration, the receipt and sufficiency of which the
parties hereto hereby acknowledge, and each to induce the others to enter into
this Syndication Acquisition Agreement (“Agreement”), the parties hereto hereby
agree as follows:

DEFINITIONS

Capitalized terms used herein without definition shall have the meaning given
them in the Credit Agreement, if defined therein.

“Loan” as used herein shall, where the context requires, mean the 5-Year
Facility with respect to which Purchaser has acquired its 5-Year Loan Interest
hereunder.

1. Purchase and Sale of Syndication Interest.

1.1. Purchaser hereby purchases from Transferor and Transferor hereby sells to
Purchaser, pursuant to the terms and conditions contained herein and in
Article 15 of the Credit Agreement, a Syndication Interest equal to the
Individual 5-Year Commitment as set forth in Exhibit A hereto (“Purchaser’s
5-Year Loan Commitment Amount”) and a portion of the amount outstanding under
the 5-Year Facility as of the Effective Date determined by application of the
5-Year Loan Percentage as set forth in Exhibit A hereto (“Purchaser’s
Outstanding 5-Year Loan Obligations Amount”), and a proportionate undivided
interest in the Loan Documents (other than the Notes payable to the other
Syndication Parties), and all applicable amounts owing and all applicable
payments made by Borrower thereunder (excluding Borrower’s obligation to
purchase Bank Equity Interests, and patronage dividends and patronage shares
paid or payable on account of such Bank Equity Interests). Purchaser’s
Outstanding 5-Year Loan Obligations Amount shall be allocated (a) to Bid Loans
only if, and to the extent, expressly provided in Exhibit A hereto; and
(b) except as provided pursuant to clause (a), proportionately in all of the
5-Year Advances, as applicable, outstanding on the Effective Date.

1.2. Purchaser’s obligation as set forth in Section 1.1 above to purchase the
Purchaser’s 5-Year Loan Commitment Amount (individually or collectively
“Purchaser’s Commitment Amount”) shall, subject to the terms and conditions
hereof and of Article 15 of the Credit Agreement, be continuing, unconditional,
and irrevocable. Purchaser’s acquisition of Purchaser’s Commitment Amount shall
be without recourse to Transferor and shall not be construed as a loan from
Purchaser to Transferor. The term Purchaser’s Outstanding 5-Year Loan
Obligations Amount may be hereinafter referred to as the “Purchaser’s
Outstanding Obligations Amount” and, collectively with Purchaser’s Commitment
Amount as “Purchaser’s Syndication Interest”.

1.3. Purchaser agrees to remit to Transferor on the Effective Date, the
Purchaser’s Outstanding Obligations Amount. Transferor and Purchaser agree to
make settlement among themselves, without involvement of the Administrative
Agent, with respect to any interest accrued and outstanding on the Purchaser’s
Outstanding Obligations Amount as of the Effective Date.

1.4. Purchaser agrees to, as of the Effective Date, and at all times thereafter,
comply with all of the obligations of a Syndication Party holding an Individual
Commitment as such obligations are set forth in the Credit Agreement.

1.5. Transferor agrees to pay, or cause Purchaser to pay, to Administrative
Agent on the Effective Date: (a) if applicable, a fee in the amount of $3,500.00
for processing Purchaser’s acquisition of the Purchaser’s Commitment Amount, and
(b) Administrative Agent’s out of pocket fees and expenses incurred in
connection with the transaction described herein, including its attorney’s fees.

2. Purchaser’s Representations, Warranties, and Agreements.

2.1. Purchaser represents and warrants that: (a) the making and performance of
this Agreement including its agreement to be bound by the Credit Agreement is
within its power and has been duly authorized by all necessary corporate and
other action by it; (b) this Agreement is in compliance with all applicable laws
and regulations promulgated thereunder and entering into this Agreement and
performance of its obligations hereunder and under the Credit Agreement will not
conflict with nor constitute a breach of its charter or by-laws nor any
agreements by which it is bound, and will not violate any judgment, decree or
governmental or administrative order, rule or regulation applicable to it;
(c) no approval, authorization or other action by, or declaration to or filing
with, any governmental or administrative authority or any other Person is
required to be obtained or made by it in connection with the execution, delivery
and performance of its duties under this Agreement and the Credit Agreement;
(d) this Agreement has been duly executed by it, and, this Agreement and the
Credit Agreement, constitute its legal, valid, and binding obligation,
enforceable in accordance with their terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the rights of creditors generally and general
equitable principles (regardless of whether such enforceability is considered in
a proceeding at law or in equity); and (e) the act of entering into and
performing its obligations under this Agreement and the Credit Agreement have
been approved by its board of directors at an authorized meeting thereof (or by
written consent in lieu of a meeting) and such action was duly noted in the
written minutes of such meeting, and that it will, if requested by the
Administrative Agent, furnish Administrative Agent with a certified copy of such
minutes or an excerpt therefrom reflecting such approval.

2.2. Purchaser further represents that it is entitled to receive any payments to
be made to it under the Credit Agreement without the withholding of any tax and
will furnish to Administrative Agent and to Borrower such forms, certifications,
statements and other documents as Administrative Agent or Borrower may request
from time to time to evidence Purchaser’s exemption from the withholding of any
tax imposed by any jurisdiction or to enable Administrative Agent or Borrower,
as the case may be, to comply with any applicable laws or regulations relating
thereto. Without limiting the effect of the foregoing, if Purchaser is not
created or organized under the laws of the United States of America or any state
thereof, Purchaser will furnish to Administrative Agent and Borrower the IRS
Forms described in Section 15.31 of the Credit Agreement, or such other forms,
certifications, statements or documents, duly executed and completed by
Purchaser, as evidence of Purchaser’s exemption from the withholding of United
States tax with respect thereto. Notwithstanding anything herein to the
contrary, Borrower shall not be obligated to make any payments to Purchaser
until Purchaser shall have furnished to Administrative Agent and Borrower the
requested form, certification, statement or document.

2.3. Purchaser acknowledges receipt of true and correct copies of all Loan
Documents from Transferor and agrees and represents that: (a) it has relied upon
its independent review of (i) the Loan Documents, and (ii) any information
independently acquired by it from Borrower or otherwise in making its decision
to acquire an interest in the Loan independently and without reliance on
Transferor or Administrative Agent; (b) it has obtained such information as it
deems necessary (including any information it independently obtained from
Borrower or others) prior to making its decision to acquire the Purchaser’s
Syndication Interest; (c) it has made its own independent analysis and appraisal
of and investigation into Borrower’s authority, business, operations, financial
and other condition, creditworthiness, and ability to perform its obligations
under the Loan Documents and has relied on such review in making its decision to
acquire the Purchaser’s Syndication Interest, and will continue to rely solely
upon its independent review of the facts and circumstances related to Borrower,
and without reliance upon Transferor or Administrative Agent, in making future
decisions with respect to all matters under or in connection with the Loan
Documents and its participation in the Loan as a Syndication Party.

2.4. Purchaser acknowledges and agrees that: (a) neither Administrative Agent
nor Transferor has made any representation or warranty, except as expressly
stated in the Credit Agreement and this Agreement, nor do they assume any
responsibility with respect to the due execution, validity, sufficiency,
enforceability or collectibility of the Loan, the Loan Documents or the Notes or
with respect to the accuracy and completeness of matters disclosed, represented
or warranted in the Loan Documents by Borrower (including financial matters);
(b) neither Administrative Agent nor Transferor assumes any responsibility for
the financial condition of Borrower or for the performance of Borrower’s
obligations under the Loan Documents; (c) except as otherwise expressly provided
in this Agreement or the Credit Agreement, neither Transferor nor Administrative
Agent nor any other Syndication Party shall have any duty or responsibility to
furnish to any other Syndication Parties any credit or other information
concerning Borrower which may come into its or their possession.

2.5. Purchaser: (a) agrees that it will not sell, assign, convey or otherwise
dispose of (“Transfer”), or create or permit to exist any lien or security
interest on, all or any part of its Syndication Interest in the Loan to any
Person (“Transferee”) without the prior written consent of Administrative Agent
and Borrower (which consent will not be unreasonably withheld, provided that
Borrower shall have no approval rights upon the occurrence and during the
continuance of an Event of Default), provided that (i) any such Transfer (except
a Transfer to another Syndication Party) must be in a minimum amount of
$10,000,000.00, unless it Transfers the full amount of its Syndication Interest;
(ii) Purchaser and each Syndication Party must maintain an Individual 5-Year
Commitment of no less than $5,000,000.00, unless it Transfers its entire
Syndication Interest; (iii) the Transferee must execute an agreement
substantially in the form of Exhibit 15.27 to the Credit Agreement and assume
all of the obligations thereunder of the Syndication Party making such Transfer
(“Transferor”) and execute such documents as the Administrative Agent may
reasonably require; and (iv) the Transferor must pay, or cause the Transferee to
pay, the Administrative Agent an assignment fee of $3,500.00 (“Assignment Fee”),
unless the assignment is to an affiliate of such Syndication Party or to another
Syndication Party, in which case no assignment fee will be required;
(b) understands and agrees that (i) it may participate any part of its interest
in the Loans to any Person (“Participant”) with prior written notice to (but
without the consent of) the Administrative Agent and Borrower, and (ii) in the
event of any such participation: (A) its obligations hereunder will not change
on account of such participation; (B) the Participant will have no rights under
this Credit Agreement, including, without limitation, voting rights (except as
provided in Section 15.28 of the Credit Agreement with respect to Voting
Participants) or the right to receive payments or distributions; and (C) the
Administrative Agent shall continue to deal directly with the Transferor with
respect to the Loans (including with respect to voting rights, except as
provided in Section 15.28 of the Credit Agreement with respect to Voting
Participants) as though no participation had been granted and will not be
obligated to deal directly with any Participant (except as provided in
Section 15.28 of the Credit Agreement with respect to Voting Participants); and
(c) agrees that it will not divulge any non-public information regarding
Borrower which it acquires on account of its being a Syndication Party to any
third Persons not an employee or agent of Purchaser except (i) as may be
required by law, rule, regulation, or court order, (ii) in connection with an
examination of its books or affairs by any of its regulatory agencies or
accountants, or (iii) in connection with a Transfer of, or the sale of a
participation interest in, its Syndication Interest in accordance with the
Credit Agreement. Notwithstanding any provision contained herein to the
contrary, (i) any Syndication Party may at any time pledge all or any portion of
its interest in the Loans to any Federal Reserve Bank or central bank having
jurisdiction over such Syndication Party or to any Farm Credit Bank or Transfer
its Syndication Interest to an affiliate bank if and to the extent required
under applicable law in order to pledge such interest to such central bank and
(ii) no Syndication Party shall be permitted to Transfer, or sell a
participation in, any part of its Syndication Interest to the Borrower or any of
the Borrower’s Subsidiaries.

2.6. Purchaser:

2.6.1 Irrevocably consents and submits to the non-exclusive jurisdiction of any
New York State court or (if applicable subject matter jurisdictional
requirements are present) Federal court of the United States of America sitting
in New York County, New York, and any appellate court from any thereof, and
waives any objection based on venue or forum non conveniens with respect to any
action instituted therein arising under this Agreement or the Credit Agreement
or in any way connected with or related or incidental to the dealings of the
parties hereto in respect of this Agreement or the Credit Agreement or the
transactions related hereto, in each case whether now existing or hereafter
arising, and whether in contract, tort, equity or otherwise, and agrees that any
dispute with respect to any such matters may be heard in the courts described
above, as the Administrative Agent may elect.

2.6.2 With respect to litigation concerning this Agreement or the Credit
Agreement, Purchaser hereby agrees that any litigation with respect to the
Credit Agreement or to enforce any judgment obtained against such Person for
breach of the Credit Agreement or under the Notes or other Loan Documents may be
brought in any New York State court or (if applicable subject matter
jurisdictional requirements are present) Federal court of the United States of
America, in each case sitting in New York County, New York, and any appellate
court from any thereof, as the Administrative Agent may elect; and, by execution
and delivery of this Syndication Acquisition Agreement, Purchaser irrevocably
submits to such jurisdiction. With respect to litigation concerning the Credit
Agreement or under the Notes or other Loan Documents, Purchaser hereby
irrevocably appoints, until six (6) months after the expiration of the 5-Year
Maturity Date (as it may be extended at anytime), [      ], or such other Person
as it may designate to the Administrative Agent, in each case with offices in
New York, New York and otherwise reasonably acceptable to the Administrative
Agent to serve as the agent of Purchaser to receive for and on its behalf at
such agent’s New York, New York office, service of process, which service may be
made by mailing a copy of any summons or other legal process to such Person in
care of such agent. Purchaser agrees that it shall maintain a duly appointed
agent in Colorado for service of summons and other legal process as long as it
remains obligated under this Credit Agreement and shall keep the Administrative
Agent advised in writing of the identity and location of such agent. The receipt
by such agent and/or by Purchaser of such summons or other legal process in any
such litigation shall be deemed personal service and acceptance by Purchaser for
all purposes of such litigation. The Borrower and each Syndication Party hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Credit Agreement or the other Loan Documents in any New York State or
Federal court. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

2.6.3 HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (a) ARISING UNDER THIS AGREEMENT OR THE CREDIT AGREEMENT OR
(b) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO IN RESPECT OF THIS AGREEMENT OR THE CREDIT AGREEMENT OR THE
TRANSACTIONS RELATED THERETO IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE. PURCHASER HEREBY
AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL
BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT, AGENT, TRANSFEROR, OR ANY
SYNDICATION PARTY MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS AGREEMENT
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF PURCHASER TO THE WAIVER OF
ITS RIGHT TO TRIAL BY JURY.

3. Representations of Administrative Agent and Transferor.

3.1. Transferor and Administrative Agent represent and warrant that
(a) Transferor’s Individual 5-Year Commitment is not less than Purchaser’s
5-Year Loan Commitment Amount, and (b) the total principal amount advanced and
outstanding by Transferor under the 5-Year Facility as of the Effective Date is
not less than Purchaser’s Outstanding 5-Year Loan Obligations Amount.

4. General.

4.1. Purchaser’s address for notice under Section 16.4 of the Credit Agreement
shall be as set forth on its signature page hereto as “Contact Name”.



1   Applicable only to Base Rate Loans



2   Applicable only to LIBO Rate Loans

26





IN WITNESS HEREOF, the parties hereto have caused this Syndication Acquisition
Agreement to be executed as of the Effective Date by their duly authorized
representatives.

Administrative Agent
(as Administrative Agent):

COBANK, ACB

By:
Name:
Title:


Transferor:

By:
Name:
Title:


BORROWER’S CONSENT

Borrower hereby signifies its consent to Transferor’s sale of the Purchaser’s
Syndication Interest to Purchaser as described above.

CHS INC.

By:
Name:
Title:


[Purchaser’s signature appears on the next page]

27

PURCHASER:

[Name]

By:
Name:
Title:


Contact Name:
Title:
Address:

e-mail address:
Phone No.:
Fax
No.:
Individual 5-Year Commitment: $.00
Payment Instructions:

Bank       

ABA -

Acct. Name:

Attention:

Ref: CHS

EXHIBIT A TO
SYNDICATION ACQUISITION AGREEMENT

An Individual 5-Year Commitment of $       , and

The following percentage of the principal amount outstanding under 5-Year
Facility:      % (“5-Year Loan Percentage”)

If the following blank is completed, Purchaser’s Outstanding 5-Year Loan
Obligations Amount shall be allocated in the amount(s), and to the specific Bid
Loan(s) as follows:       .

Exhibit 15.28
to Credit Agreement
Closing Date Voting Participants

      Name and Address   Participation Amount Farm Credit Bank of Texas   $
8,076,923.08 4801 Plaza on the Lake Drive     Austin, TX 78746     Attention:
Luis Requejo     Phone: 512-465-0774     Facsimile: 512-465-1832     E-Mail:
luis.requejo@farmcreditbank.com     (Voting Participant in CoBank, ACB)    
Farm Credit Services of Mid-America, FLCA
1601 UPS Drive
Louisville, KY 40223
Attention: Ralph Bowman
Phone: 502-420-3918
Facsimile: 502-420-3618
E-Mail: rbowman@e-farmcredit.com
(Voting Participant in CoBank, ACB)
  $10,769,230.77








 
   
FCS Commercial Finance Group
600 South Highway 169
Interchange Tower, Suite 850
Minneapolis, MN 55426
Attention: Warren Shoen
Phone: 952-428-7943
Facsimile: 952-513-9956
E-Mail: wshoen@farmcredit.com
(Voting Participant in CoBank, ACB)
  $8,076,923.08









 
   
1st Farm Credit Services, FLCA
2000 Jacobssen Drive
Normal, IL 61761
Attention: Dale Richardson
Phone: 630-527-6426
Facsimile: 630-527-9459
E-Mail: drichar@1stfarmcredit.com
(Voting Participant in CoBank, ACB)
  $8,076,923.08








 
   
Northwest Farm Credit Services, FLCA
1700 South Assembly Street
Spokane, WA 99224
Attention: Jim Allen
Phone: 509-340-5555
Facsimile: 509-340-5503
E-Mail: participations@farm-credit.com
(Voting Participant in CoBank, ACB)
  $8,076,923.08








 
   

EXHIBIT 15.29
to Credit Agreement

WIRE INSTRUCTIONS When funds are to be wired to CoBank, including in its role as
the Administrative Agent, by Borrower, the following wiring information must be
used:



    To: CoBank, ACB ABA

CHS Inc.

Attn: Syndications

WIRE INSTRUCTIONS When funds are to be wired to CoBank, including in its role as
the Administrative Agent, by any Syndication Party, such Syndication Party must
use the wiring information provided in the administrative details form provided
to it by CoBank (as it may be changed from time to time by notice to such
Syndication Party).

WIRE INSTRUCTIONS When funds are to be wired to any Syndication Party, the
wiring information provided on the signature page of the Credit Agreement with
respect to such Syndication Party (as it may be changed from time to time by
notice to the Administrative Agent) must be used.

WIRE INSTRUCTIONS When funds are to be wired to Borrower by the Administrative
Agent or by any Syndication Party, the following wiring information must be
used:

      To: CHS Inc.
Bank Name:  

Wells Fargo Bank Minnesota, N.A.
420 Montgomery
San Francisco, CA 94104

Routing No. :
Account No.:
SWIFT: WBFIUS6S

Schedule 1

to Credit Agreement (Revolving Loan)
SYNDICATION PARTIES AND INDIVIDUAL COMMITMENTS

              Individual 5-Year Syndication Party Name/Address   Commitment
CoBank, ACB
  $ 87,230,769.20  
The Bank of Tokyo – Mitsubishi UFJ, Ltd.
  $ 42,000,000.00  
SunTrust Bank
  $ 42,000,000.00  
Bank of America, N.A.
  $ 50,076,923.08  
Wells Fargo Bank, National Association
  $ 60,846,153.85  
BNP Paribas
  $ 55,461,538.46  
Bank of Montreal
  $ 42,000,000.00  
Rabobank Nederland
  $ 30,692,307.69  
Deere Credit, Inc.
  $ 29,615,384.62  
U.S. Bank National Association
  $ 36,076,923.08  
Natixis, New York Branch
  $ 24,769,230.77  
The Bank of Nova Scotia
  $ 36,076,923.08  
Credit Agricole Corporate and Investment Bank
  $ 31,230,769.23  
M&I Marshall & Ilsley Bank
  $ 13,461,538.46  
Farm Credit Services of America, PCA
  $ 12,384,615.38  
ING Capital LLC
  $ 10,769,230.77  
HSH Nordbank AG New York Branch
  $ 8,076,923.08  
Comerica Bank
  $ 8,076,923.08  
AgStar Financial Services, PCA
  $ 8,076,923.08  
Société Générale
  $ 8,076,923.08  
PNC Bank
  $ 13,461,538.46  
AgFirst Farm Credit Bank
  $ 21,538,461.54  
U.S. AgBank, FCB
  $ 8,076,923.08  
Farm Credit Services of the Mountain Plains, PCA
  $ 11,846,153.85  
FCS Financial, FLCA
  $ 8,076,923.08  
Total
  $ 700,000,000.00  

Schedule 2
to Credit Agreement
5-Year MARGIN AND 5-Year FACILITY FEE FACTOR

Subject to the provisions of Section 5.6, the determination of the 5-Year Margin
and the 5-Year Facility Fee Factor will be made effective five (5) Banking Days
after the Administrative Agent receives quarterly financial statements from
Borrower; however, no adjustments will be made to the LIBO Rate applicable to
LIBO Rate Loans then outstanding until the end of their then current LIBO
Period. For the period from the Closing Date and until the Administrative Agent
receives quarterly financial statements from Borrower for the Fiscal Quarter
that ends May 31, 2010, the 5-Year Margin and 5-Year Facility Fee Factor shall
be determined pursuant to Tier 2.

                      Ratio of                 Consolidated Funded   5-Year
Margin for   5-Year Margin for   5-Year Facility Fee TIER   Debt to Cash Flow  
LIBO Rate Loans   Base Rate Loans   Factor
Tier 3
  = 1.00   177.5 basis points   77.5 basis points   22.5 basis points
Tier 2
  > 1.00 = 2.00   177.5 basis points   77.5 basis points   35.0 basis points
Tier 1
  > 2.00   190.0 basis points   90.0 basis points   35.0 basis points

28